Exhibit 10.1

 

[*]: THE IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THE AGREEMENT BECAUSE IT
IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.

 

 

CREDIT AGREEMENT

 

dated as of May 15, 2019

 

among

 

NCL CORPORATION LTD.,

 as Borrower,

THE LENDERS PARTY HERETO,

 

BANK OF AMERICA, N.A.,

 as Administrative Agent and as Collateral Agent

 

BANK OF AMERICA, N.A.,

BRANCH BANKING & TRUST COMPANY,

FIFTH THIRD BANK,

and

MIZUHO BANK, LTD.,

as Joint Bookrunners and Arrangers

 

and

 

BANK OF AMERICA, N.A.,

BRANCH BANKING & TRUST COMPANY,

FIFTH THIRD BANK,

and

MIZUHO BANK, LTD.,

as Co-Documentation Agents

 

 

 

 








TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

 

 

 

Section 1.01.

Defined Terms


1

Section 1.02.

Terms Generally


42

Section 1.03.

Exchange Rates; Currency Equivalents


43

Section 1.04.

[Reserved].


43

Section 1.05.

Interest Rates


43

 

 

 

 

ARTICLE II

 

 

 

 

 

THE CREDITS

 

 

 

 

Section 2.01.

Commitments


44

Section 2.02.

Loans and Borrowings


44

Section 2.03.

Requests for Borrowings


45

Section 2.04.

[Reserved]


45

Section 2.05.

[Reserved]


45

Section 2.06.

Funding of Borrowings


45

Section 2.07.

Interest Elections


46

Section 2.08.

[Reserved]


47

Section 2.09.

Repayment of Loans; Evidence of Debt


47

Section 2.10.

Repayment of Term Loans


48

Section 2.11.

Prepayment of Loans


49

Section 2.12.

Fees


50

Section 2.13.

Interest


50

Section 2.14.

Alternate Rate of Interest


51

Section 2.15.

Increased Costs


53

Section 2.16.

Break Funding Payments


54

Section 2.17.

Taxes


54

Section 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set offs


58

Section 2.19.

Mitigation Obligations; Replacement of Lenders


59

Section 2.20.

Illegality


60

Section 2.21.

Refinancing Term Loans, Extended Term Loans


61

Section 2.22.

Defaulting Lender


63

 

 

 

 

ARTICLE III

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 3.01.

Organization; Powers


64

Section 3.02.

Authorization


64

 





- i -




 

 

 

 

 

Page

Section 3.03.

Enforceability


65

Section 3.04.

Governmental Approvals


65

Section 3.05.

Financial Statements


65

Section 3.06.

No Material Adverse Effect


66

Section 3.07.

Title to Properties; Possession Under Leases


66

Section 3.08.

Subsidiaries


66

Section 3.09.

Litigation; Compliance with Laws


67

Section 3.10.

Federal Reserve Regulations


67

Section 3.11.

Investment Company Act


67

Section 3.12.

Use of Proceeds


67

Section 3.13.

Tax Returns


67

Section 3.14.

No Material Misstatements


68

Section 3.15.

Employee Benefit Plans


68

Section 3.16.

Environmental Matters


69

Section 3.17.

Security Documents


69

Section 3.18.

Solvency


70

Section 3.19.

Labor Matters


71

Section 3.20.

Insurance


71

Section 3.21.

No Default


71

Section 3.22.

No Event of Loss


71

Section 3.23.

The Mortgaged Vessel


71

Section 3.24.

Anti-Corruption Laws and Sanctions.


72

Section 3.25.

EEA Financial Institutions


72

 

 

 

 

ARTICLE IV

 

 

 

 

 

CONDITIONS OF LENDING

 

 

 

 

Section 4.01.

All Credit Events


72

Section 4.02.

First Credit Event


72

 

 

 

 

ARTICLE V

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

Section 5.01.

Existence; Business and Properties


77

Section 5.02.

Insurance


77

Section 5.03.

Taxes


78

Section 5.04.

Financial Statements, Reports, etc.


79

Section 5.05.

Litigation and Other Notices


81

Section 5.06.

Compliance with Laws


81

Section 5.07.

Maintaining Records; Access to Properties and Inspections


81

Section 5.08.

Use of Proceeds


82

Section 5.09.

Environmental Matters


82

Section 5.10.

Further Assurances; Additional Security and Guarantees


83

Section 5.11.

Rating


86

 





- ii -




 

 

 

 

 

Page

Section 5.12.

Annual Insurance Report


86

Section 5.13.

Approval and Authorization


86

Section 5.14.

Concerning the Mortgaged Vessel


86

Section 5.15.

Compliance with Maritime Conventions


87

Section 5.16.

Valuations


87

 

 

 

 

ARTICLE VI

 

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

Section 6.01.

Indebtedness


88

Section 6.02.

Liens


93

Section 6.03.

Sale and Lease‑Back Transactions


94

Section 6.04.

Investments, Loans and Advances


94

Section 6.05.

Mergers, Consolidations, Sales of Assets and Acquisitions


98

Section 6.06.

Dividends and Distributions


101

Section 6.07.

Transactions with Affiliates


104

Section 6.08.

Business of the Loan Parties and the Subsidiaries


106

Section 6.09.

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc.


106

Section 6.10.

Swap Agreements


108

Section 6.11.

Fiscal Year; Accounting


109

Section 6.12.

Loan-to-Value Ratio


109

Section 6.13.

Free Liquidity


109

Section 6.14.

Total Net Funded Debt to Total Capitalization


109

Section 6.15.

EBITDA to Consolidated Debt Service


109

 

 

 

 

ARTICLE VII

 

 

 

 

 

[RESERVED]

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

Section 8.01.

Events of Default


109

Section 8.02.

Right to Cure


112

Section 8.03.

Application of Proceeds


113

 

 

 

 

ARTICLE IX

 

 

 

 

 

THE AGENTS

 

 

 

 

Section 9.01.

Appointment


114

Section 9.02.

Delegation of Duties


115

Section 9.03.

Exculpatory Provisions


116

 





- iii -




 

 

 

 

 

Page

Section 9.04.

Reliance by Administrative Agent


116

Section 9.05.

Notice of Default


117

Section 9.06.

Non-Reliance on Agents and Other Lenders


117

Section 9.07.

Indemnification


118

Section 9.08.

Agent in Its Individual Capacity


118

Section 9.09.

Successor Administrative Agent


118

Section 9.10.

Withholding Tax


119

Section 9.11.

Agent and Arrangers


119

 

 

 

 

ARTICLE X

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

Section 10.01.

Notices; Communications


120

Section 10.02.

Survival of Agreement


121

Section 10.03.

Binding Effect


121

Section 10.04.

Successors and Assigns


121

Section 10.05.

Expenses; Indemnity


127

Section 10.06.

Right of Set‑off


128

Section 10.07.

Applicable Law


129

Section 10.08.

Waivers; Amendment


129

Section 10.09.

Entire Agreement


131

Section 10.10.

[Reserved].


131

Section 10.11.

WAIVER OF JURY TRIAL.


131

Section 10.12.

Severability


132

Section 10.13.

Counterparts; Electronic Execution of Assignments and Certain Other Documents.


132

Section 10.14.

Headings


132

Section 10.15.

Jurisdiction; Consent to Service of Process


132

Section 10.16.

Confidentiality


133

Section 10.17.

Platform; Borrower Materials


134

Section 10.18.

Release of Liens and Guarantees


135

Section 10.19.

Judgment Currency


135

Section 10.20.

USA PATRIOT Act Notice


136

Section 10.21.

Affiliate Lenders


136

Section 10.22.

No Advisory or Fiduciary Responsibility


137

Section 10.23.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


138

Section 10.24.

[Reserved]


138

Section 10.25.

[Reserved]


138

Section 10.26.

Certain ERISA Matters


138

 





- iv -




 

 

 

Exhibits and Schedules

 

 

 

Exhibit A

Form of Assignment and Acceptance

 

Exhibit B

Form of Administrative Questionnaire

 

Exhibit C

Form of Solvency Certificate

 

Exhibit D

Form of Borrowing Request

 

Exhibit E

Form of Interest Election Request

 

Exhibit F

[reserved]

 

Exhibit G

Form of Deed of Covenant

 

Exhibit H

Form of Earnings Assignment

 

Exhibit I

Form of Insurance Assignment

 

Exhibit J

[reserved]

 

Exhibit K

[reserved]

 

Exhibit L

Forms of Note

 

Exhibit M

Form of Perfection Certificate

 

Exhibit N

Form of Permitted Loan Purchase Assignment and Acceptance

 

Exhibits O-1 to O-4

Forms of Tax Certificates

 

 

 

 

Schedule 1.01(a)

Immaterial Subsidiaries

 

Schedule 2.01

Commitments

 

Schedule 3.01

Organization and Good Standing

 

Schedule 3.04

Governmental Approvals

 

Schedule 3.07(b)

Possession under Leases

 

Schedule 3.07(c)

Intellectual Property

 

Schedule 3.08(a)

Subsidiaries

 

Schedule 3.08(b)

Subscriptions

 

Schedule 3.17

UCC Filing Jurisdictions

 

Schedule 3.20

Insurance

 

Schedule 4.02(b)

Local Counsel

 

Schedule 6.01

Indebtedness

 

Schedule 6.02(a)

Liens

 

Schedule 6.04

Investments

 

Schedule 6.07

Transactions with Affiliates

 

Schedule 6.09

Contractual Encumbrances

 

Schedule 10.01

Notice Information

 

 

 

 



- v -




CREDIT AGREEMENT dated as of May 15, 2019 (this “Agreement”), among NCL
CORPORATION LTD., a Bermuda company (“NCL”, the “Company” or the “Borrower”),
 the LENDERS party hereto from time to time, and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”).

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Term Loans in an aggregate principal amount not to exceed $260,000,000;

NOW,  THEREFORE, the Lenders are willing to extend such credit to the Borrower
on the terms and subject to the conditions set forth herein.

Accordingly, the parties hereto agree as follows:

ARTICLE I

 

DEFINITIONS

Section 1.01.       Defined Terms.  As used in this Agreement, the following
terms shall have the meanings specified below:

“ABR”  shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1% (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”, and (c) the Adjusted LIBO Rate plus 1.00%.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the ABR is being used as an alternate rate of interest pursuant to Section 2.14
hereof, then the ABR shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.  For the avoidance of
doubt, if the ABR shall be less than 1.00%, such rate shall be deemed to be
1.00% for purposes of this Agreement.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Term Loan bearing interest at a rate determined by
reference to the ABR in accordance with the provisions of Article II.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a)  the LIBO Rate for
the applicable Class of Loans in effect for such Interest Period divided by (b)
 one minus the Statutory Reserves applicable to such Eurocurrency Borrowing, if
any.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.





1




“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in
Section 10.21(a).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Agreement Currency” shall have the meaning assigned to such term in Section
10.19.

“Amended Tax Agreements” shall have the meaning assigned to such term in Section
6.06(b).

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, the Company or the Company’s Subsidiaries from time to time
concerning or relating to anti-money laundering.

“Anti-Corruption Laws”  means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Margin” shall mean (i) in the case of ABR Loans, negative 0.20% per
annum and (ii) in the case of Eurocurrency Loans, 0.80% per annum.

“Approved Broker” shall mean Brax Shipping AS; Barry Rogliano Salles S.A.,
Paris; Clarksons, London; Rocca & Partners S.R.L., Genova; Fearnsale, a division
of Astrup Fearnley AS, Oslo; any affiliate of the foregoing; or any other
independent sale and purchase ship brokerage firm nominated by the Company and
approved by the Administrative Agent (such approval not to be withheld
unreasonably).

“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b)(ii).

“Approved Insurance Evaluator” shall mean (a)  Marsh Maritime Advisory or (b)
 any other firm of established and reputable independent marine insurance
brokers or other professional advisors on insurance matters appointed by the
Company and approved by the Administrative Agent (such approval not to be
withheld unreasonably), which other firm has not placed or otherwise acted on
behalf of any of the Loan Parties in connection with any of the insurances to be
covered within any insurance report required under Section 5.12.





2




“Approved Manager” shall mean NCL (Bahamas) Ltd. d/b/a NCL, a company
incorporated in and existing under the laws of Bermuda, or one or more
affiliates of the Company, or any other company approved by the Administrative
Agent (such approval not to be withheld unreasonably) from time to time as the
technical manager of the Mortgaged Vessel.

“Arranger”  shall mean, collectively, each entity listed as such on the cover of
this Agreement, in each case in its capacity as such.

“ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and lease-back of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of the Borrower or the Subsidiary Guarantor.

“Assignee” shall have the meaning assigned to such term in Section 10.04(b)(i).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Company (if required by Section 10.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent.

“Assignment Taxes” shall have the meaning given such term in the definition of
the term “Other Taxes.”

“Assignor” shall have the meaning assigned to such term in Section 10.04(b)(i).

“Bahamas” shall mean the Commonwealth of The Bahamas.

“Bail-In Action”  shall mean the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.

“Bail-In Legislation”  shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of America” shall mean Bank of America, N.A. and its successors.

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit.”

“Beneficial Ownership Certification”  shall mean a certification regarding
beneficial ownership of the Borrower as required by the Beneficial Ownership
Regulation.

“Beneficial Ownership Regulation”  shall mean 31 C.F.R. § 1010.230.





3




“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 10.17.

“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean $3,000,000.

“Borrowing Multiple”  shall mean $1,000,000.

“Borrowing Request” shall mean a request by the Company, in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D or such other
form as may be approved by the Administrative Agent  (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that
obligations of the Company or its Subsidiaries, or of a special purpose or other
entity not consolidated with the Company and its Subsidiaries, either existing
on December 31, 2018 or created thereafter that (a) initially were not included
on the consolidated balance sheet of the Company as capital or finance lease
obligations and were subsequently recharacterized as capital or finance lease
obligations or, in the case of such a special purpose or other entity becoming
consolidated with the Company and its Subsidiaries were required to be
characterized as capital or finance lease obligations





4




upon such consolidation, in either case, due to a change in accounting treatment
or otherwise, or (b) did not exist on December 31, 2018 and were required to be
characterized as finance lease obligations but would not have been required to
be treated as finance lease obligations on December 31, 2018 had they existed at
that time, shall for all purposes not be treated as Capital Lease Obligations or
Indebtedness; provided further, for clarification purposes, operating leases
recorded as liabilities on the balance sheet due to a change in accounting
treatment, or otherwise, shall for all purposes not be treated as Indebtedness
or Capital Lease Obligations.

“Cash Interest Expense” shall mean, with respect to the Company and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a)  pay in kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b)  to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Company or any
Subsidiary, including such fees paid in connection with the Transactions, (c)
 the amortization of debt discounts, if any, or fees in respect of Swap
Agreements and (d)  cash interest income of the Company and the Subsidiaries for
such period; provided, that Cash Interest Expense shall exclude any one time
financing fees, including those paid in connection with the Transactions, or any
amendment of this Agreement.

A “Change in Control” shall be deemed to occur if:

(a)        (i) a majority of the seats (other than vacant seats) on the board of
directors of the Company shall at any time be occupied by persons who were
neither (A)  nominated by the board of directors of the Company or a Permitted
Holder, (B)  appointed or approved by directors so nominated nor (C)  appointed
by a Permitted Holder or (ii)  a “change of control” (or similar event) shall
occur under any Permitted Ratio Debt, a Senior Unsecured Notes Indenture or any
Permitted Refinancing Indebtedness in respect of any of the foregoing or any
Disqualified Stock;

(b)        any person or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Closing Date), other than any
combination of the Permitted Holders or any “group” including any Permitted
Holders, shall have acquired beneficial ownership of 35% or more on a fully
diluted basis of the voting interest in the Company’s Equity Interests and the
Permitted Holders shall own, directly or indirectly, less than such person or
“group” on a fully diluted basis of the voting interest in the Company’s Equity
Interests; or

(c)        a “Change of Control” occurs, as such term is defined under the
Senior Unsecured Notes Indentures.

“Change in Law” shall mean (a)  the adoption of any law, rule or regulation
after the Closing Date, (b)  any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c)  compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date;  provided that notwithstanding anything herein to
the contrary, (x)  the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y)  all requests, rules, guidelines or directives
promulgated by the Bank





5




for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 10.08.

“Class” shall mean (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Initial Term Loans,
Refinancing Term Loans or Extended Term Loans and (b) when used in respect of
any Commitment, whether such Commitment is in respect of a commitment to make
Initial Term Loans, Refinancing Term Loans or Extended Term Loans.

“Classification Society” shall mean, in respect of the Mortgaged Vessel, Bureau
Veritas, the American Bureau of Shipping, Lloyd’s Register of Shipping, Det
norske Veritas, or such other classification society that is a member of the
International Association of Classification Societies (IACS) as selected by the
Company that is reasonably acceptable to the Administrative Agent.

“Closing Date” shall mean May 15, 2019.

“Co-Documentation Agents” shall mean, collectively, each entity listed as such
on the cover of this Agreement, in each case in its capacity as such.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Vessel and all other property that is
subject or purported to be subject to any Lien in favor of the Administrative
Agent, the Collateral Agent or any Subagent for the benefit of the Secured
Parties pursuant to any Security Documents.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties.

“Collateral Agent Fees” shall have the meaning assigned to such term in Section
2.12(b).

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, dated
as of the Closing Date,  as amended, restated, supplemented or otherwise
modified from time to time, among the Subsidiary Guarantor and the Collateral
Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a)        on the Closing Date, the Collateral Agent shall have received a
counterpart of the Collateral Agreement duly executed and delivered on behalf of
the Subsidiary Guarantor and the Perfection Certificate duly executed and
delivered on behalf of each Loan Party;

(b)        on the Closing Date, the Collateral Agent shall have received (x)
 the Subsidiary Guarantor Pledge Agreement duly executed and delivered by the
holder of Equity Interests of the





6




Subsidiary Guarantor (and, if required under the applicable governing law, the
Subsidiary Guarantor), effecting pledges of all the issued and outstanding
Equity Interests of the Subsidiary Guarantor, together with (y) all certificates
or other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer (if applicable under the
applicable governing law) with respect thereto endorsed in blank;

(c)        on the Closing Date, the Collateral Agent shall have received all
Instruments (as defined in the Collateral Agreement) that are held by a Loan
Party and required to be pledged pursuant to the applicable Security Document,
together with instruments of transfer with respect thereto endorsed in blank;

(d)        on the Closing Date, except as otherwise contemplated by any Security
Document, all documents and instruments, including Uniform Commercial Code
financing statements, filings with the United States Patent and Trademark Office
and United States Copyright Office and similar filings, instruments and
registrations in any applicable jurisdiction, and all other actions required by
law or reasonably requested by the Collateral Agent to be taken, filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been taken, filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

(e)        except as otherwise contemplated by any Security Document, each Loan
Party shall have obtained all consents and approvals required to be obtained by
it in connection with (i)  the execution and delivery of all Security Documents
(or supplements thereto) to which it is a party and the granting by it of the
Liens thereunder and (ii)  the performance of its obligations thereunder;

(f)        on the Closing Date, the Collateral Agent shall have received (x)
counterparts of the Vessel Mortgage and Deed of Covenants to be entered into
with respect to the Mortgaged Vessel duly executed and delivered by the
registered owner of the Mortgaged Vessel and suitable for registration,
recording or filing with The Bahamas Maritime Authority and (y) such other
documents, including any consents, agreements and confirmations of third
parties, as may be required under the Vessel Mortgage, Deed of Covenants or
otherwise as the Collateral Agent may reasonably request with respect to the
Vessel Mortgage, Deed of Covenants or Mortgaged Vessel;

(g)        on the Closing Date, the Collateral Agent shall have received (x)
 counterparts of the Earnings Assignment to be entered into with respect to the
Mortgaged Vessel duly executed and delivered by the Subsidiary Guarantor and (y)
 such other documents, including any consents, agreements and confirmations of
third parties, as may be required under the Earnings Assignment or otherwise as
the Collateral Agent may reasonably request with respect to the Earnings
Assignment;

(h)        on the Closing Date, the Collateral Agent shall have received (x)
counterparts of (A) the Insurance Assignment to be entered into with respect to
the Mortgaged Vessel duly executed and delivered by the Subsidiary Guarantor and
(B) the Insurance Assignment to be entered





7




into with respect to the Mortgaged Vessel duly executed and delivered by the
Company and (y) such other documents, including any consents, agreements and
confirmations of third parties, as may be required under the Insurance
Assignment or otherwise as the Collateral Agent may reasonably request with
respect to the Insurance Assignment;

(i)         in the case of any Subsidiary that becomes an owner of the Mortgaged
Vessel after the Closing Date, (i) the Administrative Agent and the Collateral
Agent shall have received the documents required by Section 5.10(g), and (ii)
all the issued and outstanding Equity Interests of such Subsidiary shall have
been pledged pursuant to a Security Document, and the Collateral Agent shall
have received all certificates or other instruments (if any) representing such
Equity Interests, together with stock powers or other instruments of transfer
(if applicable under the applicable governing law) with respect thereto endorsed
in blank;

(j)         after the Closing Date, (i) all the Equity Interests of the
Subsidiary Guarantor issued after the Closing Date shall have been pledged
pursuant to the Subsidiary Guarantor Pledge Agreement, and (ii) all other Equity
Interests of any other Subsidiary that are acquired by the Subsidiary Guarantor
after the Closing Date shall have been pledged pursuant to the Collateral
Agreement, and the Collateral Agent shall have received all certificates or
other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer (if applicable under the
applicable governing law) with respect thereto endorsed in blank; and

(k)        after the Closing Date, the Administrative Agent or the Collateral
Agent (as applicable) shall have received (i) such other Security Documents as
may be required to be delivered pursuant to Section 5.10, and (ii)  upon
reasonable request by the Administrative Agent or the Collateral Agent (as
applicable), evidence of compliance with any other requirements of Section 5.10.

“Commitments” shall mean with respect to any Lender, such Lender’s commitment to
make Initial Term Loans, Refinancing Term Loans or Extended Term Loans.

“Company” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit, to the extent undrawn) consisting of
Capital Lease Obligations, Indebtedness for borrowed money and Disqualified
Stock of the Company and the Subsidiaries determined on a consolidated basis on
such date in accordance with GAAP.

“Consolidated Debt Service”  shall mean, with respect to the Company and the
Subsidiaries on a consolidated basis for any period, Cash Interest Expense for
such period plus scheduled principal amortization of Consolidated Debt for such
period (it being understood that scheduled principal amortization does not
include balloon payments (for purposes of this definition, “balloon payments”
shall not include any scheduled repayment installment of such Indebtedness for
borrowed money which forms part of the balloon) or any prepayments).

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided,  however, that, without duplication:





8




(a)        any net after tax extraordinary, nonrecurring or unusual gains or
losses or income or expense or charge (less all fees and expenses relating
thereto) including, without limitation, any severance, relocation or other
restructuring expenses, and fees, expenses or charges related to any offering of
Equity Interests, any Investment, acquisition or Indebtedness permitted to be
incurred hereunder (in each case, whether or not successful), including any such
fees, expenses or charges related to the Transactions, in each case, shall be
excluded,

(b)        any net after‑tax income or loss from discontinued operations and any
net after‑tax gain or loss on disposal of discontinued operations shall be
excluded,

(c)        any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the board of directors of the Company) shall be excluded,

(d)        any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness shall be excluded,

(e)        (i)  the Net Income for such period of any person that is not a
subsidiary of such person, or is an Unrestricted Subsidiary or that is accounted
for by the equity method of accounting, shall be included only to the extent of
the amount of dividends or distributions or other payments paid in cash (or to
the extent converted into cash) to the referent person or a subsidiary thereof
in respect of such period and (ii)  the Net Income for such period shall include
any ordinary course dividend, distribution or other payment in cash received
from any person in excess of the amounts included in clause (i),

(f)        Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,

(g)        any increase in amortization or depreciation or any non-cash charges
or increases or reductions in Net Income resulting from purchase accounting in
connection with the Transactions or any acquisition that is consummated on or
after the Closing Date shall be excluded,

(h)        any non‑cash impairment charges resulting from the application of ASC
350 and ASC 360, and the amortization of intangibles and other fair value
adjustments arising pursuant to ASC 805, shall be excluded,

(i)         any non‑cash expenses realized or resulting from employee benefit
plans or post‑employment benefit plans, grants of stock appreciation or similar
rights, stock options, restricted stock grants or other rights to officers,
directors and employees of such person or any of its subsidiaries shall be
excluded,

(j)         accruals and reserves that are established within twelve months
after the Closing Date and that are so required to be established in accordance
with GAAP shall be excluded; provided that to the extent (i) any such accrual or
reserve is later reduced or eliminated or (ii) any cash expenditure is later
incurred with respect to such accrual or reserve, then in each case a
corresponding amount shall be included in Consolidated Net Income in the same
period,





9




(k)        non‑cash gains, losses, income and expenses resulting from fair value
accounting required by ASC 815 shall be excluded,

(l)         any gain, loss, income, expense or charge resulting from the
application of last in first out accounting shall be excluded,

(m)       currency translation gains and losses related to currency
re‑measurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

(n)        to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i)  not denied by the applicable carrier in
writing within 180 days and (ii)  in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded; provided that any
proceeds of such reimbursement when received shall be excluded from the
calculation of Consolidated Net Income to the extent the expense reimbursed was
previously excluded pursuant to this clause (n), and

(o)        non‑cash charges for deferred tax asset valuation allowances shall be
excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Company and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as set forth on the consolidated balance sheet of the Company as of
such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall have the meaning assigned to such term in the
Collateral Agreement.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cumulative Credit”  shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a)        $[*],  plus:

(b)        an amount (which amount shall not be less than zero) equal to [*]% of
the Consolidated Net Income of the Company for the period (taken as one
accounting period) from June 30, 2009 to the end of the Company’s most recently
ended fiscal quarter for which internal financial statements are available at
such date, plus

(c)        the aggregate amount of proceeds received after the Closing Date and
prior to such time that would have constituted Net Proceeds pursuant to clause
(a)  of the definition





10




thereof except for the operation of clause (x) or (y) of the second proviso
thereof (the “Below Threshold Asset Sale Proceeds”), plus

(d)        the cumulative amount of proceeds (including cash and the fair market
value of property other than cash) from the sale of Equity Interests of a Parent
Entity after the Closing Date and on or prior to such time (including upon
exercise of warrants or options) which proceeds have been contributed as common
equity to the capital of the Company and common Equity Interests of the Company
issued upon conversion of Indebtedness (other than Indebtedness that is
contractually subordinated to the Obligations) of the Company or any Subsidiary
owed to a person other than the Company or a Subsidiary not previously applied
for a purpose other than use in the Cumulative Credit; provided, that this
clause (d)  shall exclude Permitted Cure Securities and the proceeds thereof,
sales of Equity Interests financed as contemplated by Section 6.04(d) and any
amounts used to finance the payments or distributions in respect of any Junior
Financing pursuant to Section 6.09(b),  plus

(e)        [*]% of the aggregate amount of contributions to the common capital
of the Company received in cash (and the fair market value of property other
than cash) after the Closing Date (subject to the same exclusions as are
applicable to clause (d)  above); plus

(f)        the principal amount of any Indebtedness (including the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock) of the Company or any Subsidiary thereof issued after the
Closing Date (other than Indebtedness issued to a Subsidiary), which has been
converted into or exchanged for Equity Interests (other than Disqualified Stock)
in any Parent Entity,  plus

(g)        [*]% of the aggregate amount received by the Company or any
Subsidiary in cash (and the fair market value of property other than cash
received by the Company or any Subsidiary) after the Closing Date from:

(A)       the sale (other than to the Company or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

(B)       any dividend or other distribution by an Unrestricted Subsidiary, plus

(h)        in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Company or any
Subsidiary, the fair market value of the Investments of the Company or any
Subsidiary in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable), plus

(i)         an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Company or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(i),  minus

(j)         any amounts thereof used to make Investments pursuant to Section
6.04(a)(y) after the Closing Date prior to such time, minus





11




(k)        any amounts thereof used to make Investments pursuant to
Section 6.04(i)(2) after the Closing Date prior to such time, minus

(l)         the cumulative amount of dividends paid and distributions made
pursuant to Section 6.06(e) after the Closing Date prior to such time, minus

(m)       payments or distributions in respect of Junior Financings pursuant to
Section 6.09(b)(i)  (other than payments made with proceeds from the issuance of
Equity Interests that were excluded from the calculation of the Cumulative
Credit pursuant to clause (d)  above);

provided,  however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (k) above.

“Cure Amount” shall have the meaning assigned to such term in Section 8.02(c).

“Cure Collateral Fair Market Value” shall mean, when determining the value to be
ascribed to any property added as Collateral pursuant to Section 8.02(a), (a)
for any cash or Permitted Investments added as Collateral pursuant to Section
8.02(a), the Dollar Equivalent thereof as of any date of determination or (b)
 for any other property added as Collateral pursuant to Section 8.02(a), the
Administrative Agent’s determination (in its reasonable judgment) of the price
at which a willing buyer would purchase, were it to purchase, such other
property in an arm’s-length transaction for all cash consideration on the date
such property is added as Collateral pursuant to Section 8.02(a).

“Cure Right” shall have the meaning assigned to such term in Section 8.02(c).

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Proceeds” shall have the meaning assigned to such term in Section
2.10(c)(ii).

“Declining Lender” shall have the meaning assigned to such term in Section
2.10(c)(ii).

“Deed of Covenants” shall mean the deed of covenants collateral to the Vessel
Mortgage, substantially in the form of Exhibit G or otherwise reasonably
satisfactory to the Administrative Agent.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a)
 has failed to (i)  fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Company in writing that such
failure is the result of such Lender’s determination that one or





12




more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii)  pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, (b)  has notified the Company or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c)  has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c)  upon
receipt of such written confirmation by the Administrative Agent and the
Company) or (d)  has, or has a direct or indirect parent company that has, (i)
 become the subject of a proceeding under any Debtor Relief Law, (ii)  had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) becomes the subject of a Bail-In Action;
 provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
 through (d)  above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.22)
 as of the date established therefor by the Administrative Agent in a written
notice of such determination, which shall be delivered by the Administrative
Agent to the Company and each Lender promptly following such determination.

“Delaware Divided LLC” shall mean any limited liability company which has been
formed upon the consummation of a Delaware LLC Division.

“Delaware LLC Division” shall mean the statutory division of any limited
liability company into two or more limited liability companies pursuant to
Section 18-217 of the Delaware Limited Liability Company Act or a comparable
provision of any other Requirement of Law.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Company) of non-cash consideration received by
the Company or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Company, setting forth such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent
disposition of such Designated Non-Cash Consideration.





13




“Disqualified Stock” shall mean, with respect to any person, any Equity Interest
of such person that, by its terms (or by the terms of any security or other
Equity Interests into which it is convertible or for which it is exchangeable),
or upon the happening of any event or condition, (a)  matures or is mandatorily
redeemable (other than solely for Qualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b)  is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part, (c)  provides for the scheduled payments of dividends in
cash or (d)  is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Stock, in each
case, prior to the date that is ninety‑one (91) days after the Latest Maturity
Date; provided,  however, that only the portion of the Equity Interests that so
mature or are mandatorily redeemable, are so convertible or exchangeable or are
so redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided,  further,  however, that if such
Equity Interest is issued to any employee or to any plan for the benefit of
employees of the Company or the Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Stock solely
because they may be required to be repurchased by the Company or any Subsidiary
in order to satisfy applicable statutory or regulatory obligations or as a
result of such employee’s termination, death or disability; provided further,
 however, that, with respect to clause (d) above, Equity Interests constituting
Qualified Equity Interests when issued shall not cease to constitute Qualified
Equity Interests as a result of the subsequent extension of the Latest Maturity
Date.

“Dollar Equivalent”  shall mean, at any time, (a)  with respect to any amount
denominated in Dollars, such amount, and (b)  with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the applicable date of determination)
for the purchase of Dollars with such currency.

“Dollars” or “$” shall mean the lawful currency of the United States of America.

“Earnings Assignment” shall mean the first priority collateral assignment of
earnings entered into by the  Subsidiary Guarantor in favor of the Collateral
Agent in respect of the Mortgaged Vessel, in substantially the form of Exhibit H
or otherwise reasonably satisfactory to the Administrative Agent.

“EBITDA” shall mean, with respect to Company and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Company
and the Subsidiaries for such period plus (a)  the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
 through (vi)  of this clause (a)  reduced such Consolidated Net Income (and
were not excluded therefrom) for the respective period for which EBITDA is being
determined):

(i)         provision for Taxes (including without duplication, Tax
distributions) based on income, profits or capital of the Company and the
Subsidiaries for such period, including, without limitation, state, franchise
and similar taxes,





14




(ii)       Interest Expense (and to the extent not included in Interest Expense,
(x)  all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y)  costs of surety
bonds in connection with financing activities) of the Company and the
Subsidiaries for such period (net of interest income of the Company and the
Subsidiaries for such period),

(iii)      depreciation and amortization expenses of the Company and the
Subsidiaries for such period,

(iv)       business optimization expenses and other restructuring charges
(which, for the avoidance of doubt, shall include, without limitation, the
effect of optimization programs, facility closures, retention, severance,
systems establishment costs and excess pension charges); provided that with
respect to each business optimization expense or other restructuring charge, the
Company shall have delivered to the Administrative Agent an officers’
certificate specifying and quantifying such expense or charge,

(v)        any other non‑cash charges; provided that, for purposes of this
subclause (v)  of this clause (a), any non‑cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made,

(vi)       the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid to any Affiliate (or any accruals
related to such fees and related expenses) during such period not in
contravention of this Agreement, and

minus (b)  the sum of (without duplication and to the extent the amounts
described in this clause (b)  increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non‑cash items
increasing Consolidated Net Income of the Company and the Subsidiaries for such
period (but excluding any such items (i)  in respect of which cash was received
in a prior period or will be received in a future period or (ii)  which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period).

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.





15




“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Claim” shall mean any and all actions, suits, orders, demands,
directives, claims, liens, request for information, investigations, proceedings
or notices of noncompliance or violation by or from any person alleging
liability of whatever kind or nature arising out of, based on or resulting from
(i) the presence or Release of, or exposure to, any Hazardous Materials at any
location; or (ii) circumstances forming the basis of any violation, or alleged
violation, of any Environmental Law (including any matters related to compliance
with OPA 90).

“Environmental Law” shall mean any applicable law, regulation, rule or
ordinance, order, decree, judgment, injunction, or other legally binding
requirement or agreement issued, promulgated or entered into by any Governmental
Authority, relating to pollution or protection of the environment, or health and
safety, including laws relating to Releases or threatened Releases of Hazardous
Materials into the environment or otherwise relating to Hazardous Materials.

“Environmental Liability” shall mean any loss or liability (including any
liability for damages, costs of remediation, fines, penalties or indemnities),
of any Loan Party directly or indirectly resulting from or based on:  (a) any
actual or alleged violation of any Environmental Law; (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material; (c) exposure to any Hazardous Material; (d) any actual or alleged
Release or threatened Release of any Hazardous Material; or (e) any
Environmental Claim that relates to or is based upon the operation of the
Mortgaged Vessel, including Environmental Claims based on indemnities or other
contractual undertakings.

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

“Epic Refinancing”  shall mean the payment in full, satisfaction or discharge,
as applicable, of all Indebtedness (and termination of all related commitments)
under that certain Loan Agreement, dated as of September 22, 2006 and as amended
from time to time, among Norwegian Epic, Ltd., the lenders from time to time
party thereto and Export Finance Commercial Support and Loan Implementation, as
agent.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, and any final regulations promulgated and
the rulings issued thereunder.





16




“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party or a Subsidiary, is treated as a single
employer under Section 414(b) or (c)  of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a)  any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b)  with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c)  the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d)  the incurrence by the
Company, any Subsidiary or any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the termination of any Plan or Multiemployer Plan; (e)
 the receipt by the Company, a Subsidiary or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or to appoint a trustee to administer any Plan under Section 4042 of ERISA;
(f)  the incurrence by the Company, a Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g)  the receipt by the Company, a Subsidiary or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company, a Subsidiary or any ERISA Affiliate of any notice, concerning the
impending imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, or in “endangered” or “critical”
status, within the meaning of Section 432 of the Code or Section 305 of ERISA;
(h)  the conditions for imposition of a lien under ERISA shall have been met
with respect to any Plan; (i)  with respect to a Plan, the provision of security
pursuant to Section 206(g) of ERISA; (j) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); or (k) the withdrawal of the Company, any
Subsidiary or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA
during a plan year in which such entity was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“European Union” shall mean the political and economic community of twenty-seven
member states as of January 1, 2007 (and all additional member states that
accede thereto thereafter in accordance with applicable laws of the European
Union) with supranational and intergovernmental features, located in Europe.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.





17




“Event of Loss” shall mean any of the following events: (a)  the actual or
constructive total loss or the arranged or compromised total loss of the
Mortgaged Vessel or (b)  the capture, condemnation, confiscation, requisition,
purchase, sale, seizure or forfeiture of, or any taking of title to, the
Mortgaged Vessel.  An Event of Loss shall be deemed to have occurred (i)  in the
event of an actual loss of the Mortgaged Vessel, at noon Greenwich Mean Time on
the date of such loss, or if that is not known, on the date which the Mortgaged
Vessel was last heard from, (ii)  in the event of damage which results in a
constructive or compromised or arranged total loss of the Mortgaged Vessel, at
noon Greenwich Mean Time on the date of the event giving rise to such damage, or
(iii)  in the case of an event referred to in clause (b)  above, at noon
Greenwich Mean Time on the date on which such event is expressed to take effect
by the person making the same.

“Exchange Act”  shall mean the Securities Exchange Act of 1934.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, (a)
 Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Loan
Documents or any transactions contemplated thereunder), (b)  U.S. federal
withholding Tax imposed on any payment by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document that is required to be
imposed on amounts payable to a Lender (other than to the extent such Lender is
an assignee pursuant to a request by the Company under Section 2.19) pursuant to
laws in force at the time such Lender becomes a party hereto (or designates a
new lending office), except to the extent that such Lender (or its assignor, if
any) was entitled, immediately prior to the designation of a new lending office
(or assignment), to receive additional amounts or indemnification payments from
any Loan Party with respect to such withholding Tax pursuant to Section 2.17,
(c)  any withholding Tax imposed on any payment by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document that is
attributable to the Administrative Agent’s, any Lender’s or any other
recipient’s failure to comply with Section 2.17(e), or (d)  any U.S. federal
withholding Tax imposed under FATCA.

“Extended Term Loan” shall have the meaning assigned to such term in Section
2.21(e).

“Extending Lender” shall have the meaning assigned to such term in Section
2.21(e).

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

“Facility” shall mean the respective facility and commitments utilized in making
any Class of Loans and Extensions thereunder.





18




“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to current Section 1471(b)(1)
of the Code (or any amended or successor version described above) or any
intergovernmental agreement (and any related laws or legislation) implementing
the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System, as published by the Federal Reserve
Bank of New York on the Business Day next succeeding such day; provided that (a)
if such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

“Fees”  shall mean the Administrative Agent Fees and the Collateral Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“First Valuation” shall have the meaning assigned to such term in Section 5.16.

“Fiscal Year”  shall mean the fiscal year of the Company and the Subsidiaries
ending on December 31st of each calendar year or such other calendar date as
notified by the Company to the Administrative Agent.

“Fixed Charge Coverage Ratio”  shall mean, with respect to any person for any
period, the ratio of EBITDA of such person for such period to the Fixed Charges
(other than Fixed Charges in respect of Indebtedness that is non-recourse to the
Loan Parties) of such person for such period.

“Fixed Charges”  shall mean, with respect to any person for any period, the sum,
without duplication, of:

(a)        Interest Expense of such person for such period, and

(b)        all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock of such person and its
Subsidiaries.

“Foreign Lender” shall mean any Lender (a)  that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b)  that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.





19




“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

“Free Liquidity” shall mean, at any date of determination, the aggregate amount
of Unrestricted Cash and any amounts available for drawing under revolving or
other credit facilities of the Company, which remain undrawn, could be drawn for
general working capital purposes or other general corporate purposes and would
not, if drawn, be mandatorily repayable within six months.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02;  provided that any reference to the application of
GAAP in Sections 3.13(b), 3.19,  5.03,  5.04,  5.07 and 6.02(e) to any
Subsidiary that is incorporated or organized under the laws of any jurisdiction
other than the United States, any state thereof or the District of Columbia (but
not as a consolidated Subsidiary of the Company) shall mean generally accepted
accounting principles in effect from time to time in the jurisdiction of
organization of such non‑U.S. Subsidiary.

“Governmental Authority” shall mean the government of the United States of
America, or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

“Guarantee” of or by any person (the “guarantor”) shall mean (a)  any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(i)  to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take‑or‑pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligation, (ii)  to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii)  to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv)  entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (v)  as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or other obligation,
or (b)  any Lien on any assets of the guarantor securing any Indebtedness or
other obligation (or any existing right, contingent or otherwise, of the holder
of Indebtedness or other obligation to be secured





20




by such a Lien) of any other person, whether or not such Indebtedness or other
obligation is assumed by the guarantor; provided,  however, the term “Guarantee”
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
disposition of assets permitted by this Agreement (other than such obligations
with respect to Indebtedness).  The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the Indebtedness in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such person in good
faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum by‑products or petroleum distillates,
asbestos or asbestos‑containing materials, polychlorinated biphenyls or radon
gas, biological waste, toxic mold, infectious materials, potentially infectious
materials or disinfecting agents, of any nature subject to regulation or which
can give rise to liability under any Environmental Law.

“Holdings” shall mean Norwegian Cruise Line Holdings Ltd., an exempted company
incorporated in Bermuda.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Company most recently ended, have assets
with a value in excess of 5% of the Consolidated Total Assets or revenues
representing in excess of 5% of total revenues of the Company and the
Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Company most recently ended, did not have assets with a value in excess of 10%
of Consolidated Total Assets or revenues representing in excess of 10% of total
revenues of the Company and the Subsidiaries on a consolidated basis as of such
date.  Each Immaterial Subsidiary shall be set forth in Schedule 1.01(a), and
the Company shall update such Schedule from time to time after the Closing Date
as necessary to reflect all Immaterial Subsidiaries at such time (the selection
of Subsidiaries to be added to or removed from such Schedule to be made as the
Company may determine).  Notwithstanding the foregoing, no New Vessel Subsidiary
or the Subsidiary Guarantor shall be an Immaterial Subsidiary.

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms, the
accretion of original issue discount or liquidation preference and increases in
the amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower,





21




the Administrative Agent and one or more Lenders providing Refinancing Term
Loans and/or Extended Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a)  all
obligations of such person for borrowed money, (b)  all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c)  all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d)  all
obligations of such person issued or assumed as the deferred purchase price of
property or services, to the extent that the same would be required to be shown
as a long term liability on a balance sheet prepared in accordance with GAAP,
(e)  all Capital Lease Obligations of such person, (f)  all payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, (g)  the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i)  all Guarantees by such person of Indebtedness
described in clauses (a)  to (h) above) and (j)  the amount of all obligations
of such person with respect to the redemption, repayment or other repurchase of
any Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided that Indebtedness
shall not include (A)  trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B)  prepaid or deferred
revenue arising in the ordinary course of business, (C)  purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase prices of an asset to satisfy unperformed obligations of the seller
of such asset or (D)  earn‑out obligations until such obligations become a
liability on the balance sheet of such person in accordance with GAAP.  The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a)  Excluded Taxes and
(b)  Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Initial Term Facility” shall mean the Initial Term Loan Commitments and any
Initial Term Loans made hereunder.

“Initial Term Loan Borrowing” shall mean a Borrowing comprised of Initial Term
Loans.

“Initial Term Loan Commitment” shall mean with respect to each Lender, the
commitment of such Lender to make Initial Term Loans in Dollars as set forth in
Section 2.01(a).  The initial amount of each Lender’s Initial Term Loan
Commitment is set forth on Schedule 2.01 or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Initial Term Loan
Commitment, as applicable.  The aggregate amount of the Initial Term Loan
Commitments on the Closing Date is $260,000,000.





22




“Initial Term Loan Installment Date” shall have the meaning assigned to such
term in Section 2.10(a)(i).

“Initial Term Loan Maturity Date” shall mean the third anniversary of the
Closing Date.

“Initial Term Loans” shall mean any term loans made by the Lenders to the
Borrower from on the Closing Date pursuant to Section 2.01(a).

“Insurance Assignment” shall mean the first priority assignment of insurance
made or to be made by (a) the Subsidiary Guarantor in favor of the Collateral
Agent in respect of the Mortgaged Vessel and (b) the Company in favor of the
Collateral Agent in respect of the Mortgaged Vessel, in each case substantially
in the form of Exhibit I or otherwise reasonably satisfactory to the
Administrative Agent.

“Interest Election Request” shall mean a request by the Company to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a)  gross interest expense (including any commitment or utilization fees
in respect of available or undrawn amounts under loan, letter of credit or
similar facilities) of such person for such period on a consolidated basis,
including (i)  the amortization of debt discounts, (ii)  the amortization of all
fees (including fees with respect to Swap Agreements) payable in connection with
the incurrence of Indebtedness to the extent included in interest expense and
(iii)  the portion of any payments or accruals with respect to Capital Lease
Obligations allocable to interest expense and (b)  capitalized interest of such
person.  For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Company and the Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” shall mean, (a)  with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b)  with respect to any ABR Loan, the last day of each calendar quarter, or if
any such day is not a Business Day, on the next succeeding Business Day.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months or a period shorter than one month, if at the
time of the relevant Borrowing, all Lenders make interest periods of such length
available), as the Company may elect, or the date any Eurocurrency Borrowing is
converted to an ABR Borrowing in accordance with Section 2.07 or repaid or
prepaid in accordance with Sections 2.09,  2.10 or 2.11;  provided,  however,
that if any Interest Period would end on a day other than a Business Day,





23




such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business
Day.  Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“ISM Code” shall mean the International Management Code for the Safe Operation
of Ships and for Pollution Prevention adopted pursuant to Resolution A.741(18)
of the International Maritime Organization and incorporated into the
International Convention for the Safety of Life at Sea 1974 (SOLAS), and shall
include any amendments or extensions thereto and any regulation issued pursuant
thereto.

“ISM Code Documentation” in relation to the Mortgaged Vessel includes:  (a)  the
document of compliance (“DOC”) and safety management certificate (“SMC”) issued
pursuant to the ISM Code in relation to the Mortgaged Vessel within the periods
specified by the ISM Code, (b)  all other documents and data which are relevant
to the ISM Safety Management Systems and its implementation and verification
which the Administrative Agent may reasonably require and (c)  any other
documents which are prepared or which are otherwise relevant to establish and
maintain the Mortgaged Vessel’s or the Subsidiary Guarantor’s compliance with
the ISM Code which the Administrative Agent may reasonably require.

“ISM Safety Management Systems” shall mean the Safety Management System referred
to in Clause 1.4 (or any other relevant provision) of the ISM Code.

“ISPS Code” shall mean the International Ship and Port Facility Security Code
incorporated into the International Convention for the Safety of Life at Sea
1974 (SOLAS), and shall include any amendments or extensions thereto and any
regulation issued pursuant thereto.

“Joint Bookrunners”  shall mean, collectively, each entity listed as such on the
cover of this Agreement, in each case in its capacity as such.

“Judgment Currency” shall have the meaning assigned to such term in
Section 10.19.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“Junior Indebtedness”  shall mean Indebtedness of the Company or any of the
Subsidiaries that (a)  is expressly subordinated to the prior payment in full in
cash of the Obligations (and any related Guarantees) on terms reasonably
satisfactory to the Administrative Agent, (b)  provides that interest in respect
of such Indebtedness shall not be payable in cash, (c)  has a final maturity
date that is not earlier than the Latest Maturity Date and has no scheduled
payments of principal thereon (including pursuant to a sinking fund obligation
or mandatory redemption obligations (other than pursuant to customary provisions
relating to redemption or repurchase upon change of control or sale of assets))
prior to such final maturity date and (d)  is not subject to covenants, events
of default and remedies that, in the aggregate, are more onerous to the
Borrower, than the terms of this Agreement; provided that such Indebtedness
shall not be subject to any financial





24




maintenance covenants; provided, further that Indebtedness constituting Junior
Indebtedness when incurred shall not cease to constitute Junior Indebtedness as
a result of the subsequent extension of the Latest Maturity Date.

“Latest Maturity Date” shall mean, at any date of determination, the latest Term
Facility Maturity Date in each case as extended in accordance with the Agreement
from time to time.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any person that becomes a “Lender” hereunder pursuant to Section 10.04 or
Section 2.21 (in each case, other than any such person that has ceased to be a
party hereto pursuant to an Assignment and Acceptance in accordance with
Section 10.04).

“Lending Office” shall mean, as to any Lender, the applicable branch(es),
office(s) or Affiliate(s) of such Lender designated by such Lender in its
Administrative Questionnaire or otherwise to make Loans.

“LIBOR” shall have the meaning assigned to such term in the definition of LIBO
Rate.

“LIBO Rate”  shall mean:

(a)        for any Interest Period with respect to a Eurocurrency Borrowing, the
rate per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period;

(b)        for any interest calculation with respect to an ABR Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c)        if the LIBO Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

 “LIBO Screen Rate” shall mean the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, assignment, security interest or
encumbrance of any kind in or on such asset and (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

“Loan Component” shall have the meaning assigned to such term in the definition
of Loan-to-Value Ratio in this Section 1.01.





25




“Loan Documents” shall mean this Agreement, the Security Documents, each
Incremental Assumption Agreement, any Note issued under Section 2.09(e) and,
solely for the purposes of Section 8.01 of this Agreement, any fee letters
entered into between the Agents, the Arrangers, the Joint Bookrunners and the
Borrower.

“Loan Parties” shall mean the Borrower and the Subsidiary Guarantor.

“Loans” shall mean the Initial Term Loans, the Refinancing Term Loans (if any)
and the Extended Term Loans (if any).

“Loan-to-Value Ratio” shall mean, as of any date, the ratio of (a)  the
aggregate principal amount (the “Loan Component”) of all Term Loans outstanding
on such day to (b)  the sum (the “Value Component”) of (i)  the amount of the
most recent Valuation (determined in accordance with Section 5.16) for the
Mortgaged Vessel plus (ii)  the Cure Collateral Fair Market Value of all
property added as Collateral pursuant to Section 8.02(a) through such
date.  Each determination of the Loan-to-Value Ratio on any day shall be made
(A)  first, without giving effect to any cure transaction permitted by Section
8.02(a) or (b)  made (or to be made) on such day and (B)  then, to determine
compliance, with giving effect to any such cure transaction made on such day.

“Local Time” shall mean New York City time.

“Market Capitalization” shall mean an amount equal to (i) the total number of
issued and outstanding shares of common (or common equivalent) Equity Interests
of Holdings on the date of the declaration of the relevant Restricted Payment
multiplied by (ii) the arithmetic mean of the closing prices per share of the
common (or common equivalent) Equity Interests for the 30 consecutive trading
days immediately preceding the date of declaration of such Restricted Payment.

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans representing more than 50% of the sum of all Loans
outstanding under such Facility at such time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Company and any subsidiary of the
Company, as the case may be, on the Closing Date together with (a)  any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of Company and its subsidiary, as the case may be,
was approved by a vote of a majority of the directors of the Company and the
relevant subsidiary, as the case may be, then still in office who were either
directors on the Closing Date or whose election or nomination was previously so
approved and (b)  executive officers and other management personnel of the
Company and any subsidiary of the Company, as the case may be, hired at a time
when the directors on the Closing Date together with the directors so approved
constituted a majority of the directors of the Company and any subsidiary of the
Company, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.





26




“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, property, operations or condition of the Company and the Subsidiaries
(taken as a whole), (ii) the validity or enforceability of any of the Loan
Documents or the rights and remedies of the Administrative Agent and the Lenders
thereunder or (iii) the value of the Collateral.

“Material Indebtedness” shall mean Indebtedness (other than Loans) of any one or
more of the Company or any Subsidiary in an aggregate principal amount exceeding
$75,000,000.

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary or an Unrestricted Subsidiary.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.08.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Vessel”  shall mean the NORWEGIAN JEWEL, and all appurtenances
thereto.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Company, any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean [*]% of the cash proceeds actually received by the
Borrower or the Subsidiary Guarantor (including any cash payments received by
way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise and including
casualty insurance settlements and condemnation awards, but only as and when
received) from any Asset Sale or Event of Loss of, or related to, the Mortgaged
Vessel, net of, without duplication, (i)  attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
required debt payments and required payments of other obligations relating to
the applicable asset to the extent such debt or obligations are secured by a
Lien permitted hereunder (other than pursuant to the Loan Documents and other
than debt or obligations secured by Liens ranking pari passu or junior to the
Liens securing the Obligations) on such asset, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii)  Taxes paid or payable as a result thereof and (iii)  the amount
of any reasonable reserve established in accordance with applicable law or GAAP
against any adjustment to the sale price or any liabilities (other than any
Taxes deducted pursuant to clause (i)  or (ii) above) (x)  related to any of the
applicable assets and (y)  retained by the Company or any Subsidiary including,
without limitation, pension and other post‑employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such





27




Asset Sale occurring on the date of such reduction)); provided that, if no
Default or Event of Default exists and the Company shall deliver a certificate
of a Responsible Officer of the Company to the Administrative Agent promptly
following receipt of any such proceeds setting forth the Company’s intention to
use any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Company and the
Subsidiaries or to make investments in Permitted Business Acquisitions, in each
case within 18 months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 18 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 18-month period
but within such 18-month period are contractually committed to be used, then
upon the termination or expiration of such contract, such remaining portion
shall constitute Net Proceeds as of the date of such termination or expiration
without giving effect to this proviso); provided,  further, that (x) no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless such proceeds shall exceed $30,000,000 and (y) no
proceeds shall constitute Net Proceeds in any fiscal year until the aggregate
amount of all such proceeds in such fiscal year shall exceed $60,000,000.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Company or any Affiliate of the Company
shall be disregarded, except for financial advisory fees customary in type and
amount paid to any Affiliate not prohibited from being paid hereunder.

“New Vessel Financing” shall mean any financing arrangement entered into by any
New Vessel Subsidiary in connection with any acquisition of one or more Vessels.

“New Vessel Subsidiary” shall mean any Wholly Owned Subsidiary of the Company
that is formed for the purpose of acquiring one or more Vessels.

“New York Courts” shall have the meaning assigned to such term in Section
10.15(a).

“Non-Bank Tax Certificate” shall have the meaning assigned to such term in
Section 2.17(e).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Defaulting Lender”  shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“NORWEGIAN JEWEL” shall mean the Norwegian Jewel, IMO number 9304045, currently
registered in the name of Norwegian Jewel Limited under the Bahamian flag with
the official number 8000877.

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall have the meaning assigned to such term in the Collateral
Agreement and shall include, for the avoidance of doubt, the “Obligations” and
“Loan Document Obligations” (each as defined therein) of the Borrower under the
Collateral Agreement.





28




“Offering Memorandum” shall mean the confidential Offering Memorandum, dated
December 5, 2016, as amended or modified from time to time, in respect of the
4.75% Notes.

“OPA 90” shall mean the Oil Pollution Act of 1990, 33 U.S.C. §2701 et seq.

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary, intangible, recording, filing or any other excise, property or
similar Taxes (including related reasonable out-of-pocket expenses with regard
thereto) arising from any payment made hereunder or made under any other Loan
Document or from the execution or delivery of, registration or enforcement of,
consummation or administration of, or otherwise with respect to, this Agreement
or any other Loan Document; provided that such term shall not include any of the
foregoing Taxes (i)  that result from an assignment, grant of a participation
pursuant to Section 10.04(d) or transfer or assignment to or designation of a
new lending office or other office for receiving payments under any Loan
Document (“Assignment Taxes”) to the extent such Assignment Taxes are imposed as
a result of a connection between the assignor/participating Lender and/or the
assignee/Participant and the taxing jurisdiction (other than a connection
arising solely from any Loan Documents or any transactions contemplated
thereunder), except to the extent that any such action described in this proviso
is requested or required by the Company, or (ii)  Excluded Taxes.

“Other Term Loan Installment Date” shall have the meaning assigned to such term
in Section 2.10(a)(ii).

“Overdraft Line” shall have the meaning assigned to such term in Section
6.01(x).

“parent” shall have the meaning given such term in the definition of the term
“subsidiary.”

“Parent Entity” shall mean any direct or indirect parent of the Company.

“Participant” shall have the meaning assigned to such term in
Section 10.04(d)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d)(i).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit M or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time.

“Permitted Additional Debt” shall mean any Indebtedness for borrowed money (a)
for which the average life to maturity of such Permitted Additional Debt is
greater than or equal to the remaining weighted average life to maturity of the
Class of Term Loans then outstanding with the greatest remaining weighted
average life to maturity and (b) that does not have a stated maturity prior to
the date that is 91 days after the Latest Maturity Date; provided that
Indebtedness constituting Permitted Additional Debt when incurred shall not
cease to constitute Permitted Additional Debt as a result of the subsequent
extension of the Latest Maturity Date.





29




“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all of the assets of, or all or a majority of the common Equity
Interests in, a person or division or line of business of a person (or any
subsequent investment made in a person, division or line of business previously
acquired in a Permitted Business Acquisition), if immediately after giving
effect thereto:  (i)  no Event of Default shall have occurred and be continuing
or would result therefrom; (ii)  all transactions related thereto shall be
consummated in accordance with applicable laws; (iii)  with respect to any such
acquisition or investment with cash consideration in excess of $[*], the Company
and the Subsidiaries shall be in Pro Forma Compliance after giving effect to
such acquisition or investment and any related transactions; (iv)  any acquired
or newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by the
Borrower or the Subsidiary Guarantor, shall be merged into the Borrower or the
Subsidiary Guarantor; and (vi)  unless immediately after giving effect to such
acquisition the Company is in Ratio Compliance, the aggregate cash consideration
in respect of such acquisitions and investments in assets that are not owned by
the Borrower or a Restricted Subsidiary or in Equity Interests in persons that
do not become Restricted Subsidiaries upon consummation of such acquisition
shall not exceed the greater of (x) [*]%  of Consolidated Total Assets and (y)
 $[*].

“Permitted Cure Securities” shall mean any Equity Interests of the Company other
than Disqualified Stock, and upon which all dividends or distributions (if any)
shall, prior to 91 days after the Latest Maturity Date, be payable solely in
additional shares of such Equity Interests; provided that Equity Interests
constituting Permitted Cure Securities when issued shall not cease to constitute
Permitted Cure Securities as a result of the subsequent extension of the Latest
Maturity Date.

“Permitted Flag Jurisdiction” shall mean the Republic of the Marshall Islands,
the Bahamas, Panama, Bermuda, the Republic of Cyprus, Isle of Man, Liberia, the
United Kingdom, the United States of America, or any other jurisdiction approved
by the Administrative Agent (such approval not to be withheld unreasonably).

“Permitted Holder” shall mean, at any time, each of (i) the Sponsors, (ii) the
Management Group, (iii) any person that has no material assets other than the
Equity Interests of the Company and, directly or indirectly, holds or acquires
100% of the total voting power of the Equity Interests of the Company, and of
which no other person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), other than
any of the other Permitted Holders specified in clauses (i) and (ii) above and
(iv) below, holds more than 50% of the total voting power of the Equity
Interests thereof and (iv) any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) the members of
which include any of the Permitted Holders specified in clauses (i) and (ii)
above and that, directly or indirectly, hold or acquire beneficial ownership of
the Equity Interests of the Company (a “Permitted Holder Group”), so long as (1)
each member of the Permitted Holder Group has voting rights proportional to the
percentage of ownership interests held or acquired by such member and (2) no
person or other “group” (other than the Permitted Holders specified in clauses
(i) and (ii) above) beneficially owns more than 50% on a fully diluted basis of
the Equity Interests held by the Permitted Holder Group.





30




“Permitted Investments” shall mean:

(a)        direct obligations of the United States of America or any member of
the European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b)        time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company that is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America having capital, surplus and undivided profits in excess of
$500,000,000 and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (registered
under Section 15E of the Exchange Act);

(c)        repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a)  above entered into
with a bank meeting the qualifications described in clause (b)  above;

(d)        commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than the Company or an Affiliate of
the Company) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of P-1 (or higher)
according to Moody’s, or A-1 (or higher) according to S&P;

(e)        securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s;

(f)        shares of mutual funds whose investment guidelines restrict 95% of
such funds’ investments to those satisfying the provisions of clauses (a)
 through (e) above;

(g)        money market funds that (i)  comply with the criteria set forth in
Rule 2a‑7 under the Investment Company Act of 1940, (ii)  are rated AAA by S&P
and Aaa by Moody’s and (iii)  have portfolio assets of at least $500,000,000;

(h)        time deposit accounts, certificates of deposit and money market
deposits in an aggregate face amount not in excess of 0.5% of the total assets
of the Company and the Subsidiaries, on a consolidated basis, as of the end of
the Company’s most recently completed fiscal year; and

(i)         instruments equivalent to those referred to in clauses (a) through
(h) above denominated in any foreign currency comparable in credit quality and
tenor to those referred to above and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by the Company or
any Subsidiary organized in such jurisdiction.





31




“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and the Company as an
Assignee, and accepted by the Administrative Agent, in the form of Exhibit N or
such other form as shall be approved by the Administrative Agent and the Company
(such approval not to be unreasonably withheld or delayed).

“Permitted Loan Purchases” shall have the meaning assigned to such term in
Section 10.04(i).

“Permitted Loan Purchases Amount”  shall mean [*]% of the sum of the aggregate
principal amount of the Term Loans drawn on or after the Closing Date.

“Permitted Ratio Debt” shall mean secured or unsecured debt issued by the
Company or its Subsidiaries, (i)  if secured by the Collateral, the Liens with
respect to which are subordinated to the Liens securing the Obligations pursuant
to an intercreditor agreement in form and substance reasonably satisfactory to
the Administrative Agent, (ii) the terms of which do not provide for a stated
maturity date prior to the date that is 91 days after the Latest Maturity Date
and (iii) the covenants, events of default, Subsidiary guarantees and other
terms of which (other than interest rate and redemption premiums), taken as a
whole, either (x)  are not more restrictive to the Company and its Subsidiaries
than the terms of the Senior Unsecured Notes Documents, or (y)  if more
restrictive, the Loan Documents are amended to contain such more restrictive
terms (which amendments shall automatically occur); provided that Indebtedness
constituting Permitted Ratio Debt when incurred shall not cease to constitute
Permitted Ratio Debt as a result of the subsequent extension of the Latest
Maturity Date.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a)  the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b)(i)  the final maturity date of
such Permitted Refinancing Indebtedness is on or after the earlier of (x)  the
final maturity date of the Indebtedness being Refinanced and (y)  91 days after
the Latest Maturity Date and (ii)  the average life to maturity of such
Permitted Refinancing Indebtedness is greater than or equal to the lesser of (i)
 the weighted average life to maturity of the Indebtedness being Refinanced and
(ii)  the weighted average life to maturity of the Class of Term Loans then
outstanding with the greatest remaining weighted average life to maturity, (c)
 if the Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, (d)  no Permitted Refinancing Indebtedness shall
have obligors that are not obligated with respect to the Indebtedness so
Refinanced, or greater guarantees or security, than the Indebtedness being
Refinanced and (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or





32




junior to, the Secured Parties or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral (including in respect of working
capital facilities of Subsidiaries that are not the Subsidiary Guarantor
otherwise permitted under this Agreement only, any collateral pursuant to
after-acquired property clauses to the extent any such collateral secured the
Indebtedness being Refinanced) on terms no less favorable to the Secured Parties
than those contained in the documentation governing the Indebtedness being
Refinanced; provided further, that with respect to a Refinancing of (x)
Permitted Additional Debt that is subordinated, such Permitted Refinancing
Indebtedness shall (i) be subordinated to the guarantee by the Subsidiary
Guarantor of the Facilities, and (ii) be otherwise on terms (other than interest
rate and redemption premiums), taken as a whole, not materially less favorable
to the Lenders than those contained in the documentation governing the
Indebtedness being refinanced, and (y) Permitted Additional Debt, such Permitted
Refinancing Indebtedness shall meet the requirements of the definition of
“Permitted Additional Debt”; provided further, that Indebtedness constituting
Permitted Refinancing Indebtedness shall not cease to constitute Permitted
Refinancing Indebtedness as a result of the subsequent extension of the Latest
Maturity Date.

“Permitted Vessel Transfer” shall have the meaning assigned to such term in
Section 5.10(g).

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i)  subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii)  sponsored or maintained or
contributed to (at the time of determination or at any time within the five
years prior thereto) by any Loan Party or ERISA Affiliate, and (iii)  in respect
of which the Loan Party or ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 10.17.

“Pledged Collateral” shall have the meaning assigned to such term or any
equivalent term in the Subsidiary Guarantor Pledge Agreement or in the
Collateral Agreement.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”):  (i)  in making any determination of
EBITDA, (x)  effect shall be given to any Asset Sale, any acquisition,
Investment, improvement (or any similar transaction or transactions not
otherwise permitted under Section 6.04 or 6.05 that require a waiver or consent
of the





33




Required Lenders and such waiver or consent has been obtained), any dividend,
distribution or other similar payment, any designation of any Subsidiary as an
Unrestricted Subsidiary and any Subsidiary Redesignation and any restructurings
of the business of the Company or any Subsidiary that are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Company determines are
reasonable as set forth in a certificate of a Financial Officer of the Company
(the foregoing, together with any transactions related thereto or in connection
therewith, the “relevant transactions”), in each case that occurred during the
Reference Period or, in the case of determinations made pursuant to the
definition of the term “Permitted Business Acquisition” or pursuant to
Article VI, occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Business Acquisition or
relevant transaction is consummated, and (y)  on or following the delivery date
of any new Vessel and for so long as such Reference Period includes such
delivery date, in the event that the Company or any Subsidiary took delivery of
any new Vessel during such Reference Period, EBITDA shall include the projected
EBITDA (based on reasonable assumptions) for such Vessel as if such Vessel had
been in operation on the first day of such Reference Period (as set forth in
reasonable detail on an officer’s certificate prepared in good faith by a
Responsible Officer of the Company), and (ii)  in making any determination on a
Pro Forma Basis, all Indebtedness (including Indebtedness issued, incurred or
assumed as a result of, or to finance, any relevant transactions and for which
the financial effect is being calculated, whether incurred under this Agreement
or otherwise, but excluding normal fluctuations in revolving Indebtedness
incurred for working capital purposes, in each case not to finance any
acquisition) issued, incurred, assumed or permanently repaid during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term, “Permitted Business Acquisition” or pursuant to
Article VI, occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Business Acquisition or
relevant transaction is consummated) shall be deemed to have been issued,
incurred, assumed or permanently repaid at the beginning of such period except
that any Indebtedness incurred in connection with the financing of a new Vessel
shall be deemed to have not been incurred until the relevant delivery date for
such Vessel, and (iii)  (A)  any Subsidiary Redesignation then being designated,
effect shall be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (B)  any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.  Pro
forma calculations made pursuant to the definition of the term “Pro Forma Basis”
shall be determined in good faith by a Responsible Officer of the Company and
may include adjustments to reflect (1) operating expense reductions and other
operating improvements or synergies reasonably expected to result from any
relevant pro forma event and (2) all adjustments of the nature used in
connection with the calculation of Adjusted EBITDA as set forth in footnote 4 to
the “Summary Consolidated Financial Data” in the Offering Memorandum to the
extent such adjustments, without duplication, continue to be applicable to such
Reference Period.  The Company shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Company setting forth such
demonstrable or additional operating





34




expense reductions, other operating improvements or synergies and adjustments
pursuant to clause (2), and information and calculations supporting them in
reasonable detail.

“Pro Forma Compliance” shall mean, at any date of determination, that, on a Pro
Forma Basis after giving effect to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
the Company would not violate the financial covenants  set forth in Sections
6.12, 6.13, 6.14 and 6.15, after recomputing the ratios and amounts measured
thereunder as of the last day of the most recently ended fiscal quarter of the
Company for which the financial statements and certificates required pursuant to
Section 5.04 have been delivered, and the Company shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Company to
such effect, together with all relevant financial information.

“Pro Rata Extension Offer” shall have the meaning assigned to such term in
Section 2.21(e).

“Process Agent” shall have the meaning assigned to such term in
Section 10.15(c).

“Projections” shall mean the projections of the Company and the Subsidiaries
included in the Information and any other projections and any forward‑looking
statements (including statements with respect to booked business) of such
entities furnished to the Lenders or the Administrative Agent by or on behalf of
the Company or any Subsidiary prior to the Closing Date.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” shall have the meaning assigned to such term in Section 10.17.

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

“Ratio Compliance” shall mean, at any date of determination, that (A) the
Loan-to-Value Ratio on a Pro Forma Basis is equal to or less than [*] to 1.0, or
(B) the Fixed Charge Coverage Ratio on a Pro Forma Basis is at least [*] to 1.0.

“Real Property”  shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.





35




“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.21(j).

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).

 “Register” shall have the meaning assigned to such term in
Section 10.04(b)(iv).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment or
into or out of any property of Hazardous Materials.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having Loans outstanding
that taken together, represent more than 50% of the sum of all Loans outstanding
at such time.  The Loans of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.





36




“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction”  shall have the meaning assigned to such term
in Section 6.03.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan,  Syria and Crimea).

“Sanctioned Person”  means, at any time, any person with whom dealings are
prohibited under Sanctions, including (a) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom, (b)
any person organized or resident in a Sanctioned Country or (c) any person owned
or controlled by any such person or persons described in the foregoing clauses
(a) or (b).

“Sanctions”  means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or Norway.

 

“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.

“Second Valuation” shall have the meaning assigned to such term in Section 5.16.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Vessel Mortgage, the Deed of Covenants, the
Collateral Agreement, the Subsidiary Guarantor Pledge Agreement, the Earnings
Assignment, the Insurance Assignment and each of the security agreements and
other instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.

“Senior Unsecured Notes” shall mean NCL’s 4.750% senior notes due 2021 (the
“4.75% Notes”), pursuant to an indenture, dated as of December 14, 2016, between
NCL and U.S. Bank National Association, as trustee (the “4.75% Notes
Indenture”), and/or any notes issued by NCL in exchange for, and as contemplated
by, the 4.75% Notes and the related registration rights agreement with
substantially identical terms as the 4.75% Notes, in each case as in effect on
the Closing Date and as amended, restated, supplemented or otherwise modified
from time to time in accordance with the requirements thereof and of this
Agreement.

“Senior Unsecured Notes Documents” shall mean the Senior Unsecured Notes and the
Senior Unsecured Notes Indentures.





37




“Senior Unsecured Notes Indentures” shall mean the 4.75% Notes Indenture, as in
effect on the Closing Date and as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

“Similar Business”  shall mean a business, the majority of whose revenues are
derived from the activities of the Company and its Subsidiaries as of the
Closing Date or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.

“Sponsors” shall mean (i) Apollo Management, L.P. and any of its respective
Affiliates other than any portfolio companies not primarily engaged in the
cruise business (collectively, the “Apollo Sponsors”), (ii) TPG Global, LLC, TPG
Capital and any of their respective Affiliates other than any portfolio
companies (collectively, the “TPG Sponsors”), (iii) Genting Hong Kong Limited,
and any of its respective Affiliates (collectively, the “Genting Sponsors”), and
(iv) any person that forms a group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) with any
Apollo Sponsors, TPG Sponsors and/or Genting Sponsors; provided that the Apollo
Sponsors, TPG Sponsors and/or Genting Sponsors (x) owns a majority of the voting
power and (y) controls a majority of the board of directors of such group.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the person acting in such capacity as the spot rate for
the purchase by such person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States, the United Kingdom or the European Union or of the
jurisdiction of such currency or any jurisdiction in which Loans in such
currency are made to which banks in such jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to Loans in such
currency are determined.

“Subagent” shall have the meaning assigned to such term in Section 9.02.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a)  of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b)  that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.





38




“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Company.  Notwithstanding the foregoing (and except for purposes of Sections
3.08, ‎3.09, ‎3.13, ‎3.15, ‎3.16, ‎5.03, ‎5.09 and ‎8.01(k), and the definition
of “Unrestricted Subsidiary” contained herein), an Unrestricted Subsidiary shall
be deemed not to be a Subsidiary of the Company or any of its Subsidiaries for
purposes of this Agreement.

“Subsidiary Guarantor”  shall mean the direct or indirect Subsidiary of the
Company which directly owns the Mortgaged Vessel.

“Subsidiary Guarantor Pledge Agreement” shall mean (a) the Isle of Man law
Pledge Agreement dated as of the Closing Date between NCL International, Ltd.
and the Collateral Agent in respect of the equity of the Subsidiary Guarantor
and (b)  any additional pledge agreement relating to the Equity Interests of the
Subsidiary Guarantor.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary.”

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any of the Subsidiaries shall be a Swap Agreement.

“Tax Agreements” shall have the meaning assigned to such term in Section
6.06(b).

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Term Loan Installment Date” shall mean any Initial Term Loan Installment Date
or any Other Term Loan Installment Date.

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Initial Term Facility in effect on the Closing Date, the Initial
Term Loan Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.

“Term Loans” shall mean the Initial Term Loans and/or the Refinancing Term Loans
and/or the Extended Term Loans.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Company then most recently ended (taken as
one accounting period).

“Third Valuation” shall have the meaning assigned to such term in Section 5.16.





39




“Total Capitalization” shall mean, at any date of determination, the Total Net
Funded Debt plus the consolidated stockholders’ equity of the Company and its
Subsidiaries at such date determined in accordance with GAAP and derived from
the then latest unaudited and consolidated financial statements of the Company
and its Subsidiaries delivered to the Administrative Agent in the case of the
first three quarters of each fiscal year and the then latest audited and
consolidated financial statements delivered to the Administrative Agent in the
case of each fiscal year; provided it is understood that the effect of any
impairment of intangible assets shall be added back to stockholders’ equity and
provided further, that Total Capitalization shall be determined on a Pro Forma
Basis.

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) (i) the
aggregate principal amount of Consolidated Debt of the Company and its
Subsidiaries outstanding as of the last day of the Test Period most recently
ended as of such date less (ii) without duplication, the Unrestricted Cash and
Permitted Investments of the Company and its Subsidiaries as of the last day of
such Test Period, to (b) EBITDA for such Test Period, all determined on a
consolidated basis in accordance with GAAP; provided, that the Total Leverage
Ratio shall be determined for the relevant Test Period on a Pro Forma Basis.

“Total Net Funded Debt” shall mean, as at any relevant date:

(i)         Indebtedness for borrowed money of the Company and its Subsidiaries;
and

(ii)       the amount of any Indebtedness for borrowed money of any person other
than the Company or its Subsidiaries but which is guaranteed by the Company or
any of its Subsidiaries as at such date:

less an amount equal to any Unrestricted Cash as at such date; provided that any
amounts available for drawing under revolving or other credit facilities of the
Company and its Subsidiaries which remain undrawn shall not be counted as cash
or indebtedness for the purposes of Total Net Funded Debt and provided further,
that Total Net Funded Debt shall be determined on a Pro Forma Basis.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and, in the case of the Borrower, the making of the Borrowings hereunder, and
(b) the payment of related fees and expenses.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Unfunded Pension Liability” shall mean the excess of a Plan’s “accumulated
benefit obligations” as defined under Statement of Financial Accounting
Standards No. 87, over the current fair market value of that Plan’s assets.

“Uniform Commercial Code”  shall mean the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or





40




similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United Kingdom” and “U.K.”  shall mean the United Kingdom of Great Britain and
Northern Ireland.

“United States” and “U.S.”  shall mean the United States of America.

“Unrestricted Cash” shall mean cash or cash equivalents of the Company or any of
its Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of the Company or any of its Subsidiaries.

“Unrestricted Subsidiary” shall mean any Subsidiary of the Company that is
acquired or created after the Closing Date and designated by the Company as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Company shall only be permitted to so designate a new
Unrestricted Subsidiary after the Closing Date so long as (a) no Default or
Event of Default has occurred and is continuing or would result therefrom, (b)
immediately after giving effect to such designation (as well as all other such
designations theretofore consummated after the first day of such Reference
Period), the Company shall be in Pro Forma Compliance, (c) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Company or any
of its Subsidiaries) through Investments as permitted by, and in compliance
with, ‎Section 6.04, (d) [reserved]; (e) such Subsidiary shall have been
designated an “unrestricted subsidiary” (or otherwise not be subject to the
covenants and defaults) under the Senior Unsecured Notes Indentures, all
Permitted Additional Debt and all Permitted Refinancing Indebtedness in respect
of any of the foregoing and all Disqualified Stock; provided,  further, that at
the time of the initial Investment by the Company or any of its Subsidiaries in
such Subsidiary, the Company shall designate such entity as an Unrestricted
Subsidiary in a written notice to the Administrative Agent.  The Company may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided, that (i) such
Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a Wholly Owned Subsidiary of the Company, (ii) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(iii) immediately after giving effect to such Subsidiary Redesignation (as well
as all other Subsidiary Redesignations theretofore consummated after the first
day of such Reference Period), the Company shall be in Pro Forma Compliance,
(iv) all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Subsidiary Redesignation (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and (v) the Company shall have delivered to
the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Company, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iv),
inclusive, and containing the calculations and information required by the
preceding clause (ii).

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).





41




“Valuation” shall mean, in relation to the Mortgaged Vessel, a valuation of the
Mortgaged Vessel made at any relevant time by an Approved Broker with or without
physical inspection of the Mortgaged Vessel, on the basis of a sale for prompt
delivery for cash at arms’ length on customary commercial terms as between a
willing seller and a willing buyer, free of any existing charter or other
contracts of employment.  If any Approved Broker shall deliver a Valuation
indicating a range of values for the Mortgaged Vessel, the Valuation for the
Mortgaged Vessel shall be the arithmetic mean of the two endpoints of such
range.  Further, if any Approved Broker shall deliver a Valuation indicating a
value for the Mortgaged Vessel in any currency other than Dollars, the Valuation
for the Mortgaged Vessel shall be the Dollar Equivalent thereof.  It is agreed
that as of the Closing Date and until a Valuation shall have been obtained
pursuant to Section 5.16 for the Mortgaged Vessel, the Valuation for the
Mortgaged Vessel shall be $[*].

“Value Component” shall have the meaning assigned to such term in the definition
of Loan-to-Value Ratio in this Section 1.01.

“Vessel” shall mean a passenger cruise vessel.

“Vessel Mortgage” shall mean the first priority statutory ship mortgage granting
a Lien on the Mortgaged Vessel in favor of the Collateral Agent.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean the Loan Parties, the Administrative Agent or any
other applicable withholding agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.       Terms Generally. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)        The definitions set forth or referred to in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and





42




Schedules to, this Agreement unless the context shall otherwise require.  Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented,
replaced or otherwise modified from time to time.  All references to a person
shall include that person’s permitted successors and assigns (subject to any
restrictions on assignment set forth herein).  With respect to any Default or
Event of Default, the words “exist,” “existence,” “occurred” or “continuing”
shall be deemed to refer to a Default or Event of Default that has not been
waived in accordance with Section 10.08 or, to the extent applicable, cured in
accordance with Section 8.02 or otherwise.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

(b)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including.”

Section 1.03.       Exchange Rates; Currency Equivalents.  Except for purposes
of financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent.  No Default or Event of Default shall arise as a result of
any limitation or threshold set forth in Dollars in Article VI or paragraph (f)
or (j) of Section 8.01 being exceeded solely as a result of changes in currency
exchange rates from those rates applicable on the first day of the fiscal
quarter in which such determination occurs or in respect of which such
determination is being made.

Section 1.04.       [Reserved].

Section 1.05.       Interest Rates. However, the Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBO Rate” or with respect to any
rate that is an alternative or replacement for comparable or successor rate
thereto to any of such rate (including, without limitation, any LIBOR Successor
Rate) or the effect of any of the foregoing, or of any LIBOR Successor Rate
Conforming Changes.





43




ARTICLE II

 

THE CREDITS

Section 2.01.       Commitments.

(a)        Subject to the terms and conditions set forth herein, each Lender
with an  Initial Term Loan Commitment on the Closing Date agrees to make Initial
Term Loans denominated in Dollars to the Borrower on the Closing Date, in an
aggregate principal amount not to exceed its Initial Term Loan Commitment.

(b)        The Initial Term Loan Commitments shall terminate on the funding of
the Initial Term Loans pursuant to such Initial Term Loan Commitments on the
Closing Date.

Section 2.02.       Loans and Borrowings.

(a)        Each Loan shall be made as part of a Borrowing consisting of Loans
under the same Facility and of the same Type made by the Lenders ratably in
accordance with their respective Commitments under the applicable Facility.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that unless
otherwise agreed by all the Lenders, (i) the obligations of a Lender under the
Loan Documents are several, (ii) failure by a Lender to perform its obligations
does not affect the obligations of any other party under the Loan Documents,
(iii) no Lender is responsible for the obligations of any other Lender under the
Loan Documents, (iv) the rights of a Lender under the Loan Documents are
separate and independent rights, (v) a Lender may, except as otherwise stated in
the Loan Documents, separately enforce those rights and (vi) a debt arising
under the Loan Documents to a Lender is a separate and independent debt.

(b)        Subject to Section 2.02(c) and Section 2.14, each Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any ABR Loan
or Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided, that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 or 2.17 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.

(c)        At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum.  At
the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum.  Borrowings of more than one Type and under
more than one Facility may be outstanding at the same time; provided, that there
shall not at any time be more than a total of 10 Eurocurrency Borrowings
outstanding under the Facilities.

(d)        Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing of any Class if the Interest





44




Period requested with respect thereto would end after the Term Facility Maturity
Date for such Class, as applicable.

Section 2.03.       Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request (which shall be
irrevocable) by (x) telephone or (y) a Borrowing Request; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Borrowing Request.  Each such Borrowing Request must
be received by the Administrative Agent (a)  in the case of a Eurocurrency
Borrowing, not later than 2:00 p.m., Local Time, three Business Days before the
date of the proposed Borrowing or (b)  in the case of an ABR Borrowing not later
than 12:00 noon, Local Time, on the date of the proposed Borrowing;  provided,
that, to request a Borrowing on the Closing Date, the Borrower shall notify the
Administrative Agent of such request by telephone not later than 5:00 p.m.,
Local Time, two Business Days prior to the Closing Date.  Each Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i)    whether such Borrowing is to be a Borrowing of Initial Term Loans,
Refinancing Term Loans or Extended Term Loans;

(ii)   the aggregate amount of the requested Borrowing;

(iii)  the date of such Borrowing, which shall be a Business Day;

(iv)  subject to Section 2.02(c), whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

(v)   in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi)  the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04.       [Reserved].

Section 2.05.       [Reserved].

Section 2.06.       Funding of Borrowings.

(a)        Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Local Time (or, if later, two hours after the Borrowing Request has been
delivered pursuant to Section 2.03) on the





45




Business Day specified in the applicable Borrowing Request, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower designated by the Company in the applicable Borrowing
Request.

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of the Borrowing,
the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with paragraph (a)  of this Section and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i)  in the case of such Lender, the greater of (A)
 the Federal Funds Effective Rate and (B)  a rate as reasonably determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii)  in the case of the Borrower, the interest rate applicable
to ABR Loans at such time.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the Borrowing.

Section 2.07.       Interest Elections.

(a)        Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in the Borrowing
Request.  Thereafter, the Company may elect to convert the Borrowing to a
different Type or to continue the Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Company may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising the Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b)        To make an election pursuant to this Section, the Company shall
notify the Administrative Agent of such election (which shall be irrevocable) by
(x) telephone or (y) a Borrowing Request; provided that any telephonic notice
must be confirmed immediately by delivery to the Administrative Agent of a
written Interest Election Request in the form of Exhibit E or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower, in each case by the time that a Borrowing Request would
be required under Section 2.03 if the Company were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.

(c)        Each Interest Election Request shall specify the following
information in compliance with Section 2.02:





46




(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii)  and (iv)  below shall
be specified for each resulting Borrowing);

(ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv)  if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e)        If the Company fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless the Borrowing is repaid as provided herein, at
the end of such Interest Period the Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the Company, then, so long as an Event of Default is
continuing (i)  no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii)  unless repaid, each Eurocurrency Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

Section 2.08.       [Reserved].

Section 2.09.       Repayment of Loans; Evidence of Debt.

(a)        The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender as provided in Section 2.10.

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.





47




(c)        The Administrative Agent shall maintain accounts in which it shall
record (i)  the amount of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii)  the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii)  any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d)        The entries made in the accounts maintained pursuant to paragraph (b)
 or (c)  of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e)        Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Note”) in the applicable form set out in Exhibit L.  In such
event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent and reasonably acceptable to the Borrower.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.10.       Repayment of Term Loans.

(a)        Subject to the other paragraphs of this Section:

(i)    the Borrower shall repay Initial Term Loan Borrowings semiannually on
each six-month anniversary of the Closing Date (commencing November 15, 2019)
and on the Initial Term Loan Maturity Date or, if any such date is not a
Business Day, on the next succeeding Business Day (each such date being referred
to as a “Initial Term Loan Installment Date”), in an aggregate principal amount
of the Initial Term Loans equal to (A) in the case of semiannual payments due
prior to the Initial Term Loan Maturity Date, an amount equal to 14.4% of the
aggregate principal amount of Initial Term Loans outstanding immediately after
the Closing Date, and (B) in the case of such payment due on the Initial Term
Loan Maturity Date, an amount equal to the then unpaid principal amount of the
Initial Term Loans outstanding;

(ii)   in the event that any Refinancing Term Loans or Extended Term Loans are
made pursuant to Section 2.21, the Borrower (or the relevant obligor) shall
repay such Refinancing Term Loans or Extended Term Loans on the dates and in the
amounts set forth in the related Incremental Assumption Agreement (each such
date being referred to as an “Other Term Loan Installment Date”); and

(iii)  to the extent not previously paid, outstanding Term Loans shall be due
and payable on the applicable Term Facility Maturity Date.

(b)        [reserved].





48




(c)        Prepayment of the Loans from:

(i)    any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans under the
applicable Class or Classes as the Company may direct; and

(ii)   all Net Proceeds pursuant to Section 2.11(b) shall be allocated among the
Facilities, with the application thereof, if applicable, to reduce in direct
order amounts due on the next succeeding Term Loan Installment Dates under the
applicable Facilities as provided in paragraph (d) below;  provided, that any
Lender, at its option, may elect to decline any such prepayment (such declined
amounts, the “Declined Proceeds”) of any Term Loan held by it if it shall give
written notice to the Administrative Agent thereof by 5:00 P.M. Local Time at
least one Business Day prior to the date of such prepayment (any such Lender, a
“Declining Lender”).  Any Declined Proceeds shall be offered to the Lenders not
so declining such repayment on a pro rata basis; provided, that any such
non-Declining Lender, at its option, may elect to decline any such prepayment
with Declined Proceeds at the time and in the manner specified by the
Administrative Agent.  To the extent such non-declining Lenders elect to decline
their pro rata share of such Declined Proceeds, any Declined Proceeds remaining
thereafter on the date of any such prepayment shall instead be retained by the
Borrower for application for any purpose not prohibited by this Agreement.

(d)        Any mandatory prepayment of Term Loans pursuant to Section 2.11(b)
shall be applied so that the aggregate amount of such prepayment is allocated
among the Initial Term Loans,  the Refinancing Term Loans and the Extended Term
Loans, if any, pro rata based on the aggregate principal amount of outstanding
Initial Term Loans, Refinancing Term Loans and Extended Term Loans, if any
(unless, with respect to Refinancing Term Loans of Extended Term Loans, the
Incremental Assumption Agreement relating thereto does not so require).  Prior
to any repayment of any Loan under any Facility hereunder, the Company shall
select the Borrowing or Borrowings under the applicable Facility to be repaid
and shall notify the Administrative Agent by telephone (confirmed by notice in a
form acceptable to the Administrative Agent) of such selection not later than
2:00 p.m., Local Time, (i)  in the case of an ABR Borrowing, one Business Day
before the scheduled date of such repayment and (ii)  in the case of a
Eurocurrency Borrowing, three Business Days before the scheduled date of such
repayment, which notice shall be irrevocable except to the extent conditioned on
a refinancing or other event.  Each repayment of a Borrowing shall be applied
ratably to the Loans included in the repaid Borrowing.  Repayments of Loans
shall be accompanied by accrued interest on the amount repaid. Amounts repaid or
prepaid in respect of the Loans may not be reborrowed.

Section 2.11.       Prepayment of Loans.

(a)        Except as otherwise provided in any Incremental Assumption Agreement
with respect to Refinancing Term Loans or Extended Term Loans, the Borrower
shall have the right at any time and from time to time to prepay any Loan in
whole or in part, without premium or penalty (but subject to Section 2.16), in
an aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in accordance with Section 2.10(d).





49




(b)        The Borrower shall apply all Net Proceeds promptly upon receipt
thereof to prepay Term Loans in accordance with paragraphs (c)  and (d)  of
Section 2.10.

Section 2.12.       Fees.

(a)        [Reserved].

(b)        The Borrower agrees to pay to the Administrative Agent, for the
accounts of the Administrative Agent and the Collateral Agent, the agency fees
set forth in any fee letters entered into between the Agents and the Borrower
relating to such fees as such letters may be amended, restated, supplemented or
otherwise modified from time to time, at the times specified therein (the fees
payable to the Administrative Agent being the “Administrative Agent Fees,” and
the fees payable to the Collateral Agent being the “Collateral Agent Fees”).

(c)        [Reserved].

(d)        All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders.  Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.13.       Interest.

(a)        The Loans comprising each ABR Borrowing shall bear interest at the
ABR plus the Applicable Margin.

(b)        The Loans comprising each Eurocurrency Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c)        Notwithstanding the foregoing, if any principal of or interest on any
Loan or any Fees or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i)  in the case of overdue principal of any Loan, 2% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii)  in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a)  of this Section;
provided, that this paragraph (c)  shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 10.08.

(d)        Accrued interest on each Loan shall be payable in arrears (i)  on
each Interest Payment Date for such Loan and (ii)  on the applicable Term
Facility Maturity Date; provided, that (A)  interest accrued pursuant to
paragraph (c)  of this Section shall be payable on demand, (B)  in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (C)  in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e)        All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the ABR shall be
computed on the basis of a year of 365





50




days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable ABR or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.14.       Alternate Rate of Interest.

(a)        If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined, that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; or

(ii)   the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period,

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing and (B) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.

(b)        Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined, that:

(i)         adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBO Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)       the administrator of the LIBO Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBO Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or





51




(iii)      syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment;  provided that, for the
avoidance of doubt, in connection with an amendment to this Agreement or any
other Loan Document pursuant to this Section 2.14 the provisions of Section
10.05(a) shall apply but otherwise no fee shall be payable to the Administrative
Agent or the Lenders.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
LIBO Rate Loans shall be suspended, (to the extent of the affected LIBO Rate
Loans or Interest Periods), and (y) the Adjusted LIBO Rate component shall no
longer be utilized in determining the ABR.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans (to the extent of the affected LIBO Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for an ABR Borrowing (subject to the foregoing clause
(y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of ABR, Interest Period, timing and frequency of determining rates
and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower.

 





52




Section 2.15.       Increased Costs.

(a)        If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii)   impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender or
participation therein; or

(iii)  subject any Lender to any Tax with respect to any Loan Document or any
Eurocurrency Loan thereunder (other than (i) Taxes indemnifiable under Section
2.17, or (ii) Excluded Taxes),

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b)        If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c)        A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as applicable, as
specified in paragraph (a)  or (b)  of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d)        Promptly after any Lender has determined that it will make a request
for increased compensation pursuant to this Section 2.15, such Lender shall
notify the Borrower thereof.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.15 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided, that the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.15 for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided,  further, that, if the Change in





53




Law giving rise to such increased costs or reductions is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16.       Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over (ii)
the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the Eurocurrency market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.17.       Taxes.

(a)        Any and all payments made by or on behalf of any Loan Party hereunder
or under any other Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any Taxes; provided that if an
applicable Withholding Agent shall be required by law to deduct or withhold any
Taxes from such payments, then (i)  the applicable Withholding Agent shall make
such deductions or withholdings as are reasonably determined by the applicable
Withholding Agent to be required by any applicable law, (ii)  the applicable
Withholding Agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority within the time allowed and in accordance with
applicable law, and (iii)  to the extent withholding or deduction is required to
be made on account of Indemnified Taxes or Other Taxes, the sum payable by the
Loan Party shall be increased as necessary so that after all required deductions
and withholdings have been made (including deductions or withholdings applicable
to additional sums payable under this Section 2.17) the applicable Lender (or,
in the case of a payment made to the Administrative Agent for its own account,
the Administrative Agent) receives an amount equal to the sum it would have
received had no such deductions or withholdings been made.

(b)        In addition, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.





54




(c)        Each Loan Party shall indemnify and hold harmless the Administrative
Agent and each Lender, within 15 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes imposed on the
Administrative Agent or such Lender, as the case may be (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate setting forth in reasonable detail the basis and
calculation of the amount of such payment or liability delivered to the Borrower
by a Lender or the Administrative Agent (as applicable) on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error.

(d)        As soon as practicable after any payment of Taxes by a Loan Party to
a Governmental Authority, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e)        Each Lender shall deliver to the Borrower and the Administrative
Agent, at such time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law and such other reasonably requested information as
will permit the Borrower or the Administrative Agent, as the case may be, to
determine (i)  whether or not any payments made hereunder or under any other
Loan Document are subject to Taxes, (ii)  if applicable, the required rate of
withholding or deduction, and (iii)  such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender by any Loan Party pursuant to any Loan Document or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.  In addition, any Lender, if requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

Without limiting the generality of Section 2.17(e), each Foreign Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally
eligible to do so:

(1)        deliver to the Borrower and the Administrative Agent, prior to the
date on which the first payment to the Foreign Lender is due hereunder, two
copies of (A)  in the case of a Foreign Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” United States Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any applicable successor form) (together with a
certificate substantially in the form of Exhibit O-1 - Exhibit O-4 as
appropriate (a “Non-Bank Tax Certificate”)), (B)  Internal Revenue Service Form
W-8BEN, W-8BEN-E, or Form W-8ECI (or any applicable successor form), in each
case properly completed and duly executed by such Foreign Lender claiming
complete exemption from, or reduced rate of, U.S. federal withholding tax on
payments by the Borrower under this Agreement, (C)  Internal Revenue Service
Form W-8IMY (or any applicable successor form) and all necessary attachments
(including the forms described





55




in clauses (A)  and (B)  above; provided that if the Foreign Lender is a
partnership and not a participating Lender, and one or more of the partners is
claiming portfolio interest treatment, the Non-Bank Tax Certificate may be
provided by such Foreign Lender on behalf of such partners) or (D)  any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or Withholding Agent to determine the withholding or
deduction required to be made; and

(2)        deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete or invalid, after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrower and the
Administrative Agent, and from time to time thereafter if reasonably requested
by the Borrower or the Administrative Agent.

Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and, if necessary,
to determine the amount to deduct and withhold from such payment.

Each person that shall become a Participant pursuant to Section 10.04 or a
Lender pursuant to Section 10.04 shall, upon the effectiveness of the related
transfer, be required to provide all the forms and statements required pursuant
to this Section 2.17(e); provided that in the case of a Participant such
Participant shall furnish all such required forms and statements to the person
from which the related participation shall have been purchased.

In addition, to the extent it is legally eligible to do so, each Administrative
Agent shall deliver to the Borrower (x)(I) prior to the date on which the first
payment by the Borrower is due hereunder or (II) prior to the first date on or
after the date on which such Agent becomes a successor Agent pursuant to
Section 9.09 on which payment by the Borrower is due hereunder, as applicable,
two copies of a properly completed and executed an IRS Form W-9 certifying its
exemption from U.S. Federal backup withholding or a properly completed and
executed applicable IRS Form W-8 certifying its non-U.S. status and its
entitlement to any applicable treaty benefits, and (y)  on or before the date on
which any such previously delivered documentation expires or becomes obsolete





56




or invalid, after the occurrence of any event requiring a change in the most
recent documentation previously delivered by it to the Borrower, and from time
to time if reasonably requested by the Borrower, two further copies of such
documentation.

(f)        If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes imposed with respect to such refund)
as is determined by the Administrative Agent or Lender in good faith and in its
sole discretion, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  In such event, such Lender or
Administrative Agent, as the case may be, shall, at the Loan Party’s request,
provide the Loan Party with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant Governmental
Authority (provided that such Lender or Administrative Agent may delete any
information therein that it deems confidential).  A Lender or Administrative
Agent shall claim any refund that it determines is available to it, unless it
concludes in its sole discretion that it would be adversely affected by making
such a claim.  This Section 2.17(f) shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems, in good faith and in its
sole discretion, to be confidential) to the Loan Parties or any other person.

(g)        If the Borrower determines that a reasonable basis exists for
contesting an Indemnified Tax or Other Tax for which a Loan Party has paid
additional amounts as indemnification payments, each affected Lender or
Administrative Agent, as the case may be, shall use reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax.  The Borrower shall indemnify and hold each Lender and
Administrative Agent harmless against any out-of-pocket expenses incurred by
such person in connection with any request made by the Borrower pursuant to this
Section 2.17(g).  Nothing in this Section 2.17(g) shall obligate any Lender or
Administrative Agent to take any action that such person, in its sole judgment,
determines may result in a material detriment to such person.

(h)        [Reserved].

(i)         Solely for purposes of determining withholding Tax imposed under
FATCA, from and after the Closing Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans (including any Loans already outstanding) as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 





57




Section 2.18.       Payments Generally; Pro Rata Treatment; Sharing of Set offs.

(a)        Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or, fees, or
of amounts payable under Sections 2.15,  2.16 or 2.17, or otherwise) prior to
2:00 p.m., Local Time, on the date when due, in immediately available funds,
without condition or deduction for any defense, recoupment, set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent to the applicable
account designated to the Borrower by the Administrative Agent, except that
payments pursuant to Sections 2.15,  2.16 or 2.17 and 10.05 shall be made
directly to the persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments made under the Loan Documents shall be made in
Dollars.  Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent from the Borrower to pay fully all amounts of
principal, interest and fees then due from the Borrower hereunder, such funds
shall be applied (i)  first, towards payment of interest and fees then due from
the Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii)
 second, towards payment of principal then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Term Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Term Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans;  provided, that (i)  if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii)  the
provisions of this paragraph (c)  shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this paragraph (c)  shall apply unless the assignment is
pursuant to a Permitted Loan Purchase).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a





58




participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has  not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e)        If any Lender shall fail to make any payment required to be made by
it pursuant to 2.06(b) or 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.19.       Mitigation Obligations; Replacement of Lenders.

(a)        If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i)
 would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii)  would not subject such Lender to any
material unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender in any material respect.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)        If any Lender requests compensation under Section 2.15, or if the
Borrower are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Borrower may, at their sole
expense and effort, upon notice from the Borrower to such Lender and the
Administrative Agent, require any such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i)  the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent, in each case, shall not unreasonably be withheld, (ii)  such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon,





59




accrued fees and all other amounts payable to it hereunder from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii)  in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments.  Nothing in this
Section 2.19 shall be deemed to prejudice any rights that the Borrower may have
against any Lender that is a Defaulting Lender.

(c)        If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 10.08 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then the Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) at its sole expense (including with respect to the
processing and recordation fee referred to in Section 10.04(b)(ii)(B)), to
replace such Non-Consenting Lender by requiring such Non-Consenting Lender to
(and any such Non‑Consenting Lender agrees that it shall, upon the Borrower’s
request) assign its Loans and its Commitments (or, at the Borrower’s option, the
Loans and Commitments under the Facility that is the subject of the proposed
amendments, waiver, discharge or termination) hereunder to one or more assignees
(except as expressly set forth in the proviso below, in accordance with and
subject to the restrictions contained in Section 10.04) reasonably acceptable to
the Administrative Agent (unless, in the case of an assignment of Term Loans,
such assignee is a Lender, an Affiliate of a Lender or an Approved Fund);
provided that: (a)  all Obligations of the Borrower owing to such Non-Consenting
Lender being replaced shall be paid in full to such Non-Consenting Lender
concurrently with such assignment, (b)  the replacement Lender shall purchase
the foregoing by paying to such Non-Consenting Lender a price equal to the
principal amount thereof plus accrued and unpaid interest thereon and (c)  the
replacement Lender shall grant its consent with respect to the applicable
proposed amendment, waiver, discharge or termination.  In connection with any
such assignment the Borrower, Administrative Agent, such Non-Consenting Lender
and the replacement Lender shall otherwise comply with Section 10.04;  provided,
that if such Non−Consenting Lender does not comply with Section 10.04 within
three Business Days after the Borrower’s request, compliance with Section 10.04
shall not be required to effect such assignment.

Section 2.20.       Illegality.  If any Lender reasonably determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Eurocurrency Loans, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to Eurocurrency Borrowings shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), either prepay or convert all Eurocurrency Borrowings of
such Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.





60




Section 2.21.       Refinancing Term Loans, Extended Term Loans.

(a)        [Reserved].

(b)        [Reserved].

(c)        [Reserved].

(d)        [Reserved].

(e)        Notwithstanding anything to the contrary in Section 2.18(c) (which
provisions shall not be applicable to clauses (e) through (i) of this
Section 2.21), pursuant to one or more offers made from time to time by the
Borrower to all Lenders of any Class of Term Loans, on a pro rata basis (based
on the aggregate outstanding Term Loans of such Class) and on the same terms
(“Pro Rata Extension Offers”), the Borrower is hereby permitted to consummate
transactions with individual Lenders from time to time to extend the maturity
date of such Lender’s Loans of such Class and to otherwise modify the terms of
such Lender’s Loans of such Class pursuant to the terms of the relevant Pro Rata
Extension Offer (including without limitation increasing the interest rate or
fees payable in respect of such Lender’s Loans and/or modifying the amortization
schedule in respect of such Lender’s Loans).  Any such extension (an
“Extension”) agreed to between the Borrower and any such Lender (an “Extending
Lender”) will be established under this Agreement by such Lender extending an
existing Term Loan (such extended Term Loan, an “Extended Term Loan”).

(f)        The Borrower and each Extending Lender shall execute and deliver to
the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans of such Extending Lender.  Each Incremental Assumption
Agreement shall specify the terms of the applicable Extended Term Loans;
provided that (i) except as to interest rates, fees, amortization, call
premiums, call protection, final maturity date and participation in prepayments
(which shall, subject to clauses (ii) through (iv) of this proviso, be
determined by the Borrower and set forth in the Pro Rata Extension Offer), the
Extended Term Loans shall have (x) the same terms as the Class of Term Loans to
which such offer relates, or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent, (ii) the final maturity date of any
Extended Term Loans shall be no earlier than the latest Term Facility Maturity
Date in effect on the date of incurrence, (iii) the weighted average life to
maturity of any Extended Term Loans shall be no shorter than the remaining
weighted average life to maturity of the Class of Term Loans to which such offer
relates, and (iv) any Extended Term Loans may participate on a pro rata basis or
a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder. Upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans evidenced thereby as provided for
in Section 10.08(e).  Any such deemed amendment may be memorialized in writing
by the Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.





61




(g)        Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Term Loan will be automatically designated an Extended Term
Loan.

(h)        Notwithstanding anything to the contrary set forth in this Agreement
or any other Loan Document (including without limitation this Section 2.21), (i)
no Extended Term Loan is required to be in any minimum amount or any minimum
increment, (ii) any Extending Lender may extend all or any portion of its Term
Loans pursuant to one or more Pro Rata Extension Offers (subject to applicable
proration in the case of over participation) (including the extension of any
Extended Term Loan), (iii) there shall be no condition to any Extension of any
Loan at any time or from time to time other than compliance with Section 2.21(e)
through (i) and notice to the Administrative Agent of such Extension and the
terms of the Extended Term Loan implemented thereby and  (iv) all Extended Term
Loans and all obligations in respect thereof shall be Obligations of the
relevant Loan Parties under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other Obligations of
the relevant Loan Parties under this Agreement and the other Loan Documents.

(i)         Each Extension shall be consummated pursuant to procedures set forth
in the associated Pro Rata Extension Offer; provided that the Borrower shall
cooperate with the Administrative Agent prior to making any Pro Rata Extension
Offer to establish reasonable procedures with respect to mechanical provisions
relating to such Extension, including, without limitation, timing, rounding and
other adjustments.

(j)         Notwithstanding anything to the contrary in Section 2.18(c) (which
provisions shall not be applicable to clause (j) through (o) of this
Section 2.21), the Borrower may by written notice to the Administrative Agent
establish one or more additional tranches of term loans under this Agreement
(“Refinancing Term Loans”), the Net Proceeds of which are used to repay Term
Loans of the same Class.  Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that the
Refinancing Term Loans shall be made, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:  (i) before and after giving effect to the
borrowing of such Refinancing Term Loans on the Refinancing Effective Date each
of the conditions set forth in Section 4.01 shall be satisfied; (ii) the
weighted average life to maturity of such Refinancing Term Loans shall be no
shorter than the then-remaining weighted average life to maturity of the
refinanced Term Loans; (iii) the aggregate principal amount of the Refinancing
Term Loans shall not exceed the outstanding principal amount of the refinanced
Term Loans plus amounts used to pay fees and expenses; and (iv) all other terms
applicable to such Refinancing Term Loans (other than provisions relating to
original issue discount, upfront fees, interest rates and final maturity which
shall be as agreed between the Borrower and the Lenders providing such
Refinancing Term Loans) shall be substantially similar to, or less favorable to
the Lenders providing such Refinancing Term Loans than, those applicable to the
refinanced Term Loans except to the extent such covenants and other terms apply
solely to any period after the date specified in clause (a) of the definition of
the Term Facility Maturity Date.

(k)        The Borrower may approach any Lender or any other person that would
be a permitted Assignee pursuant to Section 10.04 to provide all or a portion of
the Refinancing Term Loans; provided that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term





62




Loan.  Any Refinancing Term Loans made on any Refinancing Effective Date shall
be designated an additional Class of Term Loans for all purposes of this
Agreement; provided that any Refinancing Term Loans may, to the extent provided
in the applicable Incremental Assumption Agreement, be designated as an increase
in any previously established Class of Term Loans made to the Borrower.

(l)         [Reserved].

(m)       [Reserved].

(n)        [Reserved].

(o)        Notwithstanding anything to the contrary set forth in this Agreement
or any other Loan Document (including without limitation this Section 2.21), (i)
no Refinancing Term Loan is required to be in any minimum amount or any minimum
increment, (ii) there shall be no condition to any incurrence of any Refinancing
Term Loan at any time or from time to time other than those set forth in clauses
(j) or (l) above, as applicable, and (iii) all Refinancing Term Loans and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other Obligations under this Agreement and the other Loan Documents.

Section 2.22.       Defaulting Lender.

(a)        Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

(i)    Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii)   Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent hereunder for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, following
an Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, as the Company may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, third, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement, fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result





63




of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.22 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(b)        Defaulting Lender Cure.  If the Company and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their Commitments, whereupon
such Lender will cease to be a Defaulting Lender; provided that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; provided,
 further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

On the date of each Credit Event as provided in Section 4.01,  the Borrower
represents and warrants to each of the Lenders that:

Section 3.01.       Organization; Powers.  Except as set forth on Schedule 3.01,
 the Company and each Material Subsidiary (a)  is a partnership, limited
liability company or corporation duly organized (or incorporated), validly
existing and in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization or incorporation, (b)  has all requisite power and authority to own
its property and assets and to carry on its business as now conducted, (c)  is
qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d)  has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrower, to borrow and otherwise obtain
credit hereunder.

Section 3.02.       Authorization.  The execution, delivery and performance by
the Borrower and the Subsidiary Guarantor of each of the Loan Documents to which
they are a party, and the borrowings hereunder and the transactions forming a
part of the Transactions (a)  have been duly authorized by all corporate,
stockholder, partnership or limited liability company action required to be
obtained by such Loan Party and (b)  will not (i)  violate (A)  any provision of





64




law, statute, rule or regulation, or of the certificate or articles of
incorporation or other constitutive documents (including any partnership,
limited liability company or operating agreements) or by-laws of such Loan
Party, (B)  any applicable order of any court or any rule, regulation or order
of any Governmental Authority or (C)  any provision of any indenture,
certificate of designation for preferred stock, agreement or other instrument to
which such Loan Party is a party or by which any of them or any of their
property is or may be bound, (ii)  be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in clauses  (i)(A), (i)(B), (i)(C) or (ii)  of this Section 3.02(b), would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (iii)  result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by the
Borrower or the Subsidiary Guarantor, other than the Liens created by the Loan
Documents and Permitted Liens.

Section 3.03.       Enforceability.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i)  the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii)  general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii)  implied covenants of good faith and
fair dealing.

Section 3.04.       Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the creation,
perfection or maintenance of the Liens created under the Security Documents or
the exercise by any Agent or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral, except for (a)  the filing of
Uniform Commercial Code financing statements or other similar filing or
instruments under the laws of any applicable jurisdiction, (b)  registration of
the Vessel Mortgage, (c)  such as have been made or obtained and are in full
force and effect, (d)  such actions, consents and approvals the failure of which
to be obtained or made would not reasonably be expected to have a Material
Adverse Effect and (e) filings or other actions listed on Schedule 3.04.

Section 3.05.       Financial Statements.  The audited consolidated balance
sheets of the Company and its consolidated subsidiaries as of December 31, 2016,
 2017  and 2018, and the audited consolidated statements of income,
stockholders’ or other equity holders’ equity and cash flows for such fiscal
years, reported on by and accompanied by a report from PricewaterhouseCoopers
LLP, copies of which have heretofore been made available to each Lender, present
fairly in all material respects the consolidated financial position of the
Company as of such date and the consolidated results of operations,
shareholders’ or other equity holders’ equity and cash flows of the Company for
the years then ended.





65




Section 3.06.       No Material Adverse Effect.  Since December 31, 2018, there
has been no event or circumstance that, individually or in the aggregate with
other events or circumstances, has or would reasonably be expected to have a
Material Adverse Effect.

Section 3.07.       Title to Properties; Possession Under Leases.

(a)        Each of the Borrower,  the Subsidiary Guarantor and each other
Material Subsidiary has good record and insurable title in fee simple to, or
valid leasehold interests in, or easements or other limited property interests
in, all its Real Properties and has good and marketable title to its personal
property and assets (including the Mortgaged Vessel owned by such person), in
each case, except for Permitted Liens and except for defects in title that do
not materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.  All such
properties and assets are free and clear of Liens, other than Permitted Liens.

(b)        Each Loan Party and each other Material Subsidiary has complied with
all material obligations under all leases to which it is a party, except where
the failure to comply would not reasonably be expected to have Material Adverse
Effect, and all such leases are in full force and effect, except leases in
respect of which the failure to be in full force and effect would not reasonably
be expected to have a Material Adverse Effect.  Except as set forth on
Schedule 3.07(b), each Loan Party and Material Subsidiary enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c)        Each Loan Party and each other Material Subsidiary owns or possesses,
or is licensed to use, all patents, trademarks, service marks, trade names and
copyrights, all applications for any of the foregoing and all licenses and
rights with respect to the foregoing necessary for the present conduct of its
business, without any conflict (of which the Company has been notified in
writing) with the rights of others, and free from any burdensome restrictions on
the present conduct of the Company and each Material Subsidiary, as the case may
be, except where such conflicts and restrictions would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
except as set forth on Schedule 3.07(c).

Section 3.08.       Subsidiaries.

(a)        Schedule 3.08(a) sets forth as of the Closing Date, the name and
jurisdiction of incorporation, formation or organization of the Company and each
direct and indirect Subsidiary and, in each case, the percentage of each class
of Equity Interests owned by the Company or by any such Subsidiary.

(b)        As of the Closing Date, after giving effect to the Transactions,
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors (or entities controlled by directors) and shares held by directors
(or entities controlled by directors)) relating to any Equity Interests of any
Loan Party or Material Subsidiary, except as set forth on Schedule 3.08(b).





66




Section 3.09.       Litigation; Compliance with Laws.

(a)        There are no actions, suits or proceedings at law or in equity or in
admiralty by or on behalf of any Governmental Authority or third party now
pending or in arbitration now pending, or, to the knowledge of any Loan Party,
threatened in writing against or affecting such Loan Party or any Material
Subsidiary or any business, property or rights of any such person (i)  that
involve any Loan Document or the Transactions or (ii)  that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b)        No Loan Party, Material Subsidiary or their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including the USA PATRIOT Act and any zoning, building, ordinance,
code or approval or any building permit, including, as to the Mortgaged Vessel,
the ISM Code, the ISPS Code and ICPPS Annex VI and any rule or order of the
United States Coast Guard, the Bahamas or any port state control authority, but
excluding any Environmental Laws, which are the subject of Section 3.16) or any
restriction of record or agreement affecting the Mortgaged Vessel, or is in
default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(c)        No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

Section 3.10.       Federal Reserve Regulations.

(a)        Neither the Company nor any Material Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

(b)        No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i)  to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii)  for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 3.11.       Investment Company Act.  None of the Company or any Material
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 3.12.       Use of Proceeds.  The Borrower will use the proceeds of the
Initial Term Loans for general corporate purposes, including, without
limitation, the Epic Refinancing.

Section 3.13.       Tax Returns.  Except where the failure of which would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, (a)  each Loan





67




Party and each Material Subsidiary has filed all federal income Tax returns and
all other Tax returns, domestic and foreign, required to be filed by it
(including in its capacity as a withholding agent) and has paid all Taxes
payable by it that have become due, other than those (i)  not yet delinquent or
(ii)  being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided to the extent required by and in accordance
with GAAP (or in the case of a Foreign Subsidiary, the comparable accounting
principles in the relevant jurisdiction) and (b) each Loan Party and each
Material Subsidiary have provided adequate reserves in accordance with GAAP (or
in the case of a Foreign Subsidiary, the comparable accounting principles in the
relevant jurisdiction) for all Taxes of each Loan Party and each Material
Subsidiary not yet due and payable.

Section 3.14.       No Material Misstatements.

(a)        All written information (other than the Projections, estimates and
information of a general economic nature) (the “Information”) concerning the
Loan Parties, the Material Subsidiaries and the Transactions and any other
transactions contemplated hereby prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects, as
of the date such Information was furnished to the Lenders and/or the
Administrative Agent and as of the Closing Date and did not, taken as a whole,
contain any untrue statement of a material fact as of any such date or omit to
state a material fact necessary in order to make the statements contained
therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made.

(b)        The Projections, estimates and information of a general economic
nature prepared by or on behalf of the Company or any of its representatives and
that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
have been prepared in good faith based upon assumptions believed by the Company
to be reasonable as of the date thereof (it being understood that actual results
may vary materially from the Projections), as of the date such Projections and
estimates were furnished to the Lenders and/or the Administrative Agent and as
of the Closing Date.

(c)        As of the Closing Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Closing Date to any Lender in connection with this Agreement is
true and correct in all respects.

Section 3.15.       Employee Benefit Plans.

(a)        Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect:  (i)  each Plan is in compliance
with the applicable provisions of ERISA and the Code; (ii)  no Reportable Event
has occurred during the past five years as to which any Loan Party, Material
Subsidiary or any ERISA Affiliate was required to file a report with the PBGC,
other than reports that have been filed; (iii)  no Plan has any Unfunded Pension
Liability in excess of $[*]; (iv)  no ERISA Event has occurred or is reasonably
expected to occur; and (v)  no Loan Party, Material Subsidiary or ERISA
Affiliate (A)  has received any written notification that any Multiemployer Plan
is in reorganization or has been terminated within the





68




meaning of Title IV of ERISA, or has knowledge that any Multiemployer Plan is
reasonably expected to be in reorganization or to be terminated or (B)  has
incurred or is reasonably expected to incur any withdrawal liability to any
Multiemployer Plan.

(b)        Each Loan Party and Subsidiary is in compliance (i)  with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii)  with the terms of any such plan, except, in each
case, for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect.

Section 3.16.       Environmental Matters.  Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) no Environmental Claim has been received by any Loan Party
or Material Subsidiary, and there are no Environmental Claims pending or, to any
Loan Party’s knowledge, threatened, in each case relating to any Loan Party or
Material Subsidiary or their respective properties or the Mortgaged Vessel, (b)
each Loan Party  and Material Subsidiary is in compliance with Environmental
Laws, (c) each Loan Party and Material Subsidiary has all permits, licenses and
other approvals required under Environmental Laws for its operations as
currently conducted (“Environmental Permits”) and is in compliance with the
terms of such Environmental Permits, (d) no Hazardous Material is located at, on
or under any property currently or, to any Loan Party’s knowledge, formerly
owned, operated or leased by any Loan Party or Material Subsidiary or their
predecessors that would reasonably be expected to give rise to any Environmental
Liability, and no Hazardous Material has been generated, used, treated, stored,
handled, controlled, transported to or Released at, on, from, to or under any
location or the Mortgaged Vessel in a manner that would reasonably be expected
to give rise to any Environmental Liability, (e) there are no agreements in
which any Loan Party or Material Subsidiary has expressly assumed or undertaken
responsibility for any known or reasonably likely Environmental Liability of any
other person, and (f) there has been no written environmental assessment or
audit conducted since January 1, 2013 (other than customary assessments not
revealing anything that would reasonably be expected to result in a Material
Adverse Effect), by or on behalf of any Loan Party or Material Subsidiary of the
Mortgaged Vessel or properties currently or, to any Loan Party’s knowledge,
formerly owned or leased by any Loan Party or Material Subsidiary that has not
been made available to the Administrative Agent prior to the Closing Date.

Section 3.17.       Security Documents.

(a)        The Vessel Mortgage (together with the Deed of Covenants) in favor of
the Collateral Agent executed and delivered on the Closing Date, for the benefit
of the Secured Parties, is effective to create a legal, valid and enforceable
Lien on all the applicable Loan Party’s right, title and interest in and to the
whole of the Mortgaged Vessel covered thereby and the proceeds thereof, and when
the Vessel Mortgage (together with the Deed of Covenants) is registered in
accordance with the laws of the Bahamas, the Vessel Mortgage (together with the
Deed of Covenants) shall constitute (x) a first priority “statutory mortgage” on
the Mortgaged Vessel covered thereby in favor of the Collateral Agent for the
benefit of the Secured Parties in accordance with the Merchant Shipping Act,
Chapter 268 of the Statute Laws of the Bahamas and (y) a “preferred mortgage”
within the meaning of Title 46 United States Code, Section 31301(6)(B).





69




(b)        The Collateral Agreement,  the  Subsidiary Guarantor Pledge Agreement
and each other Security Document specifically listed in the definition of such
term is effective to create in favor of the Collateral Agent (for the benefit of
the Secured Parties) a legal, valid and enforceable security interest in the
Collateral described therein.  In the case of any Pledged Collateral, when
certificates or instruments, as applicable, representing such Pledged Collateral
are delivered to the Collateral Agent (together with stock powers or other
instruments of transfer duly executed in blank), and, in the case of the other
Collateral described in such Security Documents (other than registered copyright
and copyright applications), when Uniform Commercial Code financing statements,
other filings or instruments, notices and consents required under the laws of
any applicable jurisdiction and described in Schedule 3.17 (as amended from time
to time) are filed, delivered or otherwise registered or recorded in the proper
offices specified in Schedule 3.17, registries or government agencies (and,
specifically (i)  in the case of Collateral consisting of rights under
insurances, when the applicable underwriters shall have provided consent to the
security interests therein created under the Security Documents, and (ii)  in
the case of Collateral consisting of rights under any management agreement or
charter, when the applicable parties thereto (other than any Loan Parties) have
provided consent to the Liens thereon created under the applicable Security
Documents), the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations to the extent security interests in such Collateral
can be perfected by delivery of such certificates or notes, as applicable,
representing the Pledged Collateral, or the filing of the Uniform Commercial
Code financing statements and other filings and instruments required under the
laws of the applicable jurisdiction, in each case prior and superior in right to
any other person (except, in the case of Collateral other than Pledged
Collateral, Permitted Liens and Liens having priority by operation of law).

(c)        When the Collateral Agreement or a short form thereof is filed in the
United States Patent and Trademark Office and the United States Copyright
Office, the Liens created by the Collateral Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder in Patents (as defined in the Collateral Agreement)
registered or applied for with the United States Patent and Trademark Office or
Copyrights (as defined in such Collateral Agreement) registered or applied for
with the United States Copyright Office, as the case may be, in each case
subject to no Liens other than Permitted Liens.

Section 3.18.       Solvency.

(a)        Immediately after giving effect to the transactions to occur on the
Closing Date, (i)  the fair value of the assets of the Company and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, contingent or otherwise, of the Company
and its Subsidiaries on a consolidated basis, respectively; (ii)  the present
fair saleable value of the property of the Company and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Company and its Subsidiaries on a consolidated
basis, respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii)  the Company and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (iv)
 the Company and its Subsidiaries on a consolidated basis





70




will not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Closing Date.

(b)        the Company does not intend to, and does not believe that it or any
of its Material Subsidiaries will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing and amounts of cash to be
received by it or any such subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
subsidiary.

Section 3.19.       Labor Matters.  Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect:  (a)  there
are no strikes or other labor disputes pending or threatened against the Company
or any Material Subsidiary and (b)  all payments due from the Company or any
Material Subsidiary or for which any claim may be made against the Company or
any Material Subsidiary, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of the Company or such Material Subsidiary to the extent required by
GAAP.  Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
the Company or any Material Subsidiary (or any predecessor) is a party or by
which the Company or any Material Subsidiary (or any predecessor) is bound.

Section 3.20.       Insurance.  Schedule 3.20 sets forth a true, complete and
correct description of all material insurance maintained by or on behalf of each
Loan Party and the Material Subsidiaries or otherwise in respect of the
Mortgaged Vessel as of the Closing Date.  As of such date, such insurance is in
full force and effect in all material respects.

Section 3.21.       No Default.  No Default or Event of Default has occurred and
is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

Section 3.22.       No Event of Loss.  No Loan Party has received any notice of,
nor has any knowledge of, the occurrence or pendency or contemplation of any
Event of Loss except as, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

Section 3.23.       The Mortgaged Vessel.

(a)        Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the Mortgaged Vessel, on the Closing
Date, is in such condition as is required by the Vessel Mortgage and Deed of
Covenants and complies with all of the requirements of both such Security
Documents.

(b)        Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the Subsidiary Guarantor will comply
with and satisfy all of the provisions of the Merchant Shipping Act, Chapter 268
of the Statute Laws of The Bahamas, as at





71




any time amended in order to establish and maintain the Vessel Mortgage as a
first priority statutory ship mortgage thereunder on the Mortgaged Vessel and on
all renewals, improvements and replacements made in or to the same.

Section 3.24.       Anti-Corruption Laws and Sanctions.

The Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions, and the Company, its Subsidiaries
and their respective directors and officers and, to the knowledge of the Company
or such Subsidiary, any or their respective employees, agents and Affiliates,
are in compliance with Anti-Corruption Laws, AML Laws and applicable Sanctions
in all material respects and are not knowingly engaged in any activity that
would reasonably be expected to result in the Borrower being designated as a
Sanctioned Person.  No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Laws, AML Laws
or will result in a violation of any applicable Sanctions by any party hereto.

Section 3.25.       EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.

ARTICLE IV

 

CONDITIONS OF LENDING

Section 4.01.       All Credit Events.  The obligations of the Lenders to make
Loans (each, a “Credit Event”) are subject to the satisfaction of the following
conditions:

(a)        The Administrative Agent shall have received, in the case of a
Borrowing, a Borrowing Request as required by Section 2.03 (or a Borrowing
Request shall have been deemed given in accordance with the last paragraph of
Section 2.03).

(b)        The representations and warranties set forth in the Loan Documents
shall be true and correct in all material respects as of such date, as
applicable, with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date.

(c)        At the time of and immediately after the Borrowing, no Event of
Default or Default shall have occurred and be continuing.

(d)        Each Borrowing shall be deemed to constitute a representation and
warranty by the Borrower on the date of the Borrowing, as to the matters
specified in paragraphs (b)  and (c)  of this Section 4.01.

Section 4.02.       First Credit Event.  On the Closing Date:





72




(a)        The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include by electronic means transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.

(b)        The Administrative Agent shall have received, on behalf of itself and
the Lenders, a favorable written opinion of (i) Paul, Weiss, Rifkind, Wharton &
Garrison LLP, special counsel for the Loan Parties and (ii) each local and
specialist counsel reasonably satisfactory to the Administrative Agent as
specified on Schedule 4.02(b), in each case (A) dated the Closing Date,
(B) addressed to the Administrative Agent, the Collateral Agent and the Lenders
and (C) in form and substance reasonably satisfactory to the Administrative
Agent and covering such other matters relating to the Loan Documents as the
Administrative Agent shall reasonably request.

(c)        The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary or similar officer of each Loan Party dated the
Closing Date and certifying:

(i)    a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) if available from an official in such jurisdiction, certified as of a recent
date by the Secretary of State (or other similar official) of the jurisdiction
of its organization, or (2) otherwise certified by the Secretary or Assistant
Secretary of such Loan Party or other person duly authorized by the constituent
documents of such Loan Party,

(ii)   a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

(iii)  that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

(iv)  that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Closing Date to which such person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,





73




(v)   as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party,

(vi)  as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party, and

(vii) such other documents as the Administrative Agent and the Lenders on the
Closing Date may reasonably request (including tax identification numbers and
addresses).

(d)        The elements of the Collateral and Guarantee Requirement required to
be satisfied on the Closing Date shall have been satisfied and the
Administrative Agent shall have received the results of a search of Uniform
Commercial Code (or equivalent) filings made with respect to each Loan Party in
Washington, D.C., the State of Florida and/or the jurisdiction in which such
Loan Party is formed and existing and lien searches of any other office or
jurisdiction in which the Collateral Agent determines it would be advisable to
conduct such a search, including tax and judgment lien searches and United
States Patent and Trademark Office and United States Copyright Office searches,
each as of a recent date and listing all effective financing statements, lien
notices or other comparable documents that name any Loan Party as debtor,
together with copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been released; provided that, to
the extent any security interest in the intended Collateral or any deliverable
related to the perfection of security interests in the intended Collateral
(other than execution and delivery of the Collateral Agreement, the Subsidiary
Guarantor Pledge Agreement and any Collateral the security interest in which may
be perfected by the filing of a Uniform Commercial Code financing statement, the
registration or recording of the Vessel Mortgage in the appropriate ship
registry or the delivery of stock certificates or other instruments representing
Equity Interests and the Security Document giving rise to the security interest
therein) is not able to be provided on the Closing Date after the Borrower’s use
of commercially reasonable efforts to do so, such requirements may be satisfied
after the Closing Date in accordance with Section 5.10.

(e)        The Lenders shall have received the financial statements and interim
financial reports referred to in Section 3.05.

(f)        The Lenders shall have received a solvency certificate substantially
in the form of Exhibit C and signed by a Financial Officer of the Borrower
confirming the solvency of the Borrower and its Subsidiaries on a consolidated
basis, in each case, after giving effect to the Transactions on the Closing
Date.

(g)        The Agents shall have received all fees payable thereto or to any
Arranger or Lender on or prior to the Closing Date and, to the extent invoiced,
all other amounts





74




due and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
and documented out‑of‑pocket expenses (including reasonable and documented fees,
charges and disbursements of Cahill Gordon & Reindel LLP, Appleby (Bermuda)
Limited, Appleby Global, Higgs & Johnson and Watson Farley & Williams LLP)
required to be reimbursed or paid by the Loan Parties hereunder or under any
Loan Document.

(h)        The Administrative Agent and/or Collateral Agent (as appropriate)
shall have received insurance certificates, endorsements, copies of cover notes
and certificates of entry, together with brokers’ letters of undertaking in
respect thereof, in each case satisfying the requirements of Section 5.02
(including any such items also covered in clause (iv) of paragraph (k) of this
Section 4.02).

(i)         (i) The Lenders shall have received, at least three Business Days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti‑money
laundering rules and regulations, including the USA PATRIOT Act and (ii) to the
extent the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least five days prior to the Closing Date, any Lender
that has requested, in a written notice to the Company at least 10 Business Days
prior to the Closing Date, a Beneficial Ownership Certification in relation to
the Borrower shall have received such Beneficial Ownership Certification
(provided that, upon the execution and delivery by such Lender of its signature
page to this Agreement, the condition set forth in this clause (ii) shall be
deemed to be satisfied).

(j)         [reserved].

(k)        The Collateral Agent shall have received:

(i)    evidence that the Vessel Mortgage has been duly executed and delivered by
the Subsidiary Guarantor and duly registered in accordance with the laws of the
Bahamas and such other evidence that the Collateral Agent may deem necessary in
order to create a valid first priority ship mortgage and subsisting Lien
securing the Obligations on the Mortgaged Vessel described therein in favor of
the Collateral Agent for the benefit of the Secured Parties and that all
registration fees in connection therewith have been duly paid;

(ii)   a Transcript of Register issued by The Bahamas Maritime Authority stating
that the Mortgaged Vessel is owned by the Subsidiary Guarantor and that there
are of record no liens or other encumbrances on the Mortgaged Vessel except the
Vessel Mortgage in favor of the Collateral Agent and other Permitted Liens;

(iii)  a copy of a certificate duly issued by the Classification Society, not
more than five days prior to the date of the Vessel Mortgage, to the effect that
the Mortgaged Vessel has received the highest classification and rating for
vessels of





75




the same age and type, and is free of all overdue recommendations and notations
of the Classification Society;

(iv)  evidence of insurance in respect of the Mortgaged Vessel naming the
Collateral Agent, for the benefit of the Secured Parties, as loss payee under
property and casualty coverages, and, with respect to liability coverages,
evidence that the relevant protection and indemnity club has made a loss payable
endorsement to such coverages as required in the relevant Security Documents, in
each case with such responsible and reputable insurance companies or
associations, and in such amounts and covering such risks, as is specified in
Section 5.02 or otherwise required pursuant to the relevant Security Documents,
together with the letters of undertaking required by the relevant Security
Documents;

(v)   (x) copies of the DOC and SMC referred to in clause (a) of the definition
of “ISM Code Documentation,” certified as true and in effect by the Subsidiary
Guarantor; and (y) copies of such ISM Code Documentation as the Administrative
Agent may by written notice to the Borrower has requested no later than two
Business Days before the Closing Date, certified as true and complete in all
material respects by the Subsidiary Guarantor; and

(vi)  a copy of the International Ship Security Certificate for the Mortgaged
Vessel issued under the ISPS Code, in each case certified as true and in effect
by the Subsidiary Guarantor.

(l)         The Administrative Agent shall have received the Valuation for the
Mortgaged Vessel dated April 5, 2019.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.

ARTICLE V

 

AFFIRMATIVE COVENANTS

The Company covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full, unless the Required
Lenders shall otherwise consent in writing, the Company will, and will cause
each of the Material Subsidiaries to:





76




Section 5.01.       Existence; Business and Properties.

(a)        Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except, in the case of a
Subsidiary, where the failure to do so would not reasonably be expected to have
a Material Adverse Effect, and except as otherwise expressly permitted under
Section 6.05, and except for the liquidation or dissolution of Subsidiaries if
the assets of such Subsidiaries to the extent they exceed estimated liabilities
are acquired by the Company or a Wholly Owned Subsidiary of the Company in such
liquidation or dissolution; provided, that Loan Parties may not be liquidated
into Subsidiaries that are not Loan Parties.

(b)        Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, do or cause to be done all things necessary to
(i)  lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii)  at all times maintain, protect and
preserve all property necessary to the normal conduct of its business and keep
such property in good repair, working order and condition (ordinary wear and
tear excepted), from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith, if any,
may be properly conducted at all times (in each case except as expressly
permitted by this Agreement), and use the standard of care typical in the
industry in the operation and maintenance of its properties.

Section 5.02.       Insurance.

(a)        With respect to the Mortgaged Vessel, and without limiting the
requirements for insurance required thereon by the Vessel Mortgage or Deed of
Covenants (which Vessel Mortgage or Deed of Covenants provisions shall be
controlling in the event of a conflict), maintain, with financially sound and
reputable insurance companies, as of any day, customary marine insurances
(including hull, machinery, hull interest/increased value, freight
interest/anticipated earnings, war risk, protection and indemnity, war risk
protection and indemnity and mortgagee’s interest (and such mortgagee’s interest
insurance shall be procured by the Administrative Agent, and any expenses in
connection therewith shall be reimbursed by the Company)) for the higher of the
Valuation of the Mortgaged Vessel and [*]% of the aggregate amount of all Term
Loans outstanding on such day, and maintenance of required surety bonds (if
any).

(b)        Except as the Administrative Agent on behalf of the Lenders may agree
in writing, cause all such property and casualty insurance policies with respect
to each Loan Party’s assets located in the United States to be endorsed or
otherwise amended to (i) name the Collateral Agent, on behalf of the Secured
Parties, as an additional insured thereunder as its interests may appear and
(ii) in the case of each casualty insurance policy, include a “standard” or “New
York” lender’s loss payable endorsement, in form and substance reasonably
satisfactory to the Administrative Agent, which endorsement shall provide that,
from and after the Closing Date, if the insurance carrier shall have received
written notice from the Administrative Agent of the occurrence of an Event of
Default, the insurance carrier shall pay all proceeds otherwise payable to the
Loan Parties under such policies directly to Administrative Agent and/or
Collateral Agent; cause all such policies to provide that neither the Loan
Parties, the Administrative Agent, the Collateral





77




Agent nor any other party shall be a coinsurer thereunder and to contain a
“Replacement Cost Endorsement,” without any deduction for depreciation, and such
other provisions as the Administrative Agent may reasonably require from time to
time to protect their interests; deliver copies of all such policies or
certificates of an insurance broker with respect to such policies, in each case
together with the endorsements provided for herein; cause each such policy to
provide that it shall not be cancelled or not renewed upon less than the prior
written notice thereof as set forth in the documentation delivered on the
Closing Date pursuant to Section 4.02(k)(iv)  by the insurer to the Collateral
Agent; deliver to the Administrative Agent and the Collateral Agent, prior to or
concurrently with the cancellation or nonrenewal of any such policy of
insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent), or
insurance certificate with respect thereto, together with evidence satisfactory
to the Administrative Agent of payment of the premium therefor, in each case of
the foregoing, to the extent customarily maintained, purchased or provided to,
or at the request of, lenders by similarly situated companies in connection with
credit facilities of this nature.

(c)        In connection with the covenants set forth in this Section 5.02, it
is understood and agreed that:

(i)    none of the Administrative Agent, the Collateral Agent, the Lenders, the
other Secured Parties and their respective agents or employees shall be liable
for any loss or damage insured by the insurance policies required to be
maintained under this Section 5.02, it being understood that (A) the Loan
Parties shall look solely to their insurance companies or any other parties
other than the aforesaid parties for the recovery of such loss or damage and (B)
such insurance companies shall have no rights of subrogation against the
Administrative Agent, the Collateral Agent, the Lenders, any other Secured Party
or their agents or employees.  If, however, the insurance policies, as a matter
of the internal policy of such insurer, do not provide waiver of subrogation
rights against such parties, as required above, then each Loan Party, on behalf
of itself and behalf of each of its Subsidiaries, hereby agrees, to the extent
permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Collateral Agent, the Lenders, the other Secured Parties and their
agents and employees;

(ii)   the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent, Collateral Agent
or the Lenders that such insurance is adequate for the purposes of the business
of the Loan Parties and the Subsidiaries or the protection of their properties

(iii)  the insurance policies and coverages thereunder maintained as of the
Closing Date by the Loan Parties and the Material Subsidiaries and listed on
Schedule 3.20 satisfy the requirements of paragraph (a)  of this Section 5.02 as
of the Closing Date.

Section 5.03.       Taxes.  Pay its obligations in respect of all Tax
liabilities, assessments and governmental charges, before the same shall become
delinquent or in default, except where (i) the amount or validity thereof is
being contested in good faith by appropriate proceedings and





78




the Company or a Subsidiary thereof has set aside on its books adequate reserves
therefor in accordance with GAAP (or in the case of a Foreign Subsidiary, the
comparable accounting principles in the relevant jurisdiction) or (ii) the
failure to make payment could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

Section 5.04.       Financial Statements, Reports, etc.  Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

(a)        within 90 days (or, if applicable, such shorter period as the SEC
shall specify for the filing of annual reports on Form 10-K or on any applicable
equivalent form) after the end of each fiscal year a consolidated balance sheet
and related statements of operations, cash flows and owners’ equity showing the
financial position of the Company and its Subsidiaries as of the close of such
fiscal year and the consolidated results of their operations during such fiscal
year and setting forth in comparative form the corresponding figures for the
prior fiscal year, which consolidated balance sheets and related statements of
operations, cash flows and owners’ equity shall be audited by
PricewaterhouseCoopers, LLP or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall not be qualified as to scope of audit or as to the status
of the Company or any Material Subsidiary as a going concern) to the effect that
such consolidated financial statements fairly present, in all material respects,
the financial position and results of operations of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by the Company of annual reports on Form 10-K or
the equivalent of the Company and its consolidated Subsidiaries shall satisfy
the requirements of this (a)  to the extent such annual reports include the
information specified herein);

(b)        within 45 days (or, if applicable, such shorter period as the SEC
shall specify for the filing of quarterly reports on Form 10-Q or on any
applicable equivalent form) after the end of each of the first three fiscal
quarters of each fiscal year, a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of the
Company and its Subsidiaries as of the close of such fiscal quarter and the
consolidated results of their operations during such fiscal quarter and the
then‑elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, all of which shall be in reasonable detail and which consolidated balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the Company on behalf of the Company, as fairly
presenting, in all material respects, the financial position and results of
operations of the Company and its Subsidiaries, on a consolidated basis in
accordance with GAAP (subject to normal year‑end audit adjustments and the
absence of footnotes) (it being understood that the delivery by the Company of
quarterly reports on Form 10‑Q of the Company and its consolidated Subsidiaries
shall satisfy the requirements of this (b)  to the extent such quarterly reports
include the information specified herein);

(c)        (x)  concurrently with any delivery of financial statements under
paragraphs (a)  or (b)  above, a certificate of a Financial Officer of the
Company (i)  certifying





79




that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, (ii)
 setting forth computations in reasonable detail demonstrating compliance with
the covenants  set forth in Sections 6.12, 6.13, 6.14, and 6.15, (iii)  setting
forth the calculation and uses of the Cumulative Credit for the fiscal period
then ended if the Company shall have used the Cumulative Credit for any purpose
during such fiscal period, and (iv)  certifying a list of names of all
Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in clause
(b)  of the definition of the term “Immaterial Subsidiary,” and (y)
 concurrently with any delivery of financial statements under paragraph (a)
 above, if the accounting firm is not restricted from providing such a
certificate by the policies of its applicable office, a certificate of the
accounting firm opining on or certifying such statements stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default (which certificate may be limited to accounting
matters and disclaim responsibility for legal interpretations);

(d)        promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by the
Company or any Subsidiary with the SEC, or after an initial public offering,
distributed to its stockholders generally, as applicable; provided,  however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this clause (d)  or any other clause of this Section 5.04
shall be deemed delivered for purposes of this Agreement when posted to the
website of the Company or the SEC;

(e)        within 90 days after the beginning of each fiscal year, a reasonably
detailed consolidated quarterly budget for such fiscal year (including a
projected consolidated balance sheet of the Company and its Subsidiaries as of
the end of the following fiscal year, and the related consolidated statements of
projected cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of the
Company to the effect that the Budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;

(f)        promptly, from time to time, such other information (i)  regarding
the operations, business affairs and financial condition of the Company or any
of the Subsidiaries, (ii)  regarding compliance with the terms of any Loan
Document, (iii)  regarding such consolidating financial statements or (iv)
 required under the USA PATRIOT Act or the Beneficial Ownership Regulation, as
in each case the Administrative Agent may reasonably request (for itself or on
behalf of any Lender);

(g)        in the event that (x) any Parent Entity reports on a consolidated
basis then, such consolidated reporting at such Parent Entity’s level in a
manner consistent with that described in paragraphs (a) and (b) of this Section
5.04 for the Company (together with a





80




reconciliation showing the adjustments necessary to determine compliance by the
Company and its Subsidiaries with the covenants set forth in Sections 6.12,
6.13, 6.14, and 6.15 and consolidating information that explains in reasonable
detail the differences between the information relating to such direct or
indirect parent and its Subsidiaries, on the one hand, and the information
relating to the Company and its Subsidiaries, on the other hand) will satisfy
the requirements of such paragraphs.

Section 5.05.       Litigation and Other Notices.  Furnish to the Administrative
Agent (which will promptly thereafter furnish to the Lenders) written notice of
the following promptly after any Responsible Officer of the Company obtains
actual knowledge thereof:

(a)        any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;

(b)        the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against any Loan Party or any Subsidiary as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c)        any other development specific to any Loan Party or any Subsidiary
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect;

(d)        the development of any ERISA Event that, together with all other
ERISA Events that have developed or occurred, would reasonably be expected to
have a Material Adverse Effect; and

(e)        any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

Section 5.06.       Compliance with Laws.

(a)        Comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect;

(b)        this Section 5.06 shall not apply to Environmental Laws, which are
the subject of Section 5.09, or to laws related to Taxes, which are the subject
of Section 5.03.

Section 5.07.       Maintaining Records; Access to Properties and
Inspections.  Maintain all financial records in accordance with GAAP and permit
any persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender to visit and inspect
the financial records and the properties of the Company or any Material
Subsidiary at reasonable times, upon reasonable prior notice to the Company, and
as often as reasonably requested and to make extracts from and copies of such
financial records, and permit





81




any persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender upon reasonable prior
notice to the Company to discuss the affairs, finances and condition of the
Company or any Material Subsidiary with the officers thereof and independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract).

Section 5.08.       Use of Proceeds.  Use the proceeds of the Loans only as
contemplated by Section 3.12.  The Borrower will not request any Borrowing, and
the Borrower shall not use, and shall procure that their Subsidiaries and their
or their Subsidiaries’ respective directors, officers, employees, Affiliates and
agents shall not use, directly or indirectly, the proceeds of any Borrowing, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
other Affiliate, joint venture partner or other person, (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation of any
Anti-Corruption Laws or AML Laws, (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or involving any goods originating in or
with a Sanctioned Person or Sanctioned Country, in each case except to the
extent permissible for a Person required to comply with Sanctions, or (C) in any
manner that would result in the violation of  any Sanctions by any person
(including any person participating in the transactions contemplated hereunder,
whether as underwriter, advisor lender, investor or otherwise).

Section 5.09.       Environmental Matters.

(a)        Comply, and make reasonable efforts to cause any Approved Manager and
all persons employed on board the Mortgaged Vessel or other property owned or
leased by it (and all other persons under contract with any Loan Party or any
Approved Manager) to comply, with all Environmental Laws applicable to its
operations and properties; and obtain and renew all material Environmental
Permits required for its operations and properties, in each case in accordance
with Environmental Laws, except, in each case with respect to this Section 5.09,
to the extent the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

(b)        Implement any and all investigation, remediation, removal and
response actions that are appropriate or necessary to maintain the value and
marketability of the Mortgaged Vessel or any other property owned or leased by
it or to otherwise comply with Environmental Laws and Environmental Permits
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation, scrapping or Release of any Hazardous Material on, at, in,
under, above, to, from or about the Mortgaged Vessel or other property owned,
leased or occupied by it, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect;

(c)        Notify the Administrative Agent promptly after it becomes aware that
any violation of Environmental Laws or Environmental Permits or any Release on,
at, in, under, above, to or from the Mortgaged Vessel or any other property
owned, leased or occupied by it, or any other Environmental Claim could
reasonably be expected to result in Environmental Liabilities in excess of $[*]
per instance or $[*] in the aggregate (for all such instances) in any one fiscal
year (for any and all such violations, Releases and Environmental Claims and for
any and all of





82




the Loan Parties and Material Subsidiaries), in each case whether or not any
Governmental Authority has taken or threatened any action in connection with any
such violation, Release, Environmental Claim or other matter; and

(d)        Promptly forward to the Administrative Agent a copy of any order,
notice, request for information or any written communication or report received
by it in connection with any such violation or Release or any other matter
relating to any Environmental Laws or Environmental Permits described in
paragraph (c)  of this Section 5.09.

Section 5.10.       Further Assurances; Additional Security and Guarantees.

(a)        Promptly execute, and use commercially reasonable efforts to cause
the execution of, any and all further documents, financing statements,
agreements and instruments, and take, or use commercially reasonable efforts to
cause the taking of, all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, vessel mortgages,
deeds of covenants and other documents and recordings of Liens in stock, or any
other, registries), that may be required under any applicable law, or that the
Collateral Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Borrower, and provide to the
Collateral Agent from time to time upon reasonable request of the Collateral
Agent, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

(b)        [Reserved].

(c)        [Reserved].

(d)        [Reserved].

(e)        As a condition precedent to the occurrence of any transaction
permitted under this Agreement effecting a change in the holder of any Equity
Interests in the Subsidiary Guarantor, ensure that each resulting new holder of
any Equity Interests in the Subsidiary Guarantor shall have executed and
delivered to the Administrative Agent and the Collateral Agent a replacement
Subsidiary Guarantor Pledge Agreement (or other documentation satisfactory to
the Administrative Agent evidencing such new holder’s pledge of all Equity
Interests in the Subsidiary Guarantor on substantially the same terms as the
existing Subsidiary Guarantor Pledge Agreement with respect to the Subsidiary
Guarantor) prior to or not later than simultaneously with the occurrence of the
relevant transaction, together with (i) to the extent requested by the
Administrative Agent, favorable written opinions of counsel covering such
matters relating to such replacement Subsidiary Guarantor Pledge Agreement as
the Administrative Agent shall reasonably request or other documentation and
such other matters as the Administrative Agent may reasonably request and (ii)
delivery to the Collateral Agent of the certificates or other instruments, if
any, representing all of the Equity Interests of the Subsidiary, together with
stock powers or instruments of transfer executed and delivered in blank.

(f)        Provide not less than 10 days prior written notice of the Subsidiary
Guarantor’s intent to re-register the Mortgaged Vessel under the laws of a
Permitted Flag Jurisdiction other than the jurisdiction in which the Mortgaged
Vessel was registered on the Closing Date (or any





83




subsequent re-registration permitted by this Agreement); and, as conditions
precedent to any such re-registration, the Subsidiary Guarantor shall promptly
grant to the Collateral Agent (or to Bank of America as mortgage trustee, as
applicable) a security interest in and deliver an acceptable vessel mortgage
governed by the laws of the new Permitted Flag Jurisdiction together with any
deed of covenants, mortgage supplement or other customary related supplementary
documentation, which vessel mortgage together with any such supplementary
documentation shall constitute a valid and enforceable perfected first priority
Lien subject only to Permitted Liens.  Such vessel mortgage and supplementary
documentation shall be duly registered, filed or recorded, as appropriate, in
such manner and in such places as are required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent (or mortgage
trustee, as applicable) required to be granted pursuant to such vessel mortgage
and supplementary documentation and all taxes, fees and other charges payable in
connection therewith shall be paid by the Subsidiary Guarantor in full.  The
Subsidiary Guarantor shall otherwise take such other actions and execute and/or
deliver to the Collateral Agent (or mortgage trustee, as applicable) such other
documents as the Collateral Agent (or mortgage trustee, as applicable)shall
require in its reasonable discretion to confirm the validity, perfection and
priority of the Lien of any new vessel mortgage and any related supplementary
documentation (including an opinion from local counsel acceptable to the
Collateral Agent (or mortgage trustee, as applicable), which opinion is in form
and substance reasonably satisfactory to the Collateral Agent (or mortgage
trustee, as applicable) in respect of such vessel mortgage and any related
supplementary documentation).

(g)        Provide not less than 10 days prior written notice of the Subsidiary
Guarantor’s intent to transfer the Mortgaged Vessel to any other Material
Subsidiary organized in the United States, Bermuda, the Isle of Man or any other
jurisdiction approved by the Administrative Agent (such approval not to be
withheld unreasonably) (the “Transferee Subsidiary”)  (a  “Permitted Vessel
Transfer”); and, as conditions precedent to any Permitted Vessel Transfer, the
Transferee Subsidiary shall (w) execute and deliver a signed counterpart to the
Collateral Agreement to the Administrative Agent and the Collateral Agent
together with the documents that the Transferee Subsidiary would have been
required to deliver pursuant to Section 4.02(c), (d) (without giving effect to
the proviso therein) and (i), mutatis mutandis, had it been a Loan Party on the
Closing Date, in each case certified or otherwise in the form required
thereunder, (x) cause the Collateral and Guarantee Requirement to be satisfied
with respect to the Transferee Subsidiary and with respect to the Equity
Interests in the Transferee Subsidiary,  (y)  the promptly grant to the
Collateral Agent a security interest in and deliver an acceptable vessel
mortgage together with any deed of covenants, vessel mortgage, earnings
assignments, insurance assignments, and other customary related supplementary
documentation, which vessel mortgage together with any such supplementary
documentation shall constitute a valid and enforceable perfected first priority
Lien subject only to Permitted Liens and (z) provide all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti‑money laundering rules and regulations, including the USA
PATRIOT Act.  Such vessel mortgage and supplementary documentation shall be duly
registered, filed or recorded, as appropriate, in such manner and in such places
as are required by law to establish, perfect, preserve and protect the Liens in
favor of the Collateral Agent required to be granted pursuant to such vessel
mortgage and supplementary documentation and all taxes, fees and other charges
payable in connection therewith shall be paid by the Subsidiary Guarantor in
full.  Such Subsidiary Guarantor shall otherwise take such other actions and
execute and/or deliver to the Collateral Agent such other documents as the
Collateral Agent shall require in its reasonable discretion to confirm the
validity, perfection and priority of





84




the Lien of any new vessel mortgage and any related supplementary documentation
(including an opinion from local counsel reasonably acceptable to the Collateral
Agent, which opinion is in form and substance reasonably satisfactory to the
Collateral Agent in respect of such vessel mortgage and any related
supplementary documentation).

(h)        (i)  Furnish to the Collateral Agent prompt written notice of any
change (A) in any Loan Party’s or Material Subsidiary’s legal name, (B) in any
Loan Party’s or Material Subsidiary’s identity or organizational structure, (C)
in any Loan Party’s or Material Subsidiary’s organizational identification
number or (D) in any Loan Party’s “location” within the meaning of Section 9-307
of the Uniform Commercial Code; provided that no Loan Party shall effect or
permit any such change unless all filings have been made, or will have been made
within any statutory period, under the Uniform Commercial Code or other
applicable law that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral for the benefit of the Secured Parties with the
priority intended under the Collateral and Guarantee Requirement and (ii)
promptly notify the Collateral Agent if any material portion of the Collateral
is damaged or destroyed.

(i)         Subject to this Section 5.10, with respect to any property acquired
after the Closing Date by any Loan Party that is intended to be subject to the
Lien created by any of the Security Documents but is not so subject, promptly
(and in any event within 30 days after the acquisition thereof or such longer
period as the Administrative Agent shall agree in its reasonable discretion) (i)
 execute and deliver to the Administrative Agent and the Collateral Agent such
amendments or supplements to the relevant Security Documents or such other
documents as the Administrative Agent or the Collateral Agent shall reasonably
deem necessary or advisable to grant to the Collateral Agent, for its benefit
and for the benefit of the other Secured Parties, a Lien on such property
subject to no Liens other than Permitted Liens, and (ii)  use commercially
reasonable efforts to cause such Lien to be duly perfected to the extent
required by such Security Document in accordance with requirements of applicable
law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent.  The Borrower shall
otherwise take such actions and execute and/or deliver to the Collateral Agent
such documents as the Administrative Agent or the Collateral Agent shall
reasonably require to confirm the validity, perfection and priority of the Lien
of the Security Documents on such after-acquired properties.

(j)         The Collateral and Guarantee Requirement and the other provisions of
this Section 5.10 need not be satisfied with respect to (i) any Equity Interests
owned or acquired after the Closing Date (other than, in the case of any person
which is a Subsidiary of the Subsidiary Guarantor, Equity Interests in such
person issued or acquired after such person became a Subsidiary) in accordance
with this Agreement if, and to the extent that, and for so long as (A)  doing so
would violate applicable law or a contractual obligation binding on such Equity
Interests and (B)  with respect to contractual obligations, such obligation
existed at the time of the acquisition thereof and was not created or made
binding on such Equity Interests in contemplation of or in connection with the
acquisition of such Subsidiary, (ii)  any assets acquired after the Closing
Date, to the extent that, and for so long as, taking such actions would violate
an enforceable contractual obligation binding on such assets that existed at the
time of the acquisition thereof and was not created or made binding on such
assets in contemplation or in connection with the acquisition of such assets
(except in the case of assets acquired with Indebtedness permitted pursuant





85




to Section 6.01(i) or 6.01(r) (if of the type permitted by Section 6.01(i)) that
is secured by a Permitted Lien); provided, that, upon the reasonable request of
the Collateral Agent, the Company shall, and shall cause any applicable
Subsidiary to, use commercially reasonable efforts to have waived or eliminated
any contractual obligation of the types described in clauses (i)  and (ii)
 above, or (iii) any Subsidiary or asset with respect to which the
Administrative Agent determines in writing in its reasonable discretion that the
cost of the satisfaction of the Collateral and Guarantee Requirement or the
provisions of this Section 5.10 or of any Security Document with respect thereto
is excessive in relation to the value of the security afforded thereby.

(k)        Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, neither the Borrower nor any of its Subsidiaries shall be
required to enter into any Control Agreement.

Section 5.11.       Rating.  Exercise commercially reasonable efforts to
maintain public corporate ratings for the Company or Holdings from each of
Moody’s and S&P.

Section 5.12.       Annual Insurance Report.  If requested by the Collateral
Agent, on or as of the Closing Date and thereafter on such other dates as the
Collateral Agent may require (but not more than once per fiscal year of the
Company), a written report addressed to the Collateral Agent and the Secured
Parties with respect to the insurances carried and maintained on the Mortgaged
Vessel signed by an Approved Insurance Evaluator; provided that only the
reasonable expenses of such Approved Insurance Evaluator are required to be
reimbursed by the Borrower hereunder.

Section 5.13.       Approval and Authorization.  The Lenders hereby approve the
forms of the Subsidiary Guarantor Pledge Agreement and the Collateral Agreement
and authorize the Administrative Agent and the Collateral Agent (i) to enter
into the same on their behalf and (ii) to perform their duties and obligations
and to exercise their rights and remedies thereunder.  The Lenders acknowledge
that the Collateral Agent will be acting as collateral agent for the holders of
the Obligations under the Security Documents, on the terms provided for therein.

Section 5.14.       Concerning the Mortgaged Vessel.

(a)        At all times operate the Mortgaged Vessel in compliance in all
respects with all applicable governmental rules, regulations and requirements
pertaining to the Mortgaged Vessel and in compliance in all respects with all
rules, regulations and requirements of the applicable Classification Society and
in compliance with all requirements of the Vessel Mortgage and Deed of
Covenants, except, in each case with respect to this Section 5.14(a), to the
extent the failure to do so would not reasonably be expected to have a Material
Adverse Effect.  The Company shall cause the Subsidiary Guarantor to keep the
Mortgaged Vessel registered under the laws of a Permitted Flag Jurisdiction and
furnish to the Administrative Agent copies of all renewals and extensions of
such registration.

(b)        Maintain the Mortgaged Vessel classed in the highest available class
with a Classification Society, free of any overdue recommendations or exceptions
of any kind that affect the Mortgaged Vessel’s classification and rating by such
Classification Society, except, in each case





86




with respect to this ‎Section 5.14(b), to the extent the failure to do so would
not reasonably be expected to have a Material Adverse Effect.  Upon request (it
being understood that the Administrative Agent shall not make more than one such
request during any fiscal year of the Company), the Company shall furnish to the
Administrative Agent and the Lenders a confirmation of class certificate issued
by the respective Classification Society for the Mortgaged Vessel.

(c)        Maintain a true copy of the Vessel Mortgage, together with a notice
thereof, aboard the Mortgaged Vessel.

Section 5.15.       Compliance with Maritime Conventions.  Obtain and maintain
all necessary ISM Code Documentation in connection with the Mortgaged Vessel,
and be in compliance in all material respects with the ISM Code, except, in each
case with respect to this Section 5.15, to the extent the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

Section 5.16.       Valuations.  Ensure that, for each fiscal year beginning
with the fiscal year commencing January 1, 2020, the Company shall obtain one or
(at the request of the Administrative Agent) more Valuations of the Mortgaged
Vessel, in each case at the Company’s  sole cost and expense (except that, with
respect to the  Mortgaged Vessel, any Valuation in a calendar year requested by
the Administrative Agent, shall be at the Lenders’ expense, unless an Event of
Default has occurred and is continuing) and from one of the Approved Brokers, as
selected by the Company;  provided that unless an Event of Default has occurred
and is continuing, no more than two Valuations of the Mortgaged Vessel shall be
so required to be obtained during any fiscal year of the Company.  The Company
shall deliver (or cause to be delivered) a copy of any such Valuation (a “First
Valuation”) to the Administrative Agent (for distribution to the
Lenders).  Notwithstanding anything to the contrary, the Company, at its own
option and without any instruction from the Administrative Agent may obtain a
First Valuation from time to time and deliver same to the Administrative Agent
(for distribution to the Lenders).  In the event the Company is not satisfied
with the results of any First Valuation, then the Company will have 30 days
after the Company’s receipt of such First Valuation during which to obtain, at
its option and at its sole cost and expense, an additional Valuation (a “Second
Valuation”) from one of the Approved Brokers, as selected by the Company.  The
Company shall deliver (or cause to be delivered) a copy of any such Second
Valuation to the Administrative Agent (for distribution to the Lenders) promptly
after the Company’s receipt thereof.  If any such Second Valuation is obtained
and the results thereof indicate a value for the subject Mortgaged Vessel of at
least 110% of the value indicated in the First Valuation, then the Company will
have 30 days after the receipt of such Second Valuation from the relevant
Approved Broker during which to obtain, at its option and at its sole cost and
expense, a further additional Valuation (a “Third Valuation”) from one of the
Approved Brokers, as selected by the Company.  The average value of any First
Valuation, Second Valuation (to the extent obtained as provided above) and Third
Valuation (to the extent obtained as provided above) of the Mortgaged Vessel
shall constitute the Valuation of the Mortgaged Vessel for all purposes under
the Loan Documents until any subsequent Valuation of the Mortgaged Vessel is
obtained in accordance with this Section 5.16.





87




ARTICLE VI

 

NEGATIVE COVENANTS

The Company covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full, unless the Required Lenders
shall otherwise consent in writing, the Company will not, and will not permit
any of the Material Subsidiaries to:

Section 6.01.       Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:

(a)        Indebtedness of the Company or any Subsidiary existing on the Closing
Date  (provided that any such Indebtedness in excess of $10,000,000 shall be set
forth on Schedule 6.01) and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness (other than intercompany indebtedness Refinanced
with Indebtedness owed to a person not affiliated with the Company or any
Subsidiary);

(b)        Indebtedness created hereunder and under the other Loan Documents and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(c)        Indebtedness of the Company or any Subsidiary pursuant to Swap
Agreements permitted by Section 6.10;

(d)        Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Company or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e)        Indebtedness of the Company to any Subsidiary and of any Subsidiary
to the Company or any other Subsidiary; provided that (i) Indebtedness of any
Subsidiary that is not the Subsidiary Guarantor owing to the Loan Parties shall
be subject to Section 6.04(a) and (ii)  Indebtedness of the Company to any
Subsidiary and Indebtedness of the Subsidiary Guarantor to any Subsidiary that
is not the Subsidiary Guarantor shall be made expressly subject to a note
containing subordination provisions reasonably satisfactory to the Company and
the Administrative Agent;

(f)        (i)  Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations, in each
case provided in the ordinary course of business, including those incurred to
secure health, safety and environmental





88




obligations in the ordinary course of business and (ii)  ordinary course
Guarantees and any related credit support or suretyship arrangements so long as
the same do not constitute Indebtedness for borrowed money or a Guarantee
thereof;

(g)        Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that (i)  such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to the obligor by such bank or other financial institution of its
incurrence and (ii)  such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(h)        (i)  Indebtedness of a Subsidiary acquired after the Closing Date or
a person merged into or consolidated with the Company or any Subsidiary after
the Closing Date and Indebtedness assumed or incurred in connection with such
acquisition, merger or consolidation and where such acquisition, merger or
consolidation is permitted by this Agreement provided that the aggregate amount
of such Indebtedness (together with the aggregate amount of Indebtedness
outstanding pursuant to this paragraph (h) and paragraph (i)  of this
Section 6.01 and the Remaining Present Value of outstanding leases permitted
under ‎Section 6.03 would not exceed (x) the greater of $[*] and [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such acquisition, merger or consolidation, such assumption or
such incurrence, as applicable for which financial statements have been
delivered pursuant to Section 5.04 plus (y) an amount of Indebtedness for which,
after giving effect to such issuance, incurrence or assumption, the Company
would be in Ratio Compliance;  provided,  further (A)  no Default or Event of
Default shall have occurred and be continuing or would result therefrom,  (B)
 immediately after giving effect to such acquisition, merger or consolidation,
the assumption and incurrence of any Indebtedness and any related transactions,
the Company shall be in Pro Forma Compliance and (C) to the extent such
Indebtedness is incurred in contemplation of such acquisition, merger or
consolidation, it shall constitute Permitted Additional Debt;  and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness.

(i)         Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Company or any Subsidiary prior to or within [*]
days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof, of such Indebtedness (together with the aggregate
principal amount of Indebtedness outstanding pursuant to this paragraph (i) and
paragraph (h)  of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03 would not exceed (x) the greater
of $[*] and [*]% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to ‎Section 5.04 plus (y) any additional
amounts, so long as after giving effect to the issuance or incurrence of such
Indebtedness the Company is in Ratio Compliance;





89




(j)         Capital Lease Obligations incurred by the Company or any Subsidiary
in respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03;

(k)        other Indebtedness of the Company or any Subsidiary, in an aggregate
principal amount that at the time of, and after giving effect to, the incurrence
thereof, would not exceed the greater of $[*] and [*]% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
incurrence for which financial statements have been delivered pursuant to
Section 5.04;

(l)         Indebtedness of the Company pursuant to (i) the Senior Unsecured
Notes Documents in an aggregate principal amount not in excess of $[*], and (ii)
any Permitted Refinancing Indebtedness incurred to Refinance any such
Indebtedness;

(m)       Guarantees (i)  by the Subsidiary Guarantor of the Indebtedness of the
Company described in paragraph (l) of this Section 6.01, (ii)  by the Borrower
or the Subsidiary Guarantor of any Indebtedness of the Subsidiary Guarantor
permitted to be incurred under this Agreement, (iii) by the Borrower or the
Subsidiary Guarantor of Indebtedness otherwise permitted hereunder of any
Subsidiary that is not the Subsidiary Guarantor to the extent such Guarantees
are permitted by ‎Section 6.04 (other than ‎Section 6.04(v)), (iv)  by any
Subsidiary that is not the Subsidiary Guarantor of any Indebtedness of any other
Subsidiary or any Loan Party permitted to be incurred under this Agreement;
provided that Guarantees by any Loan Party or Subsidiary under this
Section 6.01(m) of any other Indebtedness of a person that is subordinated to
other Indebtedness of such person shall be expressly subordinated to the
Obligations to the same extent as such underlying Indebtedness is subordinated;

(n)        Indebtedness arising from agreements of the Company or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with any
Permitted Business Acquisition or the disposition of any business, assets or a
Subsidiary not prohibited by this Agreement, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

(o)        Indebtedness in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations (other than obligations in respect of other Indebtedness) in the
ordinary course of business;

(p)        [reserved];

(q)        Indebtedness consisting of (i)  the financing of insurance premiums,
or (ii)  take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

(r)        Indebtedness consisting of Permitted Ratio Debt and Permitted
Refinancing Indebtedness in respect thereof so long as (i)  no Default or Event
of Default shall have occurred and be continuing or would result therefrom, and
(ii)  (A) immediately after giving effect to the issuance, incurrence or
assumption of such Indebtedness, the Loan-to-





90




Value Ratio on a Pro Forma Basis is equal to or less than [*] to 1.0, or (B)
immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, the Fixed Charge Coverage Ratio on a Pro Forma Basis at least
[*] to 1.0;

(s)        Indebtedness of Subsidiaries that are not the Subsidiary Guarantor in
an aggregate amount not to exceed the greater of $[*] and [*]% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such incurrence for which financial statements have been delivered pursuant
to Section 5.04;

(t)         unsecured Indebtedness in respect of obligations of the Company or
any Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within
60 days after the incurrence of the related obligations) in the ordinary course
of business and not in connection with the borrowing of money or any Swap
Agreements;

(u)        Indebtedness representing deferred compensation to employees of the
Company or any Subsidiary incurred in the ordinary course of business;

(v)        [reserved];

(w)       Indebtedness of any New Vessel Subsidiary under a New Vessel Financing
(in an initial aggregate principal amount not to exceed [*]% of the purchase
price (as adjusted from time to time to give effect to any change orders or
other modifications) of the purchased Vessel and [*]% of any related export
credit insurance premium) and Guarantees thereof by the Company;

(x)        Indebtedness of the Company and the Subsidiaries incurred under lines
of credit or overdraft facilities (including, but not limited to, intraday, ACH
and purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or one or more of the Lenders
and (in each case) established for the Company’s and the Subsidiaries’ ordinary
course of operations (such Indebtedness, the “Overdraft Line”), which
Indebtedness may be secured as, but only to the extent, provided in Section
6.02(a) and in the Security Documents (it being understood, however, that for a
period of 30 consecutive days during each fiscal year of the Company the
outstanding principal amount of Indebtedness under the Overdraft Line shall not
exceed the greater of $[*] and [*]% of Consolidated Total Assets);

(y)        intercompany Indebtedness in connection with any Permitted Vessel
Transfer;

(z)        [reserved];

(aa)      [reserved];





91




(bb)      Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess of the greater of $[*] and [*]% of
Consolidated Total Assets as of the fiscal quarter immediately prior to the date
of such Investment for which financial statements have been delivered pursuant
to Section 5.04;

(cc)      all premium (if any), interest (including post‑petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in paragraphs (a)  through (bb) above.

For purposes of determining compliance with this Section 6.01,  (x) the amount
of any Indebtedness denominated in any currency other than Dollars shall be
calculated based on customary currency exchange rates in effect, in the case of
such Indebtedness incurred (in respect of term Indebtedness) or committed (in
respect of revolving Indebtedness) on or prior to the Closing Date, on the
Closing Date and, in the case of such Indebtedness incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness) after the
Closing Date, on the date that such Indebtedness was incurred (in respect of
term Indebtedness) or committed (in respect of revolving Indebtedness); provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i)
 the outstanding or committed principal amount, as applicable, of such
Indebtedness being refinanced plus (ii)  the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums), defeasance costs
and other costs and expenses incurred in connection with such refinancing and
(y) (A) Indebtedness need not be permitted solely by reference to one category
of permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (cc) but may be permitted in part under any combination thereof,  (B) in
the event that an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Indebtedness (or any
portion thereof) described in Sections 6.01(a) through (cc), the Company may, in
its sole discretion, divide, classify or reclassify, or later divide, classify
or reclassify (as if incurred at such later time), such item of Indebtedness (or
any portion thereof) in any manner that complies with this Section 6.01 and at
the time of incurrence, division, classification or reclassification will be
entitled to only include the amount and type of such item of Indebtedness (or
any portion thereof) in one of the above clauses (or any portion thereof) and
such item of Indebtedness (or any portion thereof) shall be treated as having
been incurred or existing pursuant to only such clause or clauses (or any
portion thereof); provided, that all Indebtedness under this Agreement that is
outstanding on the Closing Date shall at all times be deemed to have been
incurred pursuant to clause (b) of this Section 6.01 and (C) in connection with
(1) the incurrence of revolving Indebtedness under this Section 6.01 or (2) any
commitment relating to the incurrence of Indebtedness under this Section 6.01
and the granting of any Lien to secure such Indebtedness, the Company or
applicable Subsidiary may designate the incurrence of such Indebtedness and the
granting of such Lien therefor as having occurred on the date of first
incurrence of such revolving loan Indebtedness or commitment (such date, the
“Deemed Date”), and from and after the Deemed Date such Indebtedness shall be
deemed to be outstanding for purposes of this Section 6.01 and 6.02 so long as
the commitments with respect to such Indebtedness remain in effect and any
related subsequent actual incurrence and the granting of such Lien therefor will
be





92




deemed for purposes of this Section 6.01 and Section 6.02 of this Agreement to
have been incurred or granted on such Deemed Date.

With respect to any Indebtedness that was permitted to be incurred hereunder on
the date of such incurrence, any Increased Amount of such Indebtedness shall
also be permitted hereunder after the date of such incurrence.

Section 6.02.       Liens.  Create, incur, assume or permit to exist any Lien
upon any Collateral (other than Liens in favor of the Borrower or the Subsidiary
Guarantor), whether now owned or hereafter acquired, except the following
(collectively, “Permitted Liens”):

(a)        any Lien created under the Loan Documents or permitted in respect of
the Mortgaged Vessel by the terms of the Vessel Mortgage;

(b)        Liens on Collateral existing on the Closing Date and set forth on
Schedule 6.02(a) and any modifications, replacements, renewals or extensions
thereof;

(c)        Liens ranking junior to the Liens on the Collateral securing the
Obligations; provided that (i) the Loan-to-Value Ratio on a Pro Forma Basis will
be equal to or less than [*] to 1.0 and (ii) at the time of the incurrence of
such Lien and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing or would result therefrom;

(d)        (1) Liens imposed by law, such as landlord’s, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction or other
like Liens and Liens in favor of customs and revenue authorities to secure
payment of customs duties in connection with the importation of goods; in each
case arising in the ordinary course of business and securing obligations which
do not in the aggregate materially detract from the value of the Collateral and
do not materially impact the use thereof in the operation of the business of the
Company or the applicable Material Subsidiary or that are being contested in
good faith by appropriate proceedings; and with respect to the Mortgaged Vessel:
(i) Liens fully covered (in excess of deductibles required or permitted by
Section 5.02) by valid policies of insurance meeting the requirements of the
Deed of Covenants, (ii) Liens for master’s and crew’s wages on, if not yet due
and payable, and (iii) other maritime liens arising in the ordinary course of
business in an amount not to exceed the greater of (x) $[*] and [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04 and (2) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set‑off
or similar rights;

(e)        (1) Liens for Taxes, assessments or other governmental charges or
levies not yet delinquent or that are being contested in compliance with Section
5.03; (2) Liens in respect of Indebtedness permitted by (a) Section 6.01(f) (to
the extent such obligations are in respect of trade-related letters of credit
and bankers’ acceptances and cover the goods (or the documents of title in
respect of such goods) financed by such letters of credit and the proceeds and
products thereof) and (b) Section 6.01(i) (provided, that in the case of any
Lien in respect of Section 6.01(i), (x) that such Liens do not apply to any





93




property or assets other than the property or assets being acquired or improved
or (y) that immediately after giving effect to any such Lien and the incurrence
of any Indebtedness incurred at the time such Lien is created, incurred or
permitted to exist, the Company is in Ratio Compliance and at the time of the
incurrence of such Lien and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom); (3)
Liens on not more than the greater of (x) $[*] and (y) [*]% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such incurrence for which financial statements have been delivered pursuant
to Section 5.04 of deposits securing Swap Agreements permitted to be incurred
under Section 6.10; and (4) Liens securing judgments that do not constitute an
Event of Default under Section 8.01(j); and

(f)        (1) deposits and other Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations (other than obligations under ERISA), credit
card processing arrangements, surety and appeal bonds, performance and return of
money bonds, bids, leases, government contracts, trade contracts, agreements
with utilities, and other obligations of a like nature (including letters of
credit in lieu of any such bonds or to support the issuance thereof) incurred in
the ordinary course of business, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business; and (2)
leases or subleases, licenses or sublicenses, granted to others in the ordinary
course of business not interfering in any material respect with the business of
the Company and its Subsidiaries, taken as a whole.

Section 6.03.       Sale and Lease‑Back Transactions.  Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Lease-Back
Transaction”); provided, that a Sale and Lease-Back Transaction shall be
permitted if at the time the lease in connection therewith is entered into, and
after giving effect to the entering into of such lease, the Remaining Present
Value of such lease, together with Indebtedness outstanding pursuant to ‎Section
6.01(h) and ‎(i) and the Remaining Present Value of outstanding leases
previously entered into under this ‎Section 6.03, would not exceed the greater
of $[*] and [*]% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date the lease was entered into for which
financial statements have been delivered pursuant to ‎Section 5.04.

Section 6.04.       Investments, Loans and Advances.  Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances to or Guarantees of the obligations of, or make or permit to exist any
investment or any other interest in (each, an “Investment”), any other person,
except:

(a)        (i)  Investments by the Company or any Subsidiary in the Equity
Interests of the Company or any Subsidiary; (ii)  intercompany loans from the
Company or any Subsidiary to the Company or any Subsidiary; and (iii)
 Guarantees by the Borrower or the Subsidiary Guarantor of Indebtedness
otherwise expressly permitted hereunder of the





94




Company or any Subsidiary; provided, that the sum of (A)  Investments (valued at
the time of the making thereof and without giving effect to any write-downs or
write-offs thereof) made after the Closing Date by the Loan Parties pursuant to
clause (i) in Subsidiaries that are not Loan Parties, plus (B)  net intercompany
loans made after the Closing Date to Subsidiaries that are not Loan Parties
pursuant to clause (ii), plus (C)  Guarantees of Indebtedness after the Closing
Date of Subsidiaries that are not Loan Parties pursuant to clause (iii), shall
not exceed an aggregate net amount equal to (x)  the greater of (1)  $[*] and
(2)  [*]% of Consolidated Total Assets (plus any return of capital actually
received by the respective investors in respect of Investments theretofore made
by them pursuant to this paragraph (a); plus (y)  the portion, if any, of the
Cumulative Credit on the date of such election that the Company elects to apply
to this Section 6.04(a)(y), such election to be specified in a written notice of
a Responsible Officer of the Company calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided further, that the limitations in this
paragraph shall not apply to any Investment entered into at a time when the
Company is in Ratio Compliance; provided,  still further, that intercompany
current liabilities incurred in the ordinary course of business in connection
with the cash management operations of the Company and the Subsidiaries shall
not be included in calculating the limitation in this paragraph at any time;

(b)        Permitted Investments and Investments that were Permitted Investments
when made;

(c)        Investments arising out of the receipt by the Company or any
Subsidiary of non‑cash consideration for the sale of assets permitted under
Section 6.05;

(d)        loans and advances to current and former officers, directors,
employees or consultants of the Company or any Subsidiary (i) in the ordinary
course of business not to exceed the greater of (x) $[*] and (y) [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 in the aggregate at any time outstanding
(calculated without regard to write-downs or write-offs thereof), (ii) in
respect of payroll payments and expenses in the ordinary course of business and
(iii) in connection with such person’s purchase of Equity Interests of a Parent
Entity solely to the extent that the amount of such loans and advances shall be
contributed to the Company in cash as common equity;

(e)        accounts receivable, security deposits and prepayments arising and
trade credit granted in the ordinary course of business and any assets or
securities received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss and any prepayments and other credits to suppliers made
in the ordinary course of business;

(f)        Swap Agreements permitted pursuant to Section 6.10;

(g)        Investments existing on, or contractually committed as of, the
Closing Date and set forth on Schedule 6.04 and any extensions, renewals or
reinvestments





95




thereof, so long as the aggregate amount of all Investments pursuant to this
clause (g) is not increased at any time above the amount of such Investment
existing on the Closing Date;

(h)        Investments resulting from pledges and deposits under Section
6.02(f);

(i)         other Investments by the Company or any Subsidiary in an aggregate
amount (valued at the time of the making thereof, and without giving effect to
any write-downs or write-offs thereof) not to exceed (1)  the greater of $[*]
and [*]% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04 plus (2)  the portion, if any, of
the Cumulative Credit on the date of such election that the Company elects to
apply to this Section 6.04(i)(2), such election to be specified in a written
notice of a Responsible Officer of the Company calculating in reasonable detail
the amount of Cumulative Credit immediately prior to such election and the
amount thereof elected to be so applied;  provided further, that the limitations
in this paragraph shall not apply to any Investment entered into if, immediately
after giving effect thereto, on a Pro Forma Basis,  (i) either (A) the
Loan-to-Value Ratio is equal to or less than [*] to 1.0 or (B) the Fixed Charge
Coverage Ratio is at least [*] to 1.0 and (ii) the Company is in Pro Forma
Compliance;

(j)         Investments constituting Permitted Business Acquisitions;

(k)        intercompany loans permitted by Section 6.01(e);

(l)         Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business or Investments acquired by the Company as a result of a foreclosure
by the Company or any of the Subsidiaries with respect to any secured
Investments or other transfer of title with respect to any secured Investment in
default;

(m)       Investments of a Subsidiary acquired after the Closing Date or of a
person merged into any Loan Party or merged into or consolidated with a
Subsidiary after the Closing Date, in each case, (i)  to the extent permitted
under this Section 6.04, (ii)  in the case of any acquisition, merger or
consolidation, in accordance with Section 6.05, and (iii)  to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(n)        acquisitions by the Company or any Subsidiary of obligations of one
or more officers or other employees of any Loan Party or any Subsidiary in
connection with such officer’s or employee’s acquisition of Equity Interests of
the Company or any Parent Entity, so long as no cash is actually advanced by any
Loan Party or any Subsidiary to such officers or employees in connection with
the acquisition of any such obligations;





96




(o)        Guarantees by the Company or any Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by the Company or any
Subsidiary in the ordinary course of business;

(p)        Investments to the extent that payment for such Investments is made
with Equity Interests of any Parent Entity;

(q)        Investments in the Equity Interests of one or more newly formed
persons that are received in consideration of the contribution by the Company or
the applicable Subsidiary of assets (including Equity Interests and cash) to
such person or persons; provided, that (i) the fair market value of such assets,
determined on an arm’s-length basis, so contributed pursuant to this paragraph
(q) shall not in the aggregate exceed the greater of (x) $[*] and (y) and [*]%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 and (ii) in respect of each such
contribution, a Responsible Officer of the Company shall certify, in a form to
be agreed upon by the Company and the Administrative Agent (x) after giving
effect to such contribution, no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (y) the fair market value of the
assets so contributed and (z) that the requirements of clause (i) of this
proviso remain satisfied;

(r)        Investments consisting of the redemption, purchase, repurchase or
retirement of any Equity Interests permitted under Section 6.06;

(s)        Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(t)         Investments in Subsidiaries that are not Loan Parties not to exceed
the greater of (x) $[*] and (y) [*]% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 5.04 in the
aggregate, as valued at the fair market value of such Investment at the time
such Investment is made;

(u)        Guarantees permitted under Section 6.01 (except to the extent such
Guarantee is expressly subject to this Section 6.04);

(v)        advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Company
or such Subsidiary;

(w)       Investments by Company and its Subsidiaries, including loans to any
direct or indirect parent of the Company, if the Company or any other Subsidiary
would otherwise be permitted to make a dividend or distribution in such amount
(provided that the amount of any such Investment shall also be deemed to be a
distribution under the appropriate clause of Section 6.06 for all purposes of
this Agreement);





97




(x)        Investments if after giving effect to such Investments, the Total
Leverage Ratio is equal to or less than 3.30 to 1.00;

(y)        Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
persons;

(z)        Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property in each case in the ordinary course of business;

(aa)      Investments received substantially contemporaneously in exchange for
Equity Interests of the Company;  provided that such Investments are not
included in any determination of the Cumulative Credit;

(bb)      Investments in joint ventures in an aggregate amount not to exceed the
greater of $[*] and [*]% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 5.04;

(cc)      Permitted Vessel Transfers;

(dd)      Investments in New Vessel Subsidiaries; and

(ee)      Investments in a Similar Business in an aggregate amount (valued at
the time of making thereof, and without giving effect to any write downs or any
write offs thereof) not to exceed (x) the greater of $[*] and [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any returns of capital actually
received by the respective investor in respect of investments theretofore made
by it pursuant to this paragraph (ee) plus (y) the Cumulative Credit; provided
that if any Investment pursuant to this paragraph (ee) is made in any person
that is not a Subsidiary of the Company at the date of the making of such
Investment and such person becomes a Subsidiary of the Company after such date,
such Investment shall thereafter be deemed to have been made pursuant to
paragraph (a) above and shall cease to have been made pursuant to this paragraph
(ee) for so long as such person continues to be a Subsidiary of the Company;

The amount of Investments that may be made at any time pursuant to
Section 6.04(a)  or (j) (such Sections, the “Related Sections”) may, at the
election of the Company, be increased by the amount of Investments that could be
made at such time under the other Related Section; provided that the amount of
each such increase in respect of one Related Section shall be treated as having
been used under the other Related Section.

Section 6.05.       Mergers, Consolidations, Sales of Assets and Acquisitions. 
Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions, including effected
pursuant to a Delaware LLC Division) all or any part of its assets (whether now
owned or hereafter acquired), or issue, sell, transfer or otherwise dispose of
any





98




Equity Interests of the Company or any Subsidiary, or purchase, lease or
otherwise acquire (in one transaction or a series of transactions) all or any
substantial part of the assets of any other person, except that this Section
shall not prohibit:

(a)        (i)  any disposal by the Company or any Subsidiary of an asset or
other property in the ordinary course of the Company’s or Subsidiary’s business,
(ii)  any acquisition (in one or a series of transactions) by any Loan Party or
Subsidiary of all or any substantial part of the assets or other property of any
other person, so long as such acquisition is in the ordinary course of such Loan
Party’s or Subsidiary’s business, or (iii)  the sale of Permitted Investments by
any Loan Party or Subsidiary, so long as such sale is in the ordinary course of
such Loan Party’s or Subsidiary’s business;

(b)        if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, (i)  the merger of any Subsidiary into the Borrower in a transaction
in which the Borrower is the survivor, (ii)  the merger or consolidation of any
Subsidiary into or with the Subsidiary Guarantor in a transaction in which the
surviving or resulting entity is the Subsidiary Guarantor, and, in the case of
each of clauses (i)  and (ii), no person other than the Borrower or the
Subsidiary Guarantor receives any consideration, (iii)  the merger or
consolidation of any Subsidiary that is not the Subsidiary Guarantor into or
with any other Subsidiary that is not the Subsidiary Guarantor, (iv)  the
liquidation or dissolution or change in form of entity of any Subsidiary if the
Company determines in good faith that such liquidation, dissolution or change in
form is in the best interests of the Company and is not materially
disadvantageous to Lenders,  (v)  any disposition to effect the formation of any
Subsidiary that is a Delaware Divided LLC and would otherwise not be prohibited
hereunder; provided that any disposition or other allocation of any assets
(including any equity interests of such Delaware Divided LLC) in connection
therewith is otherwise permitted hereunder or (vi) any Subsidiary may merge with
any other person in order to effect an Investment permitted pursuant to
Section 6.04 so long as the continuing or surviving person shall be a
Subsidiary, which shall be a Loan Party if the merging Subsidiary was a Loan
Party and which together with each of their Subsidiaries shall have complied
with the requirements of Section 5.10;

(c)        sales, transfers, leases or other dispositions to any Loan Party or
by any Subsidiary that is not the Subsidiary Guarantor to any other Subsidiary,
including without limitation, a Permitted Vessel Transfer;

(d)        Sale and Lease-Back Transactions permitted by Section 6.03;

(e)        Investments permitted by Section 6.04, Permitted Liens, and
dividends, distributions and other payments permitted by Section 6.06;

(f)        the sale of defaulted receivables in the ordinary course of business
and not as part of an accounts receivables financing transaction;





99




(g)        sales, transfers, leases or other dispositions of assets not
otherwise permitted by this Section 6.05 (or required to be included in this
clause (g) pursuant to Section 6.05(c)); provided, that the Net Proceeds thereof
are applied in accordance with Section 2.11(b);

(h)        Permitted Business Acquisitions (including any merger or
consolidation in order to effect a Permitted Business Acquisition); provided,
that following any such merger or consolidation involving the Borrower,  the
Borrower is the surviving corporation;

(i)         leases, charters or licenses (on a non‑exclusive basis with respect
to intellectual property), or subleases or sublicenses (on a non‑exclusive basis
with respect to intellectual property), of any property in the ordinary course
of business;

(j)         sales, leases or other dispositions of inventory of the Company or
any Subsidiary determined by the management of the Company to be no longer
useful or necessary in the operation of the business of any Loan Party or
Subsidiary; provided that the Net Proceeds thereof are applied in accordance
with Section 2.11(b);

(k)        acquisitions and purchases made with the proceeds of any Asset Sale
pursuant to the first proviso of paragraph (a)  of the definition of “Net
Proceeds”;

(l)         [reserved];

(m)       any exchange of assets for services and/or other assets of comparable
or greater value; provided that (i) at least [*]% of the consideration received
by the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of an exchange with a fair
market value in excess of the greater of (x) $[*] and (y) [*]% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such exchange for which financial statements have been delivered pursuant to
Section 5.04, the Administrative Agent shall have received a certificate from a
Responsible Officer of the Company with respect to such fair market value and
(iii) in the event of an exchange with a fair market value in excess of the
greater of (x) $[*] and (y) [*]% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such exchange for which
financial statements have been delivered pursuant to Section 5.04, such exchange
shall have been approved by at least a majority of the board of directors of the
Company;  provided,  further, that (A) the aggregate gross consideration
(including exchange assets, other non‑cash consideration and cash proceeds) of
any or all assets exchanged in reliance upon this paragraph (m) shall not
exceed, in any fiscal year of the Company, the greater of $[*] and [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04, (B) no Default or Event of Default exists or
would result therefrom, (C) with respect to any such exchange with aggregate
gross consideration in excess of the greater of (x) $[*] and (y) [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such exchange for which financial statements have been delivered
pursuant to Section 5.04, immediately after giving effect thereto, the Company
shall be in





100




Pro Forma Compliance, and (D) the Net Proceeds, if any, thereof are applied in
accordance with Section 2.11(b);

(n)        any disposition of any assets owned by any New Vessel Subsidiary or
of any Vessel that is not the Mortgaged Vessel; and

(o)        disposals of cash raised or borrowed for the purposes for which such
cash was raised or borrowed.

Notwithstanding anything to the contrary contained in ‎Section 6.05 above, (i)
no sale, transfer or other disposition of assets shall be permitted by this
‎Section 6.05 (other than sales, transfers, leases or other dispositions to Loan
Parties pursuant to paragraph ‎(c) hereof) unless such disposition is for fair
market value, (ii) no sale, transfer or other disposition of assets shall be
permitted by paragraph ‎(a) or ‎(d) of this ‎Section 6.05 unless such
disposition is for at least 75% cash consideration and (iii) no sale, transfer
or other disposition of assets shall be permitted by paragraph ‎(g) of this
‎Section 6.05 unless such disposition is for at least 75% cash consideration;
provided that the provisions of clause (ii) or (iii) shall not apply to any
individual transaction or series of related transactions involving assets with a
fair market value of less than $[*] or to other transactions involving assets
with a fair market value of not more than the greater of $[*] and [*]% of
Consolidated Total Assets in the aggregate for all such transactions during the
term of this Agreement; provided,  further, that for purposes of clause (iii),
(a)  the amount of any secured Indebtedness of the Company or any Subsidiary or
other Indebtedness of a Subsidiary that is not a Loan Party (as shown on the
Company’s or such Subsidiary’s most recent balance sheet or in the notes
thereto) that is assumed by the transferee of any such assets shall be deemed to
be cash,  (b) any notes or other obligations or other securities or assets
received by the Company or such Subsidiary from the transferee that are
converted by the Company or such Subsidiary into cash within 180 days after
receipt thereof (to the extent of the cash received) shall be deemed to be cash
and (c) any Designated Non-Cash Consideration received by the Company or any of
its Subsidiaries having an aggregate fair market value (as determined in good
faith by the Company), taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed the greater of $[*] million and [*]% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of receipt of such Designated Non-Cash Consideration for which financial
statements have been delivered pursuant to Section 5.04 (with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value) shall be
deemed to be cash.

Section 6.06.       Dividends and Distributions.  Declare or pay any dividend or
make any other distribution (by reduction of capital or otherwise), whether in
cash, property, securities or a combination thereof, with respect to any of its
Equity Interests (other than dividends and distributions on Equity Interests
payable solely by the issuance of additional Equity Interests (other than
Disqualified Stock) of the person paying such dividends or distributions) or
directly or indirectly redeem, purchase, retire or otherwise acquire for value
(or permit any Subsidiary to purchase or acquire) any of its Equity Interests or
set aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the person
redeeming, purchasing, retiring or acquiring such equity); provided,  however,
that:





101




(a)        any Subsidiary of the Company may declare and pay dividends to,
repurchase its Equity Interests from or make other distributions to the Company
or to any Wholly Owned Subsidiary of the Company (or, in the case of non-Wholly
Owned Subsidiaries, to the Company or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Company or such Subsidiary) based on their relative ownership
interests so long as any repurchase of its Equity Interests from a person that
is not the Company or a Subsidiary is permitted under ‎Section 6.04);

(b)        the Company may declare and pay dividends or make other distributions
(directly or indirectly) (i) to any Parent Entity in respect of (A) overhead,
legal, accounting, consulting and other professional fees and expenses of any
Parent Entity, (B) fees and expenses related to any public offering or private
placement of Equity Interests of any Parent Entity whether or not consummated,
(C) franchise or similar Taxes and other fees and expenses in connection with
the maintenance of its existence and its direct or indirect (or any Parent
Entity’s direct or indirect) ownership of the Company, (D) payments permitted by
Section 6.07(b) (except to the extent expressly subject to this Section 6.06),
and (E) customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers and employees of any Parent Entity, in each case
in order to permit any Parent Entity to make such payments; provided that in the
case of clauses (A) and (B), the amount of such dividends and distributions
shall not exceed the portion of any amounts referred to in such clauses (A) and
(B) that are allocable to the Company and its Subsidiaries (which shall be 100%
for so long as such Parent Entity, as the case may be, beneficially owns no
assets other than the Equity Interests in the Company); (ii) with respect to any
taxable period for which the Company is or has been a partnership or disregarded
entity for U.S. federal income tax purposes, to any person that (directly or
indirectly) held Equity Interests of the Company during such taxable period (a)
to the extent such tax distributions are permitted under (I) the Amended and
Restated United States Tax Agreement for NCL Corporation Ltd., dated January 24,
2013 or the Amended and Restated Profits Sharing Agreement for NCL Corporation
Ltd., dated January 22, 2013, each as in effect on the Closing Date,
(collectively, the “Tax Agreements”) or (II) any amended version of the Tax
Agreements to the extent such amendments are not materially adverse to the
Lenders (collectively, the “Amended Tax Agreements”) and (b) to the extent not
otherwise permitted under clause (a), tax distributions in respect of audit
adjustments resulting from audits of the Company and/or its Subsidiaries
commencing after the Closing Date, determined in a manner consistent with and
subject to the limitations set forth in the Tax Agreements and the Amended Tax
Agreements; and (iii) with respect to any taxable period for which the Company
and any Parent Entity files an affiliated, consolidated, combined or unitary tax
return in any relevant jurisdiction, distributions to such Parent Entity in
amount not to exceed the amount of any Taxes in such jurisdiction that the
Company and/or its Subsidiaries, as applicable, would have paid for such taxable
period had the Company and/or its Subsidiaries, as applicable, been stand-alone
taxpayers in such jurisdiction (less any portion of such amounts directly
payable by the Company and/or its Subsidiaries); provided, that distributions in
respect of an Unrestricted Subsidiary shall be permitted only to the extent that
cash distributions were made by such Unrestricted Subsidiary to Company or any
of its Restricted Subsidiaries for such purpose.





102




(c)        the Company may declare and pay dividends or make other distributions
(directly or indirectly) the proceeds of which are used to purchase or redeem
the Equity Interests of any Parent Entity (including related stock appreciation
rights or similar securities) held by then present or former directors,
consultants, officers or employees of the Company or any of the Subsidiaries or
by any Plan upon such person’s death, disability, retirement or termination of
employment or under the terms of any such Plan or any other agreement under
which such shares of stock or related rights were issued; provided, that the
aggregate amount of such purchases or redemptions under this paragraph (c) shall
not exceed in any fiscal year the greater of $[*] and [*]% of Consolidated Total
Assets (plus the amount of net proceeds contributed to the Company that were (x)
received by any Parent Entity during such calendar year from sales of Equity
Interests of any Parent Entity to directors, consultants, officers or employees
of any Parent Entity, the Company or any Subsidiary in connection with permitted
employee compensation and incentive arrangements and (y) of any key man life
insurance policies received during such calendar year), which, if not used in
any year, may be carried forward to any subsequent calendar year;

(d)        any person may make non‑cash repurchases of Equity Interests deemed
to occur upon exercise of stock options if such Equity Interests represent a
portion of the exercise price of such options; and

(e)        the Company may pay dividends (directly or indirectly) to its equity
holders in an aggregate amount equal to the portion, if any, of the Cumulative
Credit on such date that the Company elects to apply to this (e), such election
to be specified in a written notice of a Responsible Officer of the Company
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied;
provided, that no Default or Event of Default has occurred and is continuing or
would result therefrom and, after giving effect thereto, that the Company shall
be in Pro Forma Compliance;

(f)        the Company may pay dividends or distributions to allow any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(g)        the Company may pay dividends and make distributions to, or
repurchase or redeem shares from, its equity holders in an amount no greater
than [*]% per annum of Market Capitalization;

(h)        the Company may declare and pay dividends or make other distributions
(directly or indirectly) to its equity holders if after giving effect to such
dividend or distribution, the Total Leverage Ratio is equal to or less than 3.30
to 1.00; and

(i)         the Company may declare and pay dividends or make other
distributions (directly or indirectly) to its equity holders in an aggregate
amount not to exceed the greater of $[*] and [*]% of Consolidated Total Assets.





103




Section 6.07.       Transactions with Affiliates.

(a)        Sell or transfer any property or assets to, or purchase or acquire
any property or assets from, or otherwise engage in any other transaction with,
any of its Affiliates, unless such transaction is (i)  otherwise permitted (or
required) under this Agreement or (ii)  upon terms no less favorable to the
Company or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate.

(b)        The foregoing paragraph (a)  shall not prohibit, to the extent
otherwise permitted under this Agreement:

(i)    any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the board of directors of the Company,

(ii)   loans or advances to employees or consultants of the Company, any Parent
Entity or any of the Subsidiaries in accordance with Section 6.04(d),

(iii)  transactions among the Company or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction,

(iv)  the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of the Company, any Parent Entity
and the Subsidiaries in the ordinary course of business (limited, in the case of
any Parent Entity, to the portion of such fees and expenses that are allocable
to the Company and its Subsidiaries (which shall be 100% for so long as such
Parent Entity beneficially owns no assets other than the Equity Interests in the
Company and assets incidental to the ownership of the Company and its
Subsidiaries)),

(v)   subject to the limitations set forth in (xiv), if applicable, transactions
pursuant to the Loan Documents and permitted agreements in existence on the
Closing Date and set forth on Schedule 6.07 or any amendment or replacement
thereto to the extent such amendment or replacement is not adverse to the
Lenders in any material respect,

(vi)  (A) any employment agreements entered into by the Company or any of the
Subsidiaries in the ordinary course of business, (B)  any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C)  any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

(vii)             dividends, redemptions and repurchases permitted under
Section 6.06,

(viii)            [reserved],

(ix)              [reserved],





104




(x)   payments by the Company or any of the Subsidiaries to any Affiliate made
for any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by the majority of the
board of directors of the Company, or a majority of disinterested members of the
board of directors of the Company, in good faith,

(xi)  transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,

(xii) any transaction in respect of which the Company delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors of the Company from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A)  in the
good faith determination of the Company qualified to render such letter and (B)
 reasonably satisfactory to the Administrative Agent, which letter states that
such transaction is on terms that are no less favorable to the Company or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate,

(xiii)            transactions with joint ventures for the purchase or sale of
goods, equipment and services entered into in the ordinary course of business,

(xiv)            any agreement to pay, and the payment of, monitoring,
management, transaction, advisory or similar fees:  (A)  in an aggregate amount
in any fiscal year of the Company not to exceed the sum of (1)  the greater of
$[*] and [*]% of EBITDA, plus reasonable out of pocket costs and expenses in
connection therewith and unpaid amounts accrued for prior periods; plus (2)  any
deferred fees (to the extent such fees were within such amount in clause (A)(1)
above originally); and (B)  [*]% of the value of transactions with respect to
which any Affiliate provides any transaction, advisory or other services,

(xv) the issuance, sale, transfer of Equity Interests of the Company and capital
contributions to the Company,

(xvi)            [reserved];

(xvii)           [reserved];

(xviii)          [reserved];

(xix)            payments or loans (or cancellation of loans) to employees or
consultants that are (i)  approved by a majority of the board of directors of
the Company in good faith, (ii)  made in compliance with applicable law and
(iii)  otherwise permitted under this Agreement;

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Company or the Subsidiaries;





105




(xxi)            transactions between the Company or any of the Subsidiaries and
any person, a director of which is also a director of the Company,  provided,
 however, that (A)  such director abstains from voting as a director of the
Company, on any matter involving such other person and (B)  such person is not
an Affiliate of the Company for any reason other than such director’s acting in
such capacity;

(xxii)           transactions permitted by, and complying with, the provisions
of Section 6.05;

(xxiii)          intercompany transactions undertaken in good faith (as
certified by a Responsible Officer of the Company) for the purpose of improving
the consolidated tax efficiency of the Loan Parties and not for the purpose of
circumventing any covenant set forth herein.

Section 6.08.       Business of the Loan Parties and the
Subsidiaries.  Notwithstanding any other provisions of this Agreement, engage at
any time in any business or business activity other than any business or
business activity conducted by any of them on the Closing Date and any business
or business activities incidental or related thereto, or any business or
activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto.

Section 6.09.       Limitation on Modifications of Indebtedness; Modifications
of Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

(a)        Amend or modify in any manner materially adverse to the Lenders, or
grant any waiver or release under or terminate in any manner (if such granting
or termination shall be materially adverse to the Lenders), the articles or
certificate of formation or incorporation, by-laws, limited liability company
operating agreement, partnership agreement or other organizational documents of
the Company or any Subsidiary.

(b)        (i)  Make, or agree or offer to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness
subordinated to the Loans permitted hereunder to be incurred or any Permitted
Refinancing Indebtedness in respect of any of the foregoing or any preferred
Equity Interests or any Disqualified Stock (collectively, “Junior Financing”),
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination in
respect of any Junior Financing except for (A)  Refinancings permitted by
Section 6.01(l) or (r), (B)  payments of regularly scheduled interest, and, to
the extent this Agreement is then in effect, principal on the scheduled maturity
date for any Junior Financing, (C) payments or distributions in respect of all
or any portion of the Junior Financing with the proceeds contributed to the
Company (directly or indirectly) by any Parent Entity from the issuance, sale or
exchange by any Parent Entity of Equity Interests made within eighteen months
prior thereto, (D) the conversion of any Junior Financing to Equity Interests of
any Parent Entity or (E) so long as no Default or Event of Default has occurred
and is continuing or would result therefrom and after giving effect to such
payment or distribution, the Company would be in Pro Forma Compliance, payments





106




or distributions in respect of Junior Financings prior to their scheduled
maturity made, in an aggregate amount, not to exceed the sum of (x)  the greater
of (1) $[*] and (2) [*]% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such payment or distribution for
which financial statements have been delivered pursuant to Section 5.04 and (y)
 the portion, if any, of the Cumulative Credit on the date of such payment or
distribution that the Company elects to apply to this Section 6.09(b)(i), such
election to be specified in a written notice of a Responsible Officer of the
Company calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; or

(ii)       Amend or modify, or permit the amendment or modification of, any
provision of Junior Financing, or any agreement, document or instrument
evidencing or relating thereto, other than amendments or modifications that (A)
 are not in any manner materially adverse to the Lenders and that do not affect
the subordination or payment provisions thereof (if any) in a manner adverse to
the Lenders or (B)  otherwise comply with the definition of “Permitted
Refinancing Indebtedness.”

(c)        Permit any Restricted Subsidiary to enter into any agreement or
instrument that by its terms restricts (i)  the payment of dividends or
distributions or the making of cash advances to the Company or any Subsidiary
that is a direct or indirect parent of such Subsidiary or (ii)  the granting of
Liens by the Company or such Material Subsidiary pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

(A)       restrictions imposed by applicable law;

(B)       contractual encumbrances or restrictions in effect on the Closing Date
under Indebtedness existing on the Closing Date and set forth on Schedule 6.09,
 Senior Unsecured Notes Documents, any New Vessel Financings or any agreements
related to any Permitted Refinancing Indebtedness in respect of any such
Indebtedness that does not expand the scope of any such encumbrance or
restriction;

(C)       any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of the Equity Interests or assets of
such Subsidiary pending the closing of such sale or disposition;

(D)       customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(E)       any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

(F)       [reserved];

(G)       customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;





107




(H)       customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I)        customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(J)        customary restrictions and conditions contained in any agreement
relating to the sale, transfer, lease or other disposition of any asset
permitted under Section 6.05 pending the consummation of such sale, transfer,
lease or other disposition;

(K)       customary net worth provisions contained in Real Property leases
entered into by Subsidiaries, so long as the Company has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the Company and its Subsidiaries to meet their ongoing
obligations;

(L)       customary restrictions and conditions contained in the document
relating to any Lien, so long as (1)  such Lien is a Permitted Lien and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2)  such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;

(M)      any agreement in effect at the time an entity becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N)       restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Company that is not a Loan Party;

(O)       customary restrictions contained in leases, subleases, licenses or
Equity Interests or asset sale agreements otherwise permitted hereby as long as
such restrictions relate to the Equity Interests and assets subject thereto;

(P)       restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; or

(Q)       any encumbrances or restrictions of the type referred to in
Sections 6.09(c)(i)  and 6.09(c)(ii)  above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A)  through (O) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Company, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

Section 6.10.       Swap Agreements.  Enter into any Swap Agreement, other than
(a)  Swap Agreements entered into in the ordinary course of business to hedge or
mitigate risks to





108




which the Company or any Subsidiary is exposed in the conduct of its business or
the management of its liabilities (including raw material, supply costs and
currency risks), (b)  any Swap Agreement entered into in order to effectively
cap, collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest bearing liability or investment of the Company or any Subsidiary and
(c)  any Swap Agreement entered into in order to swap currency in connection
with funding the business of the Company or any Subsidiary in the ordinary
course of business.

Section 6.11.       Fiscal Year; Accounting.  In the case of the Company, permit
its fiscal year to end on any date other than December 31 without prior notice
to the Administrative Agent given concurrently with any required notice to the
SEC.

Section 6.12.       Loan-to-Value Ratio.  Permit the Loan-to-Value Ratio to be
greater than or equal to 0.70 to 1.0 at any time.

Section 6.13.       Free Liquidity.  Permit Free Liquidity to be less than
$50,000,000 at any time.

Section 6.14.       Total Net Funded Debt to Total Capitalization.  Permit the
ratio of Total Net Funded Debt to Total Capitalization to be greater than or
equal to 0.70 to 1.00 on the last day of any fiscal quarter.

Section 6.15.       EBITDA to Consolidated Debt Service.  Permit the ratio of
EBITDA to Consolidated Debt Service for the Company and its Subsidiaries on a
consolidated basis at the end of any fiscal quarter, computed for the period of
the four consecutive fiscal quarters ending as at the end of the relevant fiscal
quarter, to be less than 1.25 to 1.0, unless Free Liquidity of the Company and
its Subsidiaries on a consolidated basis at all times during the period of four
consecutive fiscal quarters ending as at the end of the relevant fiscal quarter
was equal to or greater than $100,000,000.

ARTICLE VII

 

[RESERVED]

ARTICLE VIII

 

EVENTS OF DEFAULT

Section 8.01.       Events of Default.  In case of the happening of any of the
following events (each, an “Event of Default”):

(a)        any representation or warranty made or deemed made by the Borrower or
any other Loan Party herein or in any other Loan Document or any certificate or
document delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made;





109




(b)        default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

(c)        default shall be made in the payment of any interest on any Loan or
in the payment of any Fee or any other amount (other than an amount referred to
in paragraph (b) above) due under any Loan Document, when and as the same shall
become due and payable; provided,  however,  that no Event of Default shall
occur for purposes of this Section 8.01 until the expiry of three Business Days
following the date on which such payment is due;

(d)        default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in Sections ‎5.01(a),
‎5.05(a) or ‎5.08 or in Article ‎VI;

(e)        default shall be made in the due observance or performance by the
Borrower or any other Loan Party of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs ‎(b),
‎(c) and ‎(d) above) and such default shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to the Company;

(f)        (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) the Company or any of the Subsidiaries shall fail to pay the principal
of any Material Indebtedness at the stated final maturity thereof; provided,
that this clause (f) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

(g)        there shall have occurred a Change in Control;

(h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or any of the Material Subsidiaries, or of a
substantial part of the property or assets of the Company or any Material
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Company or any of the Material Subsidiaries or (iii)
the winding-up or liquidation of the Company or any Material Subsidiary (except,
in the case of any Material Subsidiary, in a transaction permitted by Section
6.05); and such proceeding or petition shall continue





110




undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i)         the Company or any Material Subsidiary shall (1) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(2) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph ‎(h) above, (3) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Company or any Material Subsidiary, (4) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (5) make a general assignment for the benefit of creditors or (6)
become unable or admit in writing its inability or fail generally to pay its
debts as they become due;

(j)         the failure by the Company or any Material Subsidiary to pay one or
more final judgments aggregating in excess of $[*] (to the extent not covered by
insurance), which judgments are not discharged or effectively waived or stayed
for a period of 45 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Company or any
Material Subsidiary to enforce any such judgment;

(k)        (i) a Reportable Event or Reportable Events shall have occurred with
respect to any Plan or a trustee shall be appointed by a United States district
court to administer any Plan, (ii) an ERISA Event or ERISA Events shall have
occurred with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall
institute proceedings (including giving notice of intent thereof) to terminate
any Plan or Plans, (iv) the Company or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, (v) the Company or any Subsidiary shall engage in
any “prohibited transaction” (as defined in Section 406 of ERISA or Section 4975
of the Code) involving any Plan or (vi) any other similar event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, would reasonably be expected to have a Material Adverse
Effect;

(l)         (i) any Loan Document shall for any reason be asserted in writing by
the Borrower or the Subsidiary Guarantor not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and which extends to assets that are not
immaterial to the Company and the Subsidiaries on a consolidated basis shall
cease to be, or shall be asserted in writing by the Borrower or the other Loan
Party not to be, a valid and perfected security interest (perfected as or having
the priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules





111




and regulations as they apply to pledges of Equity Interests in Foreign
Subsidiaries or the application thereof, or from the failure of the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Agreement or to file
Uniform Commercial Code continuation statements or take the actions required to
be taken by the Collateral Agent as described on Schedule ‎3.04 and except to
the extent that such loss is covered by a lender’s title insurance policy and
the Collateral Agent shall be reasonably satisfied with the credit of such
insurer, or (iii) the Guarantees pursuant to the Security Documents by the
Borrower or the other Loan Party of any of the Obligations shall cease to be in
full force and effect (other than in accordance with the terms thereof), or
shall be asserted in writing by the Borrower or the other Loan Party not to be
in effect or not to be legal, valid and binding obligations;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i)  above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company, take any or all of the
following actions, at the same or different times:  (i)  terminate forthwith the
Commitments and (ii)  declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in paragraph (h) or (i)  above, the
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

Section 8.02.       Right to Cure.  Notwithstanding anything to the contrary
contained in Section 8.01, in the event that the Company fails (or, but for the
operation of this Section 8.02, would fail) to comply with the requirements of
Section 6.12, 6.13, 6.14 or 6.15 then, until the expiration of the tenth
Business Day subsequent to the date of the certificate calculating such covenant
is required to be delivered pursuant to Section 5.04(c), the Company may, at its
option, cure such non-compliance by:

(a)        In the case of a failure to comply with Section 6.12, delivering
additional property over which the Collateral Agent has a perfected, first
priority Lien for the benefit of the Lenders and the other Secured Parties,
which additional property shall be acceptable to the Required Lenders (it being
understood that, in all events, cash shall be acceptable, and separate approval
thereof from any Agent or Lender shall not be required) and following such
delivery the Cure Collateral Fair Market Value of such additional property shall
be added to the Value Component as of the date of measurement; and/or

(b)        In the case of a failure to comply with Section 6.12,  ratably
prepaying outstanding Term Loans (but only to the extent permitted as a
voluntary prepayment under





112




Section 2.10(a)),  and following such prepayments,  the total amount of such
prepayments shall be subtracted from the Loan Component,  as of the date of
measurement; and/or

(c)        In the case of a failure to comply with Section 6.13, 6.14 or 6.15,
issuing Permitted Cure Securities for cash or otherwise receiving cash
contributions to the capital of the Company (the “Cure Right”), and upon the
receipt by the Company of such cash (the “Cure Amount”) pursuant to the exercise
of such Cure Right, (A) in the case of Section 6.13, Free Liquidity shall be
increased by the Cure Amount, as of the date of measurement, (B) in the case of
Section 6.14,  the Total Net Funded Debt shall be decreased by the Cure Amount,
as of the date of measurement and (C) in the case of Section 6.15, the ratio of
EBITDA to Consolidated Debt, as applicable, shall be recalculated giving effect
to a pro forma adjustment by which EBITDA shall be increased with respect to
such applicable quarter and any four quarter period that includes such quarter
by the Cure Amount;  provided,  that, for purposes of complying with Section
6.15, (i) in each four-fiscal-quarter period there shall be at least one fiscal
quarter in which the Cure Right is not exercised and (ii) the Cure Amount shall
be no greater than the amount required for purposes of complying with Section
6.15.

If,

(i)    in case of a failure to comply with Section 6.12, after giving effect to
the transactions in paragraphs (a) and/or (b) of this Section 8.02, the Company
shall then be in compliance with the requirements of Section 6.12; and/or

(ii)   in case of a failure to comply with Section 6.13, after giving effect to
the transactions in paragraph (c) of this Section 8.02, the Company shall then
be in compliance with the requirements of Section 6.13; and/or

(iii)  in case of a failure to comply with Section 6.14, after giving effect to
the transactions in paragraph (c) of this Section 8.02, the Company shall then
be in compliance with the requirements of Section 6.14; and/or

(iv)  in case of a failure to comply with Section 6.15, after giving effect to
the transactions in paragraph (c) of this Section 8.02, the Company shall then
be in compliance with the requirements of Section 6.15,

then in each case, the Company shall be deemed to have satisfied the
requirements of the relevant Section(s) as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of such Section(s) that had
occurred shall be deemed cured for all purposes of this Agreement.

Section 8.03.       Application of Proceeds.  The proceeds received by the
Administrative Agent or the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Administrative Agent and/or the Collateral Agent
of the remedies provided for herein or in any other Loan Document shall be
applied, in full or in part, together with any other sums then held by the
Administrative Agent or the Collateral Agent pursuant to this Agreement or any
other Loan Document, as provided in Section 4.02 of the Collateral Agreement.





113




ARTICLE IX

 

THE AGENTS

Section 9.01.       Appointment.

(a)        Each Lender (in its capacities as a Lender and on behalf of itself
and its Affiliates as potential counterparties to Swap Agreements) hereby
irrevocably designates and appoints the Administrative Agent as the agent of
such Lender under this Agreement and the other Loan Documents, including as the
Collateral Agent for such Lender and the other Secured Parties under the
Security Documents, including the Vessel Mortgage, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents to which it is a party, together with such other powers as
are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

(b)        In furtherance of the foregoing, each Lender (in its capacities as a
Lender and on behalf of itself and its Affiliates as potential counterparties to
Swap Agreements) hereby appoints and authorizes the Collateral Agent to act as
the agent of such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Collateral Agent (and any Subagents
appointed by the Collateral Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent) shall be entitled to the
benefits of this Article IX (including Section 9.07) as though the Collateral
Agent (and any of their respective Subagents) were an “Agent” under the Loan
Documents, as if set forth in full herein with respect thereto.

(c)        Each Lender (in its capacities as a Lender) irrevocably authorizes
the Administrative Agent or the Collateral Agent, as applicable, at its option
and in its discretion, (i)  to release any Lien on any property granted to or
held by the Administrative Agent or the Collateral Agent under any Loan Document
(A)  upon termination of the Commitments and payment in full of all Obligations
(other than contingent indemnification obligations and expense reimbursement
claims to the extent no claim therefor has been made), (B)  that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document to a person that is not (and is not required to become)
a Loan Party, (C)  if approved, authorized or ratified in writing in accordance
with Section 10.08 of this Agreement or (D) to the extent excluded from the
security interest granted under the Collateral Agreement pursuant to Section
3.01 thereof, (ii) to release the Subsidiary Guarantor from its obligations
under the Loan Documents if such person ceases to be a Subsidiary as a result of
a transaction permitted hereunder and (iii) to subordinate





114




any Lien on any property granted to or held by the Collateral Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 6.02(e)(2)(b).  Upon request by an Agent, at any time, the Required
Lenders will confirm in writing the Administrative Agent’s or the Collateral
Agent’s,  as applicable, authority to release its interest in particular types
or items of property, or to release the Subsidiary Guarantor from its
obligations under the Loan Documents.

(d)        In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i)  the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Loan Party)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of any or all of the Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent and any Subagents allowed in such judicial proceeding, and (B)  to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same, and (ii)  any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents.  Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

Section 9.02.       Delegation of Duties.  The Administrative Agent may execute
any of its duties under this Agreement and the other Loan Documents (including
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties.  The Administrative Agent may also from time
to time, when the Administrative Agent deems it to be necessary or desirable,
appoint one or more trustees, co trustees, collateral co agents, collateral
subagents or attorneys in fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent.  Should any
instrument in writing from any Loan Party be required by any Subagent so
appointed by the Administrative Agent to more fully or certainly vest in and
confirm to such Subagent such rights, powers, privileges and duties, the
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent.  If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new
Subagent.  The Administrative Agent shall not be responsible for the negligence
or misconduct of any





115




agent, attorney in fact or Subagent that it selects in accordance with the
foregoing provisions of this Section 9.02 in the absence of the Administrative
Agent’s gross negligence or willful misconduct.

Section 9.03.       Exculpatory Provisions.  Neither any Agent or its Affiliates
nor any of their respective officers, directors, employees, agents, attorneys in
fact or affiliates shall be (a)  liable for any action lawfully taken or omitted
to be taken by it or such person under or in connection with this Agreement or
any other Loan Document (except to the extent that any of the foregoing are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from its or such person’s own gross negligence or willful
misconduct) or (b)  responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a)  the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing, and (b)  the
Administrative Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of their
Affiliates that is communicated to or obtained by the person serving as the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until written notice describing such Default or
Event of Default is given to such Agent by the Borrower or a Lender.  Neither
Agent shall be responsible for or have any duty to ascertain or inquire into (i)
 any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii)  the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii)  the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv)  the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v)  the value or the sufficiency of any Collateral, or (vi)  the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04.       Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person.  The





116




Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to any Credit Event, that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to such Credit
Event.  The Administrative Agent may consult with legal counsel (including
counsel to the Loan Parties), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  Each
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document (including with respect to any matter
hereunder or under any other Loan Document that is subject to such Agent’s
consent or approval) unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all or other
Lenders) as it (or, in the case of the Collateral Agent, the Administrative
Agent) deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all of
the Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

Section 9.05.       Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless the Administrative Agent has received notice from a Lender, or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or any other portion of the Lenders); provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

Section 9.06.       Non-Reliance on Agents and Other Lenders.  Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of an investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.





117




Each Lender also represents that it will, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Loan Documents, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

Section 9.07.       Indemnification.  The Lenders severally agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), in the amount of
its pro rata share (based on its aggregate outstanding Term Loans hereunder),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing;
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct.  The failure of any Lender to reimburse
any Agent promptly upon demand for its ratable share of any amount required to
be paid by the Lenders to such Agent as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse such Agent, as the case
may be, for its ratable share of such amount, but no Lender shall be responsible
for the failure of any other Lender to reimburse such Agent for such other
Lender’s ratable share of such amount.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder, and
the resignation or removal of any Agent.

Section 9.08.       Agent in Its Individual Capacity.  Each Agent and its
affiliates may make loans to, accept deposits from, and generally engage in any
kind of business with any Loan Party as though such Agent were not an
Agent.  With respect to its Loans made or renewed by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

Section 9.09.       Successor Administrative Agent.  The Administrative Agent
may resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8.01(b),





118




(c), (h) or (i)  shall have occurred and be continuing) be subject to approval
by the Company (which approval shall not be withheld or delayed unreasonably),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” means such
successor agent effective upon such appointment and approval, and the former
 Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article and
Section 10.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.  The provisions of this Section 9.09 shall apply mutatis
mutandis to the Collateral Agent, provided that the Administrative Agent and the
Collateral Agent shall at all times be the same person.

Section 9.10.       Withholding Tax.  To the extent required by any applicable
laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax.  If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any applicable Loan
Party and without limiting the obligation of any applicable Loan Party to do so)
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including penalties, additions to Tax and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 9.10.

Section 9.11.       Agent and Arrangers.  Neither the Joint Bookrunners, the
Co-Documentation Agents nor any of the Arrangers shall have any duties or
responsibilities hereunder in its capacity as such.  Without limiting any other
provision of this Article, neither the Joint Bookrunners, the Co-Documentation
Agents nor any of the Arrangers in their respective capacities as such shall
have or be deemed to have any fiduciary relationship with any Lender or any
other person by reason of this Agreement or any other Loan Document.





119




ARTICLE X

 

MISCELLANEOUS

Section 10.01.     Notices; Communications.

(a)        Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.01(b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or other electronic means as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)    if to any Loan Party, the Administrative Agent or the Collateral Agent to
the address, telecopier number, electronic mail address or telephone number
specified for such person on Schedule 10.01; and

(ii)   if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

(b)        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications.

(c)        Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when
received.  Notices sent by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient).  Notices delivered through electronic
communications to the extent provided in Section 10.01(b) above shall be
effective as provided in such Section 10.01(b).

(d)        Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

(e)        Documents required to be delivered pursuant to Section 5.04 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically (including as set forth in Section 10.17)
and if so delivered, shall be deemed to have been delivered on the date (i)  on
which the Loan Parties post such documents, or provides a link thereto on the
Loan Parties’ website on the Internet at the website address listed on
Schedule 10.01, or (ii)  on which such documents are posted on the Loan Parties’
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third‑party website or
whether sponsored by the Administrative Agent);





120




provided that (A)  the Loan Parties shall deliver paper copies of such documents
to the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender, and (B)  the Loan Parties
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the certificates
required by Section 5.04(c) to the Administrative Agent.  Except for such
certificates required by Section 5.04(c), the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Section 10.02.     Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans and the execution and delivery of
the Loan Documents, regardless of any investigation made by such persons or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not been terminated.  Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15,  2.17 and 10.05) shall survive the payment in full of
the principal and interest hereunder and the termination of the Commitments or
this Agreement.

Section 10.03.     Binding Effect.  This Agreement shall become effective when
it shall have been executed by the Borrower and the Administrative Agent and
when the Administrative Agent shall have received copies of this Agreement
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent and each Lender and their respective
permitted successors and assigns.

Section 10.04.     Successors and Assigns.

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i)  the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii)  no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to





121




the extent provided in paragraph (c)  of this Section 10.04), and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)        (i)  Subject to the conditions set forth in paragraph (b)(ii)  below,
any Lender (such Lender, an “Assignor”) may assign to one or more assignees
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A)       the Company;  provided that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below), or, if an Event of Default under Sections 8.01(b), (c),
(h) or (i) has occurred and is continuing, any other person; and

(B)       the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender, an Approved Fund or an
Affiliate of the Borrower made in accordance with this Section 10.04(b)(i)  or
Section 10.21.

(ii)   Assignments shall be subject to the following additional conditions:

(A)       except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 and, unless each of the Company and the Administrative Agent
otherwise consent; provided that (1) no such consent of the Company shall be
required if an Event of Default under Sections 8.01(b), (c), (h) or (i) has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds (with simultaneous
assignments to or by two or more Approved Funds shall be treated as one
assignment), if any;

(B)       the parties to each assignment shall (1)  execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (2)  if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case, together with a processing and
recordation fee of $5,000 (which fee may be waived or reduced in the discretion
of the Administrative Agent);

(C)       the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms; and

(D)       the Assignee shall not be a natural person or the Borrower or the
Borrower’s Affiliates or Subsidiaries; except in accordance with Section
10.04(b)(i) or Section 10.21.





122




For the purposes of this Section 10.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a)  a Lender, (b)  an Affiliate of a
Lender or (c)  an entity or an Affiliate of an entity that administers or
manages a Lender.

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
 below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
 2.16,  2.17 and 10.05).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c)
 of this Section 10.04.

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Loans owing to, each Lender pursuant to the terms of this
Agreement from time to time (the “Register”).  The entries in the Register shall
be conclusive absent manifest error, and the Borrower, the Administrative Agent
and the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms of this Agreement as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v)   Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)  of this Section, if
applicable, and any written consent to such assignment required by paragraph (b)
 of this Section and any applicable tax forms, the Administrative Agent shall
accept such Assignment and Acceptance and promptly record the information
contained therein in the Register.  No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph (b)(v).

(vi)  If the consent of the Company to an assignment or to an Approved Fund is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment thresholds specified in Section 10.04(b)(ii)(A)), the Company
shall be deemed to have given its consent ten Business Days after the date
written notice thereof has been delivered by the Assignor (through the
Administrative Agent or the electronic settlement system used in connection with
any such assignment) unless such consent is expressly refused by the Company
prior to such tenth Business Day.





123




(c)        By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as
follows:  (i)  such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and that its applicable Commitment, and the outstanding balances
of its Term Loans, in each case without giving effect to assignments thereof
which have not become effective, are as set forth in such Assignment and
Acceptance, (ii)  except as set forth in clause (i)  above, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of the Company or any Subsidiary or the performance or
observance by the Company or any Subsidiary of any of its obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto; (iii)  the Assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv)  the Assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05 (or delivered
pursuant to Section 5.04), and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v)  the Assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi)  the Assignee appoints
and authorizes each the Administrative Agent and the Collateral Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent and the Collateral Agent,
as applicable, by the terms of this Agreement, together with such powers as are
reasonably incidental thereto; and (vii)  the Assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

(d)        (i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A)  such Lender’s obligations under this
Agreement shall remain unchanged, (B)  such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C)  the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that (x)  such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1)  requires the consent of each
Lender directly affected thereby pursuant to Section 10.04(a)(i)  or
clauses (i), (ii), (iii), (iv), (v) or (vi)  of the first proviso to
Section 10.08(b) and (2)  directly affects such Participant and (y)  no other
agreement with respect to amendment, modification or waiver may exist between
such Lender and such Participant.  Subject to paragraph (c)(ii)  of this
Section 10.04, the Borrower





124




agrees that each Participant shall be entitled to the benefits of Sections 2.14,
 2.15,  2.16 and 2.17 (subject to the limitations and requirements of those
Sections and Section 2.19 and it being understood that the documentation
required under Section 2.17(e) shall be delivered solely to the participating
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b)  of this Section 10.04.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.06 as though it were a Lender, provided that such Participant shall
be subject to Section 2.18(c) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
in connection with a Tax audit or other Tax proceeding to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and each party hereto shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(ii)   A Participant shall not be entitled to receive any greater payment under
2.14,  2.15,  2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent (which consent shall not be unreasonably withheld or
delayed), which consent shall state that it is being given pursuant to this
Section 10.04(d)(ii); provided that each potential Participant shall provide
such information as is reasonably requested by the Company in order for the
Company to determine whether to provide its consent.

(e)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority and in the case of any
Lender that is an Approved Fund, any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender, including to any trustee
for, or any other representative of, such holders, and this Section 10.04 shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or Assignee for
such Lender as a party hereto.

(f)        The Borrower, upon receipt of written notice from any relevant
Lender, agree to issue Notes to such Lender requiring Notes to facilitate
transactions of the type described in paragraph (e) above.

(g)        [Reserved].





125




(h)        If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, they shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (1)  require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (2)  amend the terms thereof in
accordance with Section 10.08 (with such replacement, if applicable, being
deemed to have been made pursuant to Section 10.08(d)).  Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 10.05(b).  By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith.  The provisions of this
paragraph (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(i)         Notwithstanding anything to the contrary in Section 2.18(c) (which
provisions shall not be applicable to clauses (i)  or (j) of this
Section 10.04), the Borrower may purchase by way of assignment and become
Assignees with respect to Term Loans at any time and from time to time from
Lenders in accordance with Section 10.04(b) hereof (“Permitted Loan Purchases”);
provided that (A)  any such purchase occurs pursuant to Dutch auction procedures
open to all applicable Lenders on a pro rata basis in accordance with customary
procedures to be agreed between the Borrower and the Administrative Agent;
provided that the Borrower shall be entitled to make open market purchases of
the Term Loans without complying with such Dutch auction procedures so long as
the aggregate principal amount (calculated on the par amount thereof) of all
Term Loans purchased in open market purchases from the Closing Date does not
exceed the Permitted Loan Purchases Amount, (B)  no Default or Event of Default
has occurred and is continuing or would result from the Permitted Loan Purchase,
(C) upon consummation of any such Permitted Loan Purchase, the Loans purchased
pursuant thereto shall be deemed to be automatically and immediately cancelled
and extinguished in accordance with Section 10.04(j) and (D) in connection with
any such Permitted Loan Purchase, the Borrower and such Lender that is the
Assignor shall execute and deliver to the Administrative Agent a Permitted Loan
Purchase Assignment and Acceptance (and for the avoidance of doubt, shall not be
required to execute and deliver an Assignment and Acceptance pursuant to
Section 10.04(b)(ii)(B)) and shall otherwise comply with the conditions to
assignments under this Section 10.04.

(j)         Each Permitted Loan Purchase shall, for purposes of this Agreement
be deemed to be an automatic and immediate cancellation and extinguishment of
such Term Loans and the Borrower shall, upon consummation of any Permitted Loan
Purchase, notify the Administrative Agent that the Register be updated to record
such event as if it were a prepayment of such Loans.





126




Section 10.05.     Expenses; Indemnity.

(a)        Costs and Expenses.  The Borrower agrees to pay (i)  all reasonable
and documented out‑of‑pocket expenses (including Other Taxes) incurred by the
Administrative Agent in connection with the preparation of this Agreement and
the other Loan Documents, or by the Administrative Agent in connection with the
syndication of the Commitments or in the administration of this Agreement
(including expenses incurred in connection with due diligence and initial and
ongoing Collateral examination to the extent incurred with the reasonable prior
approval of the Company and the reasonable fees, disbursements and charges for
no more than one maritime counsel and one counsel in each jurisdiction where
Collateral is located) or in connection with the administration of this
Agreement and any amendments, modifications or waivers of the provisions of this
Agreement or thereof (whether or not the Transactions hereby contemplated shall
be consummated), including the reasonable fees, charges and disbursements of
Cahill Gordon & Reindel LLP, counsel for the Administrative Agent and the
Arrangers,  and, if necessary, the reasonable fees, charges and documented
out-of-pocket expenses and disbursements of one maritime counsel and one local
counsel per jurisdiction, and (ii)  all out‑of‑pocket expenses (including Other
Taxes) incurred by the Agents and any Lender in connection with the enforcement
or protection of their rights in connection with this Agreement and the other
Loan Documents, in connection with the Loans made hereunder, including the fees,
charges and disbursements of counsel for the Agents or, after any  Event of
Default under Section 8.01(b), (c), (h) (with respect to the Borrower) or (i)
(with respect to the Borrower), counsel for the Lenders  (in each case including
any special and local counsel).

(b)        Indemnification by the Borrower.  The Borrower agrees to indemnify
the Administrative Agent, the Agents, the Arrangers, the Joint Bookrunners, each
Lender, each of their respective Affiliates and each of their respective
directors, trustees, officers, employees, agents, trustees and advisors (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements (except
the allocated costs of in house counsel), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i)  the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated hereby,
(ii)  any Loan or the use of the proceeds therefrom or (iii)  any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by the Company or any of its
subsidiaries or Affiliates; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee (for purposes of this
proviso only, each of the Administrative Agent, any Arranger, any Joint
Bookrunner or any Lender shall be treated as several and separate Indemnitees,
but each of them together with its respective Related Parties, shall be treated
as a single Indemnitee).  Subject to and without limiting the generality of the
foregoing sentence, the Borrower jointly and severally agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable counsel
or consultant fees, charges and disbursements (limited to not more





127




than one counsel, plus, if necessary, one local counsel per jurisdiction)
(except the allocated costs of in house counsel), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of any Environmental Claim or Environmental Liability related in any way to the
Company or any of the Subsidiaries or its predecessors;  provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties.  None of the Indemnitees (or any of their respective
affiliates) shall be responsible or liable to the Company or any of the
subsidiaries, Affiliates or stockholders or any other person or entity for any
special, indirect, consequential or punitive damages, which may be alleged as a
result of the Facilities or the Transactions.  The provisions of this Section
10.05 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
 or any Lender.  All amounts due under this Section 10.05 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.

(c)        Taxes.  Except as expressly provided in Section 10.05(a) with respect
to Other Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 10.05 shall not apply to any Taxes (other than Taxes
that represent losses, claims, damages, liabilities and related expenses
resulting from a non-Tax claim), which shall be governed exclusively by Section
2.17 and, to the extent set forth therein, Section 2.15.

(d)        Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e)        Survival.  The agreements in this Section 10.05 shall survive the
resignation or removal of either Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

Section 10.06.     Right of Set‑off.  If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or any Subsidiary against any of and all
the obligations





128




of the Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although the obligations may be unmatured.  The rights of each Lender under this
Section 10.06 are in addition to other rights and remedies (including other
rights of set‑off) that such Lender may have. Each Lender agrees to notify the
Administrative Agent promptly after any such set off and application; provided
that the failure to give such notice shall not affect the validity of such set
off and application.

Section 10.07.     Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

Section 10.08.     Waivers; Amendment.

(a)        No failure or delay of either Agent or any Lender in exercising any
right or power hereunder or under any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of each Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower or the other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b)  below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on the Borrower or the other Loan Party in
any case shall entitle such person to any other or further notice or demand in
similar or other circumstances.

(b)        Subject to Section 2.14, neither this Agreement nor any other Loan
Document nor any provision of this Agreement or thereof may be waived, amended
or modified except (x)  as provided in Section 2.21, (y)  in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders and (z)  in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
party thereto and the Agent party thereto and consented to by the Required
Lenders; provided,  however, that no such agreement shall

(i)    decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan, without the prior written
consent of each Lender directly affected thereby; provided that any amendment to
the financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i),

(ii)   increase or extend the Commitment of any Lender or decrease the fees of
any Lender without the prior written consent of such Lender (it being understood
that





129




waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory reduction in the aggregate Commitments shall not
constitute an increase of the Commitments of any Lender),

(iii)  extend or waive any Term Loan Installment Date or reduce the amount due
on any Term Loan Installment Date or extend any date on which payment of
interest on any Loan or any Fees is due, without the prior written consent of
each Lender adversely affected thereby,

(iv)  amend the provisions of Section 4.02 of the Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby,

(v)   amend or modify the provisions of this Section 10.08 or the definition of
the terms “Required Lenders,” “Majority Lenders,” or any other provision of this
Agreement specifying the number or percentage of Lenders required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the prior written consent of each Lender adversely
affected thereby (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the Loans and Commitments are included on the Closing Date),

(vi)  release all or substantially all the Collateral or the Subsidiary
Guarantor from its Guarantee under the Collateral Agreement, unless, in the case
of the Subsidiary Guarantor, all or substantially all the Equity Interests of
the Subsidiary Guarantor is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender,
or

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment required by Section 2.11 so long as
the application of any prepayment still required to be made is not changed);

provided,  further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of either Agent hereunder without the prior written
consent of such Agent acting as such at the effective date of such agreement, as
applicable.  Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 10.08 and any consent by any Lender pursuant to this
Section 10.08 shall bind any Assignee of such Lender.

(c)        Without the consent of any Arranger or Lender, the Loan Parties and
the Administrative Agent and/or Collateral Agent, as applicable, may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or





130




waiver of any Loan Document, or enter into any new agreement or instrument, to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law.

(d)        Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a)  to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the accrued interest and fees in respect thereof and (b)
 to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

(e)        Notwithstanding the foregoing, technical and conforming modifications
to the Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Refinancing Term
Loans or Extended Term Loans, as may be necessary to establish such Refinancing
Term Loans or Extended Term Loans as a separate Class or tranche from the
existing Loans.

Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by any Lender, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable law, the rate
of interest payable hereunder, together with all Charges payable to such Lender,
shall be limited to the Maximum Rate; provided that such excess amount shall be
paid to such Lender on subsequent payment dates to the extent not exceeding the
legal limitation.

Section 10.09.     Entire Agreement.  This Agreement, the other Loan Documents
and the agreements regarding certain Fees referred to herein constitute the
entire contract between the parties relative to the subject matter of this
Agreement.  Any previous agreement among or representations from the parties or
their Affiliates with respect to the subject matter of this Agreement is
superseded by this Agreement and the other Loan Documents.  Notwithstanding the
foregoing, any fee letters previously entered into between the Agents, the
Arrangers and the Joint Bookrunners shall survive the execution and delivery of
this Agreement and remain in full force and effect.  Nothing in this Agreement
or in the other Loan Documents, expressed or implied, is intended to confer upon
any party other than the parties hereto and thereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

Section 10.10.     [Reserved].

Section 10.11.     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY





131




OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A)  CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B)  ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS Section 10.11.

Section 10.12.     Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good‑faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 10.13.     Counterparts; Electronic Execution of Assignments and Certain
Other Documents..  This Agreement may be executed in two or more counterparts,
each of which shall constitute an original but all of which, when taken
together, shall constitute but one contract, and shall become effective as
provided in Section 10.03.  The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary neither the Administrative Agent nor
any Lender is under any obligation to agree to accept electronic signatures in
any form or in any format unless expressly agreed to by the Administrative Agent
or such Lender pursuant to procedures approved by it and provided further
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.

Section 10.14.     Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.15.     Jurisdiction; Consent to Service of Process.

(a)        Submission to Jurisdiction.  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York





132




State court or federal court of the United States of America sitting in New York
City in the borough of Manhattan, and any appellate court from any thereof
(collectively, “New York Courts”), in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction, except that each of the Loan Parties agrees that (a)  it will
not bring any such action or proceeding in any court other than New York Courts
(it being acknowledged and agreed by the parties hereto that any other forum
would be inconvenient and inappropriate in view of the fact that more of the
Lenders who would be affected by any such action or proceeding have contacts
with the State of New York than any other jurisdiction), and (b)  in any such
action or proceeding brought against any Loan Party in any other court, it will
not assert any cross‑claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Loan Party from asserting or seeking the same in the New York
Courts.

(b)        Waiver of Venue.  Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York Court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c)        Service of Process.  Each Loan Party irrevocably appoints Corporate
Creations Network Inc. at 15 North Mill Street,  Nyack, New York 10960 as its
authorized agent (the “Process Agent”) on which any and all legal process may be
served in any action, suit or proceeding brought in any New York Court.  Each
Loan Party agrees that service of process in respect of it upon the Process
Agent, together with written notice of such service given to it in the manner
provided for notices in Section 10.01, shall be deemed to be effective service
of process upon it in any such action, suit or proceeding.  Each Loan Party
agrees that the failure of the Process Agent to give notice to it of any such
service shall not impair or affect the validity of such service or any judgment
rendered in any such action, suit or proceeding based thereon.  If for any
reason the Process Agent named above shall cease to be available to act as such,
each Loan Party agrees to irrevocably appoint a replacement process agent in
New York City, as its authorized agent for service of process, on the terms and
for the purposes specified in this paragraph (c).  Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by applicable law or to obtain
jurisdiction over any party or bring actions, suits or proceedings against any
party in such other jurisdictions, and in such matter, as may be permitted by
applicable law.

Section 10.16.     Confidentiality.  Each of the Lenders and each of the Agents
agrees that it shall maintain in confidence any information relating to any Loan
Party and any Subsidiary furnished to it by or on behalf of such Loan Party or
any Subsidiary (other than information that





133




(a)  has become generally available to the public other than as a result of a
disclosure by such party, (b)  has been independently developed by such Lender
or such Agent without violating this Section 10.16 or (c)  was available to such
Lender or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to such Loan Party or any other Subsidiary) and
shall not reveal the same other than to its Related Parties with a need to know
and any numbering, administration or settlement service providers or to any
person that approves or administers the Loans on behalf of such Lender (so long
as each such person shall have been instructed to keep the same confidential in
accordance with this Section 10.16), except:  (A)  to the extent necessary to
comply with law or any legal process or the requirements of any Governmental
Authority, the National Association of Insurance Commissioners or of any
securities exchange on which securities of the disclosing party or any Affiliate
of the disclosing party are listed or traded, (B)  as part of normal reporting
or review procedures to, or examinations by, Governmental Authorities or
self-regulatory authorities, including the National Association of Insurance
Commissioners or the Financial Industry Regulatory Authority, (C)  to its parent
companies, Affiliates or auditors (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 10.16),
(D)  in order to enforce its rights under any Loan Document in a legal
proceeding, (E) to any pledgee under Section 10.04(e) or any other prospective
assignee of, or prospective Participant in, any of its rights under this
Agreement (or any of its Related Parties) (so long as such person shall have
been instructed to keep the same confidential in accordance with this
Section 10.16), (F)  to any direct or indirect contractual counterparty in Swap
Agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.16) and (G)
to any credit insurance provider relating to the Borrower and their obligations
(so long as such person shall have been instructed to keep the same confidential
in accordance with this Section 10.16).  In addition, each Agent and each Lender
may disclose the existence of this Agreement and customary information about
this Agreement to market data collectors, similar services providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.

Section 10.17.     Platform; Borrower Materials.  The Borrower hereby
acknowledges that (a)  the Administrative Agent and/or the Arrangers will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b)  certain of the Lenders may be “public‑side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or their securities) (each, a “Public Lender”).  The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (i)  all the Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (ii)  by marking Borrower
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat the Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
their securities for purposes of United States Federal and state securities
laws, (iii)  all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor”; and
(iv)  the Administrative Agent and the Arrangers shall be entitled to





134




treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Investor.”

Section 10.18.     Release of Liens and Guarantees.  In the event that any
equity holder conveys, sells, assigns, transfers or otherwise disposes of all or
any portion of any of the Equity Interests or assets of the Subsidiary Guarantor
to a person that is not thereby required to enter into a Subsidiary Guarantor
Pledge Agreement in a transaction not prohibited by Section 6.05 the Collateral
Agent, without any recourse to or representation by it, shall promptly (and the
Lenders hereby authorize the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrower and at the
Borrower’s expense to release any Liens created by any Loan Document in respect
of such Equity Interests or assets, and, in the case of a disposition of the
Equity Interests of the Subsidiary Guarantor in a transaction permitted by
Section 6.05 and as a result of which the Subsidiary Guarantor would cease to be
a Subsidiary, terminate the Subsidiary Guarantor’s obligations under its
Guarantee (and, in each case, the Administrative Agent and the Collateral Agent
may rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry).  Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those being released) upon (or obligations (other than those
being released) of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents.  In addition, the
Collateral Agent agrees, without any recourse to or representation by it, to
take such actions as are reasonably requested by the Borrower and at the
Borrower’s expense to terminate the Liens and security interests created by the
Loan Documents when all the Obligations (other than contingent indemnification
obligations and expense reimbursement claims to the extent no claim therefore
has been made) are paid in full and all Commitments are terminated.  Any such
release of Obligations shall be deemed subject to the provision that such
Obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or the Subsidiary Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or the Subsidiary Guarantor
or any substantial part of its property, or otherwise, all as though such
payment had not been made.  Any representation, warranty or covenant contained
in any Loan Document relating to any such Equity Interests, asset or subsidiary
of the Borrower shall no longer be deemed to be made once such Equity Interests
or asset is so conveyed, sold, leased, assigned, transferred or disposed of.

Section 10.19.     Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of any Loan Party in respect of any such sum due from it to any Agent
or Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the





135




extent that on the Business Day following receipt by the Administrative Agent of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
may in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency.  If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent from
the Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the person to whom such obligation was owing against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to the Borrower
(or to any other person who may be entitled thereto under applicable law).

Section 10.20.     USA PATRIOT Act Notice.  Each Lender that is subject to the
USA PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

Section 10.21.     Affiliate Lenders.

(a)        Each Lender who is an Affiliate of the Borrower (each, an “Affiliate
Lender”; it being understood that neither the Borrower, nor any of the
Subsidiaries may be Affiliate Lenders), in connection with any (i)  consent (or
decision not to consent) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document, (ii)  other
action on any matter related to any Loan Document or (iii)  direction to the
Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document,
agrees that, except with respect to any amendment, modification, waiver, consent
or other action described in clauses (i), (ii)  or (iii)  of the first proviso
of Section 10.08(b), such Affiliate Lender shall be deemed to have voted its
interest as a Lender without discretion in such proportion as the allocation of
voting with respect to such matter by Lenders who are not Affiliate
Lenders.  Subject to clause (c)  below, the Borrower and each Affiliate Lender
hereby agree that if a case under Title 11 of the United States Code is
commenced against the Borrower,  the Borrower shall seek (and each Affiliate
Lender shall consent) to designate the vote of any Affiliate Lender and the vote
of any Affiliate Lender with respect to any plan of reorganization of the
Borrower or any Affiliate of the Borrower shall not be counted.  Each Affiliate
Lender hereby irrevocably appoints the Administrative Agent (such appointment
being coupled with an interest) as such Affiliate Lender’s attorney-in-fact,
with full authority in the place and stead of such Affiliate Lender and in the
name of such Affiliate Lender, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (a).

(b)        Notwithstanding anything to the contrary in this Agreement, no
Affiliate Lender shall have any right to (a)  attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of the Borrower are not then present, (b)
 receive any information or material prepared by Administrative





136




Agent or any Lender or any communication by or among Administrative Agent and/or
one or more Lenders, except to the extent such information or materials have
been made available to the Borrower or their representatives, or (c)  make or
bring (or participate in, other than as a passive participant in or recipient of
its pro rata benefits of) any claim, in its capacity as a Lender, against
Administrative Agent, the Collateral Agent or any other Lender with respect to
any duties or obligations or alleged duties or obligations of such Agent or any
other such Lender under the Loan Documents or (d)  own more than 25% of the
aggregate principal amount of outstanding Term Loans.  It shall be a condition
precedent to each assignment to an Affiliate Lender that such Lender shall have
represented in the applicable Assignment and Acceptance, and notified the
Administrative Agent (i) that it is (or will be, following the consummation of
such assignment) an Affiliate Lender, (ii) that the aggregate amount of Term
Loans held by it giving effect to such assignments shall not exceed the amount
permitted by clause (d)  of the preceding sentence, and (iii) that, as of the
date of such purchase and assignment, it is not in possession of material
non-public information with respect to the Borrower,  its subsidiaries or their
respective securities that (A) has not been disclosed to the assigning Lender
prior to such date and (B) could reasonably be expected to have a material
effect upon, or otherwise be material to, a Lender’s decision to assign Terms
Loans to such Affiliate Lender.

Section 10.22.     No Advisory or Fiduciary Responsibility.  In connection with
all aspects of the Transactions contemplated hereby, the Borrower acknowledges
and agrees that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, the other Loan Party and their respective Affiliates, on the one hand,
and the Agents, the Arrangers and the Lenders, on the other hand, and the
Borrower and the other Loan Party are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Agent, each Arranger and each Lender
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower, the Subsidiary Guarantor or any of their
respective Affiliates, stockholders, creditors or employees or any other person;
(iii) none of the Agents, any Arranger or any Lender has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of the Borrower or the
other Loan Party with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Agent, any Arranger or any Lender has advised or is currently advising the
Borrower or the other Loan Party or their respective Affiliates on other
matters) and none of the Agents, any Arranger or any Lender has any obligation
to any of the Borrower, the other Loan Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agents, the
Arrangers, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and the other Loan Party and their respective Affiliates, and none of
the Agents, any Arranger or any Lender has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Agents, the Arrangers and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any





137




other Loan Document) and the Borrower and the other Loan Party have consulted
their own legal, accounting, regulatory and tax advisors to the extent they
deemed appropriate.  The Borrower hereby agrees that it will not claim that any
of the Agents, the Arrangers, the Lenders or their respective affiliates has
rendered advisory services of any nature or respect or owes any fiduciary duty
to it in connection with any aspect of any transaction contemplated hereby.

Section 10.23.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)   a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)  the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 10.24.     [Reserved].

Section 10.25.     [Reserved].

Section 10.26.     Certain ERISA Matters.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers, the Joint
Bookrunners and each Co-Documentation Agent and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,





138




(ii)   the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)  such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers, the Joint Bookrunners and the
Co-Documentation Agents and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent, any Arranger, any Joint Bookrunner
or any Co-Documentation Agent or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).

(c)        The Administrative Agent,  each Arranger, each Joint Bookrunner and
each Co-Documentation Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the





139




Loans or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

[Remainder of page left blank intentionally; signature pages follow.]

 

 



140




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

 

 

NCL CORPORATION LTD.,
as the Company

 

 

 

By:

/s/Daniel S. Farkas

 

 

Name: Daniel S. Farkas

 

 

Title: Executive Vice President, General

 

Counsel & Assistant Secretary

 

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent

 

 

 

By:

/s/Gavin Shak

 

 

Name: Gavin Shak

 

 

Title: Assistant Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.,
as Lender

 

 

 

By:

/s/Julia H. Rocawich

 

 

Name: Julia H. Rocawich

 

 

Title: Sr. Vice President

 

 

 

 

 

BRANCH BANKING & TRUST COMPANY,
as a Lender

 

 

 

By:

/s/Jill Hamilton

 

 

Name: Jill Hamilton

 

 

Title: Senior Vice President

 





[Signature Page to Credit Agreement]




 

 

 

 

FIFTH THIRD BANK,
as a Lender

 

 

 

By:

/s/Richard Arendale

 

 

Name: Richard Arendale

 

 

Title: Managing Director

 

 

 

MIZUHO BANK, LTD.,
as a Lender

 

 

 

By:

/s/Tracy Rahn

 

 

Name: Tracy Rahn

 

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

